EXHIBIT 10.53

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1    ,    2

2. AMENDMENT/MODIFICATION NO.

001

 

 

3. EFFECTIVE DATE  

05/28/2013

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

6. ISSUED BY                         CODE   5ASNET  
7. ADMINISTERED BY (If other than Item 6)     CODE       5ASNET  

 

Gregory Bayne

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202)268-3428

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 202-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS, TN 38125-8800

    (x)   

9A. AMENDMENT OF SOLICIATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

      

10B. DATED (SEE ITEM 11)

 

 

CODE   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a)By completing Items 8 and 15, and returning                     copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted;

 

or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED
AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment
your desire to change an offer already submitted, such change may be made by
telegram or letter, provided each telegram or letter makes reference to the
solicitation and this amendment, and is received prior to the opening hour and
date specified.

 

12. ACCOUNTING AND APPROPIRATION DATA     (If  required.)   

 

Net Decrease: [*]            

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)         A.    

THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

                      B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

          C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    x     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

OPTION 1, DESCRIBED IN Item 3, exercised unilaterally by the Postal Service

 

   

 

E. IMPORTANT:     Contractor x is not, ¨ is required to sign this document and
return                         copies to the issuing office.

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to unilaterally exercise Option 1, as
described in Item

3, allowing the Postal Service to truck to and from the Memphis hub and these
Day Network air stops.

 

As such, Option 1, Attachment 3: Operating Plan, Day Network, Option 1,
Attachment 4:

Operating Plan, Night Network, and Option 1, Attachment 10: Pricing are hereby
incorporated.

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: NET 30

Discount Terms:

Continued...

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Gregory Bayne

 

   

15B. CONTRACTOR/OFFEROR

 

 

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

16B. UNITED STATES OF AMERICA

 

    /s/ GREGORY BAYNE

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

05/28/2013

   

USPS Internal San Mateo Accounts Payable Use Only

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

2         2

CONTRACT/ORDER NO.

ACN-13-FX/001

 

AWARD/ EFFECTIVE DATE  

05/28/2013

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO.   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

 

 

 

 

 

 

 

 

 

00003

 

See Schedule

 

FOB: Destination

Period of Performance: 10/01/2013 to 09/30/2020

 

Change Item 00003 to read as follows:

 

Option 1: Truck Location Tender and Delivery Times

 

After contract award but not later than one hundred twenty (120) days prior to
Operating Period 1, as shown in Attachment 1: Postal Service Operating Periods,
the Postal Service, at its sole discretion, may exercise Option 1 to implement
Option 1, Attachment 3: Operating Plan, Day Network, and Option 1, Attachment 4:
Operating Plan, Night Network, reflecting changes to the process codes and
tender and delivery times allowing the Postal Service to truck to and from
Memphis and these air stops.

 

In consideration for exercising Option 1, the subject pricing will be reduced in
accordance with Option 1, Attachment 10: Pricing. Account Number: 53503

 

The dollar amounts included in boxes 12 and 14 are for USPS internal Budgeting
purposes only, and in no way provide a guarantee to the supplier.

 

             

 

 

 

 

 

 

 

 

[*]

USPS Internal San Mateo Accounts Payable Use Only

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

United States Postal Service

AIR CARGO NETWORK

Contract ACN-13-FX

Awarded By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P 650

Washington, DC 20260-0650

April 23, 2013

Modification 1 Issued May 28, 2013



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

Table of Contents

 

Part 1: Statement of Work

     5   

Purpose and Scope

     5   

Scale

     5   

Services Provided

     5   

Service Points

     6   

Management Plan

     6   

Frequency

     7   

Mail Assignment and Transport - Day Network

     7   

Mail Assignment and Transport - Night Network

     7   

Local Agreements

     7   

Postal Service Performs Terminal Handling Service (THS) Operation - Day Network

     7   

Aviation Supplier Planned Accommodation - Day Network

     8   

Aviation Supplier Planned Accommodation - Night Network

     9   

Delivery - Day Network

     9   

Delivery - Night Network

     9   

Saturday Delivery - Day Network

     9   

Specific Delivery Instructions

     9   

Boarding Priority - Day Network

     9   

Boarding Priority - Night Network

     10   

Repossession of Mail by the Postal Service

     10   

Treatment of Exceptional Types of Mail

     10   

Perishable Mail and Live Mail

     12   

Registered Mail

     12   

Offshore Capacity Requirement - Day Network

     12   

Volume Commitment - General Information

     12   

Volume Commitment - Contract Volume Minimum - Day Network

     13   

Operating Period Volume Minimum - Day Network

     13   

Operating Period Volume Minimum - Night Network

     13   

Volume Commitment - Holiday - Day Network

     14   

Volume Commitment - Holiday - Night Network

     14   

Operating Periods

     14   

Ordering Process - Non-Peak - Day Network

     15   

Ordering Process - Non-Peak - Night Network

     15   

Ordering Process - Peak - Day Network

     15   

Ordering Process - Peak - Night Network

     16   

Electronic Data Interchange (EDI)

     16   

Operational Condition Reports

     17   

Dimensional Weight Reports

     18   

Scanning and Data Transmission

     18   

Performance Requirements and Measurement

     19   

Reduction of Payment

     20   

Performance Management

     20   

Sustainability

     21   

Security

     21   

Postal Service Employees Allowed Access

     21   

Personnel Screening

     22   

Payment Procedures

     26   

Rates and Payment General

     26   

Payment Processing - Day Network - Per Cube

     27   

Payment Processing - Night Network - Per Pound

     29   

Reconciliation Process

     29   

 

Page 2 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Part 3: Contract Clauses

     31   

Clause B-1:

  Definitions (March 2006) (Tailored)      31   

Clause B-3:

  Contract Type (March 2006) (Tailored)      34   

Clause B-9:

  Claims and Disputes (March 2006) (Tailored)      34   

Clause B-10:

  Pricing of Adjustments (March 2006) (Tailored)      35   

Clause B-15:

  Notice of Delay (March 2006) (Tailored)      35   

Clause B-22:

  Interest (March 2006) (Tailored)      35   

Clause B-25:

  Advertising of Contract Awards (March 2006)      36   

Clause B-30:

  Permits and Responsibilities (March 2006) (Tailored)      36   

Clause B-39:

  Indemnification (March 2006) (Tailored)      36   

Clause B-45:

  Other Contracts (March 2006) (Tailored)      36   

Clause B-65:

  Adjustments to Compensation (March 2006) (Tailored)      36   

Clause B-69:

  Events of Default (March 2006) (Tailored)      37   

Clause B-75:

  Accountability of the Aviation Supplier (Non-Highway) (March 2006) (Tailored)
     37   

Clause B-77:

  Protection of the Mail (Non-Highway) (March 2006) (Tailored)      38   

Clause B-80:

  Laws and Regulations Applicable (March 2006) (Tailored)      39   

Clause B-81:

  Information or Access by Third Parties (March 2006) (Tailored)      39   

Clause B-82:

  Access by Officials (March 2006) (Tailored)      39   

Clause 1-1:

  Privacy Protection (July 2007)      40   

Clause 1-5:

  Gratuities or Gifts (March 2006)      41   

Clause 1-6:

  Contingent Fees (March 2006)      41   

Clause 1-11:

  Prohibition Against Contracting with Former Officers or PCES Executives (March
2006) (Tailored)      42   

Clause 1-12:

  Use of Former Postal Service Employees (March 2006) (Tailored)      42   

Clause 2-11:

  Postal Service Property - Fixed-Price (March 2006) (Tailored)      42   

Clause 2-22:

  Value Engineering Incentive (March 2006)      44   

Clause 3-1:

  Small, Minority, and Woman-owned Business Subcontracting Requirements (March
2006)      47   

Clause 3-2:

  Participation of Small, Minority, and Woman-owned Businesses (March 2006)     
48   

Clause 4-1:

  General Terms and Conditions (July 2007) (Tailored)      48   

Clause 4-2:

  Contract Terms and Conditions Required to Implement Policies, Statutes, or
Executive Orders (July 2009) (Tailored)      52   

Clause 4-7:

  Records Ownership (March 2006)      53   

Clause 6-1:

  Contracting Officer’s Representative (March 2006)      53   

Clause 9-1:

  Convict Labor (March 2006)      53   

Clause 9-2:

  Contract Work Hours and Safety Standards Act - Overtime Compensation (March
2006)      54   

Clause 9-7:

  Equal Opportunity (March 2006) (Tailored)      54   

Clause 9-9:

  Equal Opportunity Preaward Compliance of Subcontracts (March 2006) (Tailored)
     55   

Clause 9-10:

  Service Contract Act (March 2006)      55   

Clause 9-12:

  Fair Labor Standards Act and Service Contract Act - Price Adjustment (February
2010)      62   

Clause 9-13:

  Affirmative Action for Workers with Disabilities (March 2006) (Tailored)     
63   

Clause 9-14:

  Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans (February 2010)
(Tailored)      64   

Contract Term

     66   

Renewal Process

     66   

Amendments or Modifications

     66   

Assignment

     66   

Bankruptcy

     67   

Confidentiality

     67   

Entire Agreement

     67   

 

Page 3 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Force Majeure

     68   

Frequency Adjustment

     68   

Notices

     69   

Severability

     69   

Third Party Governmental Delays

     70   

Waiver of Breach

     70   

Part 4 - List of Attachments and Forms

     71   

Attachment 1

  Postal Service Operating Periods, dated October 4, 2012      72   

Attachment 2

  Air Stops & Projected Volumes, dated January 8, 2013      74   

Attachment 3

  Operating Plan, Day Network, dated April 22, 2013      75   

Attachment 4

  Operating Plan, Night Network, dated April 22, 2013      82   

Attachment 5

  Reserved   

Attachment 6

  Postal Furnished Property, April 16, 2013      90   

Attachment 7

  Electronic Data Interchange Service Requirements, dated September 1, 2012     
91   

Attachment 8

  Investigative / Security Protocol and Guidelines, dated July 2012      92   

Attachment 9

  Wage Determination, dated October 31, 2012      96   

Attachment 10

  Pricing, dated April 18, 2013      98   

Attachment 11

  Perishable Mail and Lives, April 22, 2013      99   

Attachment 12

  Reserved   

Attachment 13

  Service Contract Act Wage Determinations, dated April 17, 2013      101   

 

Forms

  

DOT Form F 5800.1

  Hazardous Materials Incident Report   

I-9 Form

  Employment Eligibility Verification   

PS Form 2025

  Contract Personnel Questionnaire   

PS Form 8203

  Order / Solicitation / Offer / Award   

US Treasury Form 941

  Quarterly Federal Tax Return   

 

Page 4 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Part 1: Statement of Work

Purpose and Scope

The United States Postal Service is seeking to purchase air transportation and
ancillary services for mail to and from destinations within the contiguous
forty-eight (48) states as well as non-contiguous areas to include Alaska,
Hawaii, and Puerto Rico. This statement of work (SOW) provides for the
transportation of mail on any flight in the aviation supplier’s air
transportation network. It also provides for services associated with the
transportation of mail by the aviation supplier. The air carrier’s network or
transportation system may include its own flights, flights of its approved
subcontractors, flights that may be dedicated to Postal operations, and Road
Feeder Service.

Scale

The volume of mail (expressed in pounds and cubic feet) transported as
contracted under this air cargo network contract may increase or decrease
significantly over the term of the contract consistent with the needs of the
Postal Service.

Services Provided

The aviation supplier shall provide sufficient resources to efficiently and
effectively take possession, sort (if necessary), transport, scan, load, and
deliver all mail to the designated destination Service Points specified by the
Postal Service in Attachment 2: Air Stops & Projected Volumes, Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network.

The aviation supplier will present scan data for these events electronically to
the Postal Service. See Attachment 7: Electronic Data Interchange Service
Requirements.

[*]

The aviation supplier will be expected to (this list is not all inclusive):

 

  a. Coordinate and oversee its own operations; supervise and protect its own
employees.

 

  b. Ensure that the necessary facility support and administrative functions are
performed.

 

  c. Monitor performance.

 

  d. Provide feedback to the Postal Service.

 

  e. Ensure the integrity of data entry.

 

  f. Coordinate the exchange of information.

 

  g. Provide notification of changes or anticipated changes in services provided
(including subcontractors) to the Postal Service.

 

  h. Scan material Handling Units.

 

  i. Assist in unloading or loading Unit Load Devices (ULDs) to or from surface
transportation.

 

  j. Provide the correct type and quantity of equipment necessary to support the
service requirements of this contract.

 

  k. Process mail for dispatch from the aviation supplier’s facility to the
Postal Service facility.

 

  l. Close-out, receive, and dispatch all surface vehicles.

 

  m. Handle overflow volumes per Postal Service general directions.

 

  n. Cooperate with all aviation suppliers in the transportation service chain.

 

  o. Enter data timely and accurately.

 

  p. Prepare required reports.

 

  q. Perform verification of security seals on surface transportation.

 

  r. Ensure the security of all mail.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 5 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Service Points

Service Points are the locations where tender and / or delivery takes place. The
locations and tender and delivery specifications are listed in Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network.

The Day Network will service approximately eighty (80) origin and destination
Service Points.

The Night Network will service approximately one hundred forty-five (145) origin
and destination Service Points

Management Plan

The aviation supplier shall develop and maintain a current Management Plan for
dealing with normal daily operations as well as unscheduled and unexpected
events affecting the expeditious operation of the facility, including aviation
and surface service failure and delays. The Management Plan must also address
the key personnel involved on a day to day basis.

Updates to this plan shall be submitted to the Contracting Officer within ten
(10) days of any changes to the plan. The aviation supplier shall review and
verify, at least annually, that its management plan is current.

The aviation supplier must train its employees to a level of familiarity that
ensures a contingency plan can be exercised without delay. The following items
must be addressed by the Management Plan; the list is not all inclusive.

 

  a. Late arriving aircraft and trucks

 

  •  

Ability to conduct two operations – Originating and Destinating

 

  b. Early arriving aircraft and trucks

 

  c. Mail arriving out of normal sequence

 

  d. Trucks not on-site for dispatch

 

  e. Inclement weather during operations

 

  •  

Snow issues

 

  •  

Ice storms

 

  •  

Airport closures

 

  f. Protection of the mail during inclement weather

 

  g. Labor actions

 

  h. Inadequate staffing

 

  i. An inability to complete all loading in time to meet tender

 

  j. Overflow mail

 

  k. Damaged and / or non air worthy containers

 

  l. Damaged surface containers

 

  m. Damaged or non-labeled mail

 

  n. Plan and schedule changes

 

  o. Loose load mail

 

  p. Hazardous Material (HAZMAT)-acceptable and non-acceptable pieces

 

  q. Handling and staging of live animals

 

  r. Running out of supplies such as placards, bypass tape, etc.

 

  s. Power losses – Describe in detail all steps to be taken in the event of
power loss to include specific actions for back up power at the Terminal
Handling Service (THS) location such as generators and other systems.

 

  t. Natural disasters

 

  u. Equipment breakdowns

 

  v. Airport closings

 

  w. Air Traffic Control (ATC) impact mitigation plan

 

Page 6 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Frequency

The initial frequency of service for the Day Network (Priority Mail / First
Class network) is based on six (6) days of Postal Service delivery and shall be
Tuesday through Sunday (X1).1 This will provide for approximately 307 (308 in a
leap year) operating days annually. This excludes the widely observed holidays
as listed in the sections titled, Volume Commitment – Holiday – Day Network and
Volume Commitment – Holiday – Night Network.

The initial frequency of service for the Night Network (Express Mail network) is
based on five (5) days of Postal Service delivery and shall be Monday through
Friday (X67).2 This will provide for approximately 254 (255 in a leap year)
operating days annually. This excludes the widely observed holidays as listed in
the sections titled, Volume Commitment – Holiday – Day Network and Volume
Commitment – Holiday – Night Network.

Mail Assignment and Transport - Day Network

The aviation supplier shall provide flight schedules at least thirty (30) days
in advance of the Operating Period. The Postal Service will create dispatch
routing instructions based on the aviation supplier’s flight schedule and
subsequently shown on the Postal Service Dispatch and Routing (D&R) Tag.

The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to the outbound flights to the aviation supplier one
(1) hour before the scheduled ‘All Mail Due Aviation Supplier’ column as listed
in Attachment 3: Operating Plan, Day Network. The Postal Service agrees to
provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
Supplier’ column listed in Attachment 3: Operating Plan, Day Network.

Mail Assignment and Transport - Night Network

The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to the outbound flights to the aviation supplier thirty
(30) minutes before the scheduled ‘All Mail Due Aviation Supplier’ column as
listed in Attachment 4: Operating Plan, Night Network. The Postal Service agrees
to provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
Supplier’ column listed in Attachment 4: Operating Plan, Night Network.

Local Agreements

No Local Agreement (any informal agreement or working arrangement made between
representatives of the aviation supplier, the Postal Service, or their agents
who lack authority to bind either company) shall be binding, obligate the Postal
Service or the aviation supplier, or otherwise give rise to any claim under this
contract.

Postal Service Performs Terminal Handling Service (THS) Operation - Day Network

Mail will be tendered to the aviation supplier in accordance with the Operating
Plan provided by the aviation supplier. The aviation supplier’s Operating Plan
will be provided thirty (30) days before the start up of the Operating Period.
The aviation supplier’s Operating Plan will specify the following information:

Specific Type of Airline ULD per origin / destination

Destination of Airline ULD – Direct (bypass)

Destination of Airline ULD – Mixed (to be sorted at hub)

 

 

1  X1 refers to the day of the week that service will not be performed. The days
of the week are numbered consecutively from 1 through 7 beginning with Monday
(1). “X1” means that service will operate each day of the week except Monday.

2  X67 refers to the days of the week that service will not be performed. “X67”
means that service will operate each day of the week except Saturday and Sunday.

 

Page 7 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The Operating Plan will be mutually agreed upon prior to implementation.

The aviation supplier will transport, scan, and deliver the ULDs to the specific
Service Points listed in Attachment 3: Operating Plan, Day Network. The Postal
Service or its representative will build the ULDs in conformance with the
aviation supplier’s Operating Plan.

The aviation supplier will perform the following activities including, but not
limited to:

 

  a. Sorting and scanning mail at an aviation supplier hub, as necessary, which
also may include re-wrap and reapplication of Distribution & Routing (D&R) Tags
to mail requiring such treatment, and dispatch on service responsive
transportation

 

  b. In the unlikely event that mail tendered to the aviation supplier is in
excess (overflow) of what may be transported, the aviation supplier shall:

 

  i. Secure the mail.

 

  ii. Scan all Handling Units and record the number of pieces, weight, and
destination of all overflow Handling Units.

 

  iii. Immediately notify the local Postal official after becoming aware of an
overflow situation. The Postal official will direct the aviation supplier to
either hold the mail for the next outbound flight or return it to the designated
Postal facility.

 

  iv. Prepare all overflow mail for delivery to the local designated Postal
facility within twenty (20) minutes of receipt of Postal direction.

 

  v. Provide a written report of the overflow to the local Postal official with
a copy to the COR.

When transporting mail in carts, containers, or other vehicles, the mail must be
securely enclosed to protect it from loss, depredation, and damage. The aviation
supplier will stage mail in a secure area while in its possession. The aviation
supplier is not allowed to transport mail in the cabs of its vehicles except for
mail containing live animals.

Aviation Supplier Planned Accommodation - Day Network

The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set forth in this contract.

If the Postal Service tenders mail in excess of 105% of the Planned Capacity for
that Service Point, the aviation supplier may refuse to transport the excess
tender. If the volume is accepted, the same service requirements apply.

If the Postal Service tenders mail to the aviation supplier after the ‘All Mail
Due Aviation Supplier’ column as shown in Attachment 3: Operating Plan, Day
Network, the aviation supplier has the right to refuse that volume.

Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column in
Attachment 3: Operating Plan, Day Network, shall be subject to the same service
commitments as mail tendered at or before the ‘All Mail Due Aviation Supplier’
column.

 

Page 8 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Aviation Supplier Planned Accommodation - Night Network

The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set forth in this contract.

If the Postal Service tenders mail in excess of 120% of the Planned Capacity for
that Service Point, the aviation supplier may refuse to transport the excess
tender. If the volume is accepted, the same service requirements apply.

If the Postal Service tenders mail to the aviation supplier after the ‘All Mail
Due Aviation Supplier’ column as shown in Attachment 4: Operating Plan, Night
Network, the aviation supplier has the right to refuse that volume.

Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column in
Attachment 4: Operating Plan, Night Network, shall be subject to the same
service commitments as mail tendered at or before the ‘All Mail Due Aviation
Supplier’ column.

Delivery - Day Network

The aviation supplier will deliver mail to a destination Service Point by the
scheduled ‘Latest Delivery Time to Postal Service’ column in Attachment 3:
Operating Plan, Day Network.

Delivery - Night Network

The aviation supplier will deliver mail to a Service Point by the scheduled
’Latest Delivery Time to Postal Service’ column in Attachment 4: Operating Plan,
Night Network, on or before the scheduled delivery day (D+1) on Attachment 4:
Operating Plan, Night Network. “D+1” is defined as the day following acceptance
by the aviation supplier.

At destination, the aviation supplier is required to unload the mail from the
ULDs received, scan, and deliver the mail to the Postal Service.

Saturday Delivery - Day Network

See Attachment 3: Operating Plan, Day Network, for details on Saturday delivery.

Specific Delivery Instructions

The aviation supplier shall:

 

  a. Assist in loading and dispatching all outbound surface vehicles, as
required

 

  b. Must develop a cooperative line of communication with the Postal Service to
ensure the timely delivery and dispatch of mail. All efforts shall be made to
provide an efficient and effective delivery to the Postal Service.

Boarding Priority - Day Network

The aviation supplier must board accepted mail using the following mail boarding
preference order:

 

  a. Registered (Con-Con) Mail

 

  b. Lives

 

  c. Perishables

 

  d. HAZMAT, regardless of mail class

 

Page 9 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  e. Domestic Priority and Express Mail

 

  f. First-Class Mail

 

  g. All Other Mail

The Manager, Air Transportation Operations, or a Postal Service designee, will
determine if the Postal Service should repossess any mail without exercising
rights as described in the section titled Repossession of Mail by the Postal
Service.

Boarding Priority - Night Network

The aviation supplier must board accepted mail using the following mail boarding
preference order:

 

  a. Express Mail

 

  b. All other classes of mail

Repossession of Mail by the Postal Service

The Postal Service may, at any time, require the aviation supplier to return to
the local Postal Service representative or agent at a Service Point, any or all
of the mail in its possession at that location or the Postal Service may take
possession of such mail from the aviation supplier.

Treatment of Exceptional Types of Mail

 

  1. Tagging of Hazardous Material

The aviation supplier may carry mailable HAZMAT, subject to applicable law,
rules and regulations, including, without limitation:

 

  a. ORM-D Air

“ORM-D” stands for “Other Regulated Material-Class D.” ORM-D is a term developed
by the Department of Transportation (DOT) that signifies the hazard class
associated with a consumer commodity. Most hazardous materials accepted by the
Postal Service for mailing are classified as ORM-D. A package marked ORM-D meets
the standards for surface transportation only. “ORM-D-Air” signifies that the
item meets the requirements for air and surface transportation.

The Postal Service currently accepts limited quantity alternative marking
options (square on point) for ORM-D and ORM-D-Air and plans to adopt mandatory
effective dates as identified by the Department of Transportation. There are no
intended changes to quantity limits, package weights, or documentation
requirements for these mailable materials.

 

  b. Division Class 6.2

Division Class 6.2 materials are not permitted in international mail or domestic
mail, except when they are intended for medical or veterinary use, research, or
laboratory certification related to the public health. These materials are
permitted only when they are properly prepared for mailing to withstand shocks,
pressure changes, and other conditions related to ordinary handling in transit.

 

  c. Division Class 9

Division Class 9 items are miscellaneous hazardous materials or substance
articles that present a hazard during transportation but do not meet the
definition of any other hazard class. Examples of miscellaneous hazardous
materials (not all of which are mailable) include solid dry ice, elevated
temperature substances, environmentally hazardous substances, life-saving
appliances, and asbestos.

 

Page 10 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  d. Hazardous and Dangerous Goods

The aviation supplier will accept all Dangerous Goods as defined in the Domestic
Mail Manual, section 601.10. All Dangerous Goods will be tendered on the Night
Network. The Postal Service will be in compliance with the current International
Air Transport Association (IATA) allowed variations as listed for the aviation
supplier. The Postal Service will tender all Dangerous Goods at least two hours
prior to the tender time shown in Attachment 4: Operating Plan, Night Network.
The Postal Service shall not tender any used sharps. Any future changes to
Hazardous and Dangerous Goods requirements will be reviewed and must be
acceptable to the aviation supplier prior to implementation of the changes.

 

  e. All other hazardous material that is packaged and distributed in a quantity
and form intended or suitable for retail sale and designed for consumption by
individuals for their personal care or household use purposes; reference
http://pe.usps.gov/text/dmm300/601.htm#wp1065003.

 

  2. Assignment of Hazardous Materials

 

  a. The tender of all hazardous materials will be performed a minimum of two
(2) hours prior to the final tender time of the intended flight.

 

  b. The desired flight assignment of HAZMAT is to non-stop or direct flights.

 

  c. No surcharge is offered for the transportation of HAZMAT mail.

 

  d. A copy of the manifest and the assigned item MUST be handed to an aviation
supplier representative a minimum of two (2) hours prior to the closeout time of
the intended flight. The aviation supplier representative will be responsible
for ensuring that the information on the postal manifest which includes the
number of pieces, weight, and appropriate shipper’s certification detail is
incorporated onto the aircraft load manifest and pilot notification paperwork as
outlined in CFR 49, Part 175, Carriage by Aircraft.

 

  e. Aviation supplier Refusal to Accept Hazardous Materials: If the aviation
supplier refuses to accept a properly prepared HAZMAT item, it shall document
the reasons leading to the refusal. Documentation will include:

 

  i. Name and address of mailer and air carrier;

 

  ii. The type and amount of hazardous material; and

 

  iii. The reason for refusal.

 

  f. HAZMAT Spills, Releases, Incidents, and Emergencies

 

  i. While in the possession of the aviation supplier, but not on board an
aircraft:

Hazardous Material items which are damaged must not be boarded on the aircraft.
HAZMAT incidents which occur following the tender but prior to boarding of the
aircraft, or after unloading from an aircraft and before delivery to the Postal
Service, causing injury, illness, significant property damage, or disruption in
operations will require the aviation supplier to enter the required information
into the Mail Piece Incident Reporting Tool (MIRT), a Postal Service intranet
tool for the collection of information on leaking and other non-mailable items.

 

  ii. While on board an aircraft:

Any incident which occurs while on board an aircraft will require the aviation
supplier to complete a Department of Transportation (DOT) Form F 5800.1
(01-2004), Hazardous Materials Incident Report. A copy of this form must be sent
to the COR within twenty-four (24) hours of the incident with all information
available. The incident type is not limited to hazardous material and may
include hazardous cargo spills which come in contact with the mail.

 

Page 11 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Perishable Mail and Live Mail

The aviation supplier will be required to transport as mail perishable items
which the Postal Service has accepted as mailable under Domestic Mail Manual
(DMM) 601, sub section 9.0, including live animals as discussed at DMM 601
subsection 9.3. The Postal Service will notify the aviation supplier a minimum
of two (2) hours prior to the ‘All Mail Due Aviation Supplier’ time as listed in
Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network, of the intended flight of known perishable mail, including live
animals.

Attachment 11: Perishable Mail and Lives, details the requirements for
preparation and tender of perishable mail and live animal shipments.

Registered Mail

The aviation supplier will accept Registered Mail provided in Con-Cons for the
Day Network only.

Registered Mail Con-Cons will be a part of the Planned Capacity and will be
tendered in accordance with Attachment 3: Operating Plan, Day Network.

Upon request, the aviation supplier shall furnish the Postal Service the
following information concerning Registered Mail:

 

  •  

Aircraft number,

 

  •  

Aircraft compartment location,

 

  •  

Actual flight departure time, and

 

  •  

Any accident or irregularity which occurs to a flight containing Registered
Mail.

Registered Mail Handling Units will have a D&R Tag affixed indicating the final
destination air stop. This Handling Unit shall remain intact and shall not be
opened by the aviation supplier. The desired routing for Registered Mail
shipments will be to non-stop or direct flights only.

The aviation supplier shall advise the U.S. Postal Inspection Service, local
Postal Service representatives, and will send an email message to the COR of any
Registered Mail that does not make its planned dispatch for disposition
instructions.

Offshore Capacity Requirement - Day Network

The aviation supplier will make available at least the following daily volumes
into and out of the following locations.

Cube Based:

[ * ] cube (Originating) and [ * ] cube Destinating Anchorage (ANC)

[ * ] cube (Originating) and [ * ] cube Destinating Honolulu (HNL)

[ * ] cube (Originating) and [ * ] cube Destinating San Juan (SJU)

The Postal Service may increase this capacity as needed through the planning
process through the mutual agreement of the parties.

Volume Commitment - General Information

The Day Network operating week is defined as Tuesday through Sunday inclusive
(X1).

The Night Network operating week is defined as Monday through Friday inclusive
(X67).

The Postal Service is not obligated to request consistent capacity by day of the
week. Requests for capacity are detailed in the Ordering Process sections.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 12 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The following constitute the only minimum volume guarantees under this contract:

 

  •  

Contract Volume Minimum of [ * ] cubic feet on the Day Network.

 

  •  

The Contract Volume Minimum may be reduced in accordance with Clause 4-1:
General Terms and Conditions, paragraph m, and Frequency Adjustment found in
Part 3: Contract Clauses.

 

  •  

[ * ]

 

  •  

[ * ]

 

  •  

90% of Planned Capacity for the Night Network for each Operating Period

Any monies due as a result of the Postal Service not meeting its Contract Volume
Minimum or its Operating Period Volume Minimum as measured and calculated at the
end of each Operating Period will be included as part of the Operating Period’s
reconciliation process.

On operating days where volume for lanes with Planned Capacity is withdrawn,
withheld, or not transported under the Repossession of Mail by the Postal
Service or Force Majeure sections, that volume will not be included in
calculating the Operating Period Volume Minimum. The Contract Volume Minimum
will be reduced for the Operating Period by the amount of that volume.

Volume Commitment - Contract Volume Minimum - Day Network

A minimum of [ * ] cubic feet per operational day, averaged across six (6) days
per week, and measured across each Operating Period, will constitute the
Contract Volume Minimum guaranteed to be paid by the Postal Service.

Operating Period Volume Minimum - Day Network

[ * ]

Operating Period Volume Minimum - Night Network

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 13 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Volume Commitment - Holiday - Day Network

Each holiday will be addressed separately between the parties during the
Ordering Process. The holidays are:

 

  • New Year’s Day (widely observed)

 

  • Martin Luther King Day

 

  • Presidents’ Day

 

  • Memorial Day (widely observed)

 

  • Independence Day (widely observed)

 

  • Labor Day (widely observed)

 

  • Columbus Day

 

  • Veterans Day

 

  • Thanksgiving (widely observed)

 

  • Christmas (widely observed)

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will not be included:

 

  • Widely observed holidays

 

  • The day following the widely observed holidays that occur on a Monday

 

  • Non-widely observed holidays that occur on a Monday

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will be included at a 50% volume level:

 

  • The day following widely observed holidays not occurring on a Monday

 

  • Non-widely observed holidays not occurring on a Monday

 

  • The day after a non-widely observed holiday

Volume Commitment - Holiday - Night Network

Each holiday will be addressed separately between the parties during the
Ordering Process. The holidays are:

 

  • New Year’s Day (widely observed)

 

  • Martin Luther King Day

 

  • Presidents’ Day

 

  • Memorial Day (widely observed)

 

  • Independence Day (widely observed)

 

  • Labor Day (widely observed)

 

  • Columbus Day

 

  • Veterans’ Day

 

  • Thanksgiving (widely observed)

 

  • Christmas (widely observed)

The widely observed holidays will not be included in the Operating Period Volume
Minimum calculation.

The non-widely observed holidays will be included at a 50% volume level in the
Operating Period Volume Minimum calculation.

Operating Periods

The Operating Periods are incorporated as Attachment 1: Postal Service Operating
Periods. No Operating Period will exceed five weeks. The Peak Operating Periods
are designated in Attachment 1: Postal Service Operating Periods.

 

Page 14 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Ordering Process - Non-Peak - Day Network

The Postal Service will provide the aviation supplier mail volumes in accordance
with the identified schedule specified below. The forecasting structure will
specify each origin / destination lane pair including cubic feet by day of week
for the pairs. The Postal Service will request capacity based on specific plans
for a Tuesday / Wednesday plan, a Thursday / Friday plan, a Saturday plan, and a
Sunday plan.

[ * ]

Over the course of the Ordering Process for two (2) Operating Periods, the
Postal Service may reduce volume down to the Contract Volume Minimum.

The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon electronic origin / destination format.

Bypass containers will be allocated in lanes where the requested capacity is
greater than one hundred and ten (110) percent of the cubic capacity of the ULD
configuration for the aircraft planned for the Service Point provided there is
sufficient space to flow the Bypass container from the origin to the final
destination on the scheduled flights. To facilitate this process, the Postal
Service and the aviation supplier will jointly agree upon both Bypass and Mixed
containers to be built at all origins during the Ordering Process.

Ordering Process - Non-Peak - Night Network

The Postal Service will provide the aviation supplier mail volumes in accordance
with the identified schedule specified below. The forecasting structure will
specify each origin / destination lane pair including weight.

[ * ]

The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon electronic origin / destination format.

Ordering Process - Peak - Day Network

The Peak Operating Period will consist of four or five individual weeks,
measured and planned as independent of each other. One of the five weeks of the
Peak Operating Period will include the week of Christmas. As such, the requested
volume capacity will include the Christmas week. The forecasting structure will
specify each origin / destination lane pair including weight or cubic feet by
day of week for the pairs. The Postal Service will request capacity based on
specific plans for a Tuesday / Wednesday plan, a Thursday / Friday plan, and a
Saturday / Sunday plan.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 15 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The aviation supplier will make available at least [ * ] cubic feet of capacity
per week for the Peak Operating Period for the Day Network. As a general
planning guideline, the historical volume transported per day during the Peak
Operating Period ranges between [ * ] to [ * ] cubic feet. The Peak season tab
included in Attachment 2: Air Stops & Projected Volumes provides the historic
mail volume in pounds by mail class by week during the Peak Operating Period.
These volumes are provided for initial planning purposes and do not constitute a
guarantee of volume for the Peak Ordering Period.

For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for capacity by lane, expressed in cubic feet, one hundred
fifty (150) days prior to the beginning of the Peak Operating Period. The
request for capacity shall be presented to the aviation supplier in a mutually
agreed upon electronic origin / destination format. The aviation supplier will
reply to the request by providing the Postal Service with its response expressed
in cubic feet one hundred twenty (120) days prior to the start of the Peak
Operating Period. The Postal Service will communicate its acceptance of the
aviation supplier’s response ninety (90) days prior to the commencement of the
Peak Operating Period. The Postal Service acceptance establishes the Planned
Capacity for the Peak Operating Period.

The Operating Period Minimum Volume for Peak will be [ * ] of the Planned
Capacity.

The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from each origin daily.

Ordering Process - Peak - Night Network

The Peak Operating Period will consist four or five individual weeks, measured
and planned as independent of each other. One of the five weeks of the Peak
Operating Period will include the week of Christmas. As such, the requested
volume capacity will include the Christmas week. The forecasting structure will
specify each origin / destination lane pair including weight.

For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for capacity by lane, expressed in pounds, one hundred fifty
(150) days prior to the beginning of the Peak Operating Period. The request for
capacity shall be presented to the aviation supplier in a mutually agreed upon
electronic origin / destination format. The aviation supplier will reply to the
request by providing the Postal Service with its response expressed in pounds
one hundred twenty (120) days prior to the start of the Peak Operating Period.
The Postal Service will communicate its acceptance of the aviation supplier’s
response ninety (90) days prior to the commencement of the Peak Operating
Period. The Postal Service acceptance establishes the Planned Capacity for the
Peak Operating Period.

The Operating Period Minimum Volume for Peak will be [ * ] of the Planned
Capacity.

The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from each origin daily.

Electronic Data Interchange (EDI)

The aviation supplier will provide status and operational data as specified in
Attachment 7: Electronic Data Interchange Service Requirements. The aviation
supplier will use the EDI methods specified in the attachment to transmit and
receive volume, and appropriate scans from its system to the Postal Service
system.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 16 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Operational Condition Reports

The aviation supplier shall submit reports of hub and Service Point operating
conditions on a daily basis for the Day Network and the Night Network.

Some examples of these daily reports (more may be required) are: service
performance reports, operations reports for departures / arrivals late due to
mechanical issues, operations reports for departures / arrivals late due to
weather and other issues, sort mail volume , mis-sent mail volume, surface truck
utilization, etc. The format of the report and the items reported will be
mutually agreed upon by the COR and the aviation supplier.

In addition to these daily reports, the aviation supplier will coordinate with
and advise the COR of any contingency plans to move mail delayed in transit, as
soon as practical.

The table below lists the reports required initially.

 

Report Type

 

Name

 

Frequency

Operational Planning   [ * ]   Prior to Operating Period Operational Planning  
[ * ]   Prior to Operating Period Operational Planning   [ * ]   Prior to
Operating Period Operational Planning   [ * ]   Prior to Operating Period
Operational Planning   [ * ]   Prior to Operating Period Operational Planning  
[ * ]   Monthly Operational Reports   [ * ]   Tuesday through Sunday Operational
Reports   [ * ]   Monday through Friday Operational Reports   [ * ]   Tuesday
through Sunday Operational Reports   [ * ]   Monday through Friday Operational
Reports   [ * ]   Tuesday / Wednesday / Thursday / Saturday Operational Reports
  [ * ]   Monday through Thursday Operational Reports   [ * ]   Tuesday through
Sunday Operational Reports   [ * ]   Tuesday / Wednesday / Thursday / Saturday
Operational Reports   [ * ]   Tuesday through Sunday Operational Reports   [ * ]
  Tuesday through Sunday Operational Reports   [ * ]   Monday through Friday
Operational Reports   [ * ]   Monday through Friday Operational Reports   [ * ]
  Daily Operational Reports   [ * ]   Tuesday through Sunday Operational Reports
 

[ * ]

  Monday through Friday Operational Reports   [ * ]   Tuesday through Sunday
Operational Reports   [ * ]   Tuesday through Sunday Operational Reports   [ * ]
  Tuesday through Sunday

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 17 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Dimensional Weight Reports

The aviation supplier will provide a weekly report electronically for the Day
Network of the dimensional weights [ * ]. This report will provide the following
information for each Outside Piece’s Handling Unit D&R tag:

 

  •  

Time of each Handling Unit through the sort

 

  •  

The length of each Handling Unit

 

  •  

The width of each Handling Unit

 

  •  

The height of each Handling Unit

 

  •  

The D&R tag of each Handling Unit

A sample of the report is below:

Sorter’,‘Time Stamp’,‘Length’,‘Width’,‘Height’,‘D&R Tag’

‘AS002’,‘10170703012011’,‘1863’,‘1663’,‘1005’,‘1GBNP673BF’

‘AS002’,‘10172003012011’,‘2413’,‘1107’,‘0460’,‘1ICK9H2YF/’

‘AS002’,‘10172703012011’,‘3425’,‘1911’,‘0968’,‘15HPP8W7D6’

‘AS002’,‘10175003012011’,‘1864’,‘1200’,‘1149’,‘1FZFOM73BX’

‘AS002’,‘10175103012011’,‘2404’,‘1153’,‘0460’,‘17MKSORVBQ’

Scanning and Data Transmission

All scanning data required to be presented to the Postal Service shall be in an
electronic format acceptable to the Postal Service, containing all required data
elements, and reported within two (2) hours after the occurrence of a reportable
event. Available data will be transmitted in EDI message format at fifteen
(15) minute intervals.

Scanning will be used to measure performance and serve as the basis for payment
for both the Day Network and the Night Network.

Technical aspects of Electronic Data Interchange and the types of messaging
events are discussed in Attachment 7: Electronic Data Interchange Service
Requirements.

The aviation supplier will be responsible for providing technology compatible
with Postal Service systems for purposes of sending and receiving scanning data.

The aviation supplier will be responsible for performing the following scans of
D&R Tags and ULD identification tags.

 

  a. Possession or Load Scan of all Handling Units and ULDs at origin Service
Points, including Outside Handling Units

 

  b. Load Scan that associates the ULD to an aircraft

 

  c. [ * ].

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 18 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  d. [ * ].

 

  e. [ * ].

 

  f. Delivery Scan of each Handling Unit and ULD at the specified delivery
Service Point.

Performance Requirements and Measurement

Mail delivery performance will be measured against the contract requirements
based upon transmitted scan data.

Delivery performance requirements are:

Day Network: [ * ]%

Night Network: [ * ]%

Peak Operating Period: [ * ]% for the Day and Night Networks

Delivery performance will be measured across an Operating Period on a
lane-by-lane basis, using actual scan delivery time versus Required Delivery
Time (RDT), as outlined in Attachment 3: Operating Plan, Day Network, and
Attachment 4: Operating Plan, Night Network.

Delivery performance will be measured using the following methodology:

 

  a. The Postal Service will scan all Handling Units at origin.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 19 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  b. The Postal Service will nest all Handling Units into ULDs at origin.

 

  c. The Postal Service will tender the nested ULDs to the aviation supplier at
origin.

 

  d. The aviation supplier will scan the ULDs with a Possession Scan at origin.

 

  e. The aviation supplier will scan all Handling Units processed through the
sort at the hub.

 

  f. The aviation supplier will nest all Handling Units to ULDs departing from
the hub.

 

  g. The aviation supplier will scan the ULDs as delivered to the Postal Service
upon arrival at destination.

 

  h. The Postal Service will break the ULDs and scan / de-nest all Handling
Units.

Delivery performance will be measured for all ULDs and Handling Units receiving
at least a Delivery Scan by the aviation supplier.

The Postal Service will provide data to the aviation supplier via electronic
files. The electronic file will show the nested date and time into the ULD, the
possession time and date from the aviation supplier, the delivery time and date
from the aviation supplier, and the de-nested break time and date from the
Postal Service. Additionally, the files will show the weights of each Handling
Unit.

Delivery performance on a lane level basis will be calculated as follows:

Total on-time Handling Units, by lane, for the Operating Period, receiving a
Delivery Scan

Divided by

Total Handling Units, by lane, for the Operating Period, receiving a Delivery
Scan

Reduction of Payment

If the calculated delivery performance is less than the delivery performance
requirement, the late D&R tags will be ordered chronologically by the RDT. The
percentage of D&R tags corresponding to the difference between [ * ]% and the
delivery performance requirement (i.e., [ * ]% (Day Network), [ * ]% (Night
Network) or [ * ]% (Peak Operating Period)) will not be assessed a reduction in
payment. The remaining late D&R tags will be assessed a reduction in payment as
follows:

 

  a. All Handling Units delivered up to thirty (30) minutes late will be subject
to a [ * ]% reduction of the Transportation Payment.

 

  b. All Handling Units delivered from thirty-one (31) minutes up to one
(1) hour to late will be subject to a [ * ]% reduction of the Transportation
Payment.

 

  c. All Handling Units delivered 1 hour and one minute late or later will be
subject to a [ * ]% reduction of the Transportation Payment.

The reduction in payment will be based on a conversion of the weight of the late
Handling Units to cubic feet by the applicable mail class density and will be
applied at the base or the tier in which the late delivery occurred.

Performance Management

The aviation supplier and the Postal Service will meet once a quarter (at a
minimum) to discuss items such as the following:

 

  a. Cost Control

 

  b. Holiday Operations and Planning

 

  c. Aviation Supplier Performance

 

  d. Peak Season Planning

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 20 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  e. Quality

 

  f. Ramp Operations

 

  g. Reconciliation of Irregularities

 

  h. Security

 

  i. Technology Issues

 

  j. Tender and Delivery Hygiene

 

  k. Volume Planning

 

  l. Other Pertinent Topics

Sustainability

The aviation supplier must provide following sustainability metrics at the times
specified below:

 

  a. All greenhouse gas emission estimates that are attributed to the transport
of Postal Service mail products via air and (if applicable) ground transport by
the aviation supplier.

 

  i.

Emissions in a standard unit – CO2e

 

  ii. Total weight of Postal Service products contributing to the emissions in
the Calendar Year.

 

  iii. Total air miles travelled to transport the Postal Service products per
Calendar Year.

 

  iv. High level summary describing methodology which could include the basis
for the Postal Service emissions allocation such as space, cost, weight, number
of packages or other methods used to derive numbers. For example, estimates
based on gallons used, flight characteristics, or both.

 

  v. Assurance letter of independent verification of Scope 1, 2, and 3 data.

 

  •  

Scope 1: Emissions arising from when the aviation supplier burns fuel in its
aircraft or its owned buildings

 

  •  

Scope 2: Emissions from purchased electricity or steam.

 

  •  

Scope 3: Emissions arising from activities over which the aviation supplier has
less control.

 

  b. Fiscal Year (October through September) and Calendar Year (January through
December) greenhouse gas emissions data to be received by the Postal Service no
later than three (3) months after the close of the fiscal and calendar year.

The aviation supplier will convene a meeting with the Postal Service no later
thirty (30) days after contract award to discuss high level greenhouse gas
emissions estimation methodologies and network boundaries.

The aviation supplier will hold quarterly meetings with the Postal Service to
discuss reporting methodology developments, boundaries and notification of
estimation methodology or boundary changes.

Security

See Attachment 8: Investigative / Security Protocol and Guidelines.

Postal Service Employees Allowed Access

The aviation supplier shall allow escorted Postal officials showing proper
credentials access to all buildings, field areas, ground equipment being used to
sort, stage, or transport mail under this contract or under any subcontract
services performed under this contract. Government regulations (e.g.,
Transportation Security Administration) will supersede this section.

The aviation supplier will allow unescorted access to Postal Service employees
stationed on the aviation supplier’s premises pending compliance with all
required processes. Photography or video taping will not be permitted except as
outlined in the security protocols.

 

Page 21 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Personnel Screening

In general, the Postal Service accepts air carrier security program requirements
set forth by the Transportation Security Administration (TSA). In addition to
these, the Postal Service also mandates additional requirements.

The Postal Service is aware that the aviation supplier must implement its human
resources programs in accordance with certain state laws and that in that
respect there may be certain deviations to the literal application of some of
the Postal Service requirements set forth herein.

In the event the aviation supplier establishes that a state law prohibits it
from requesting from its employees or prospective employees any or all of the
information requested in responses to questions 21a through 21e of PS Form 2025,
Contract Personnel Questionnaire, as required by 1.d below, or from certifying,
as the result of a criminal records check, to any of the items requested under
1.b, Criminal History, below, the aviation supplier shall be relieved of its
contractual obligation to require employees or prospective employees to respond
to the portions of those questions requesting the prohibited information or to
provide that information as part of its criminal records check. In these
situations, the Postal Service Security Investigations Service Center (SISC)
shall conduct the required criminal checks as outlined in 1.b. below.

To establish the existence and the extent of the prohibitory effect of any such
state law referenced above, the aviation supplier shall provide to the SISC
documentary evidence (including a copy of the state law) demonstrating the
stated prohibition. The Postal Service’s concurrence about the prohibitory
nature of a state law shall not be unreasonably withheld.

The Contracting Officer may, in consultation with the aviation supplier and the
U.S. Postal Inspection Service, grant other appropriate deviations or implement
alternate processes to the standard U.S. Postal Inspection Service requirements
by letter.

Applicability

Individuals providing services to the Postal Service under this contract
(including aviation suppliers, employees of aviation suppliers, and
subcontractors and their employees at all levels), hereinafter, “individuals,”
who have been hired after the effective date of this contract and whose duties
will or likely may involve handing the mail must obtain a security clearance
from the Postal Service, as provided herein. Access to the mail as defined by
3.a below is permitted as soon as the security clearance package has been
submitted to the SISC in Memphis.

If the aviation supplier commences a new operation (internally or with an
aviation supplier) for the purpose of processing Postal volume, the employees
hired since the effective date of this contract will be subject to Personnel
Screening.

Access to the mail is permitted as soon as the security clearance package has
been submitted to the SISC in Memphis. If the aviation supplier has ground
handling services performed at air stops by another aviation supplier
(subcontractor), and if, to the best knowledge of the prime aviation supplier,
that subcontractor is in compliance with the provisions of this clause, the
prime aviation supplier may certify that fact to the Contracting Officer in
writing, and thereby be relieved of the primary responsibility for personnel
screening. Prime aviation suppliers are in all cases responsible for meeting
these screening requirements for all persons having access to the mail who are
their direct employees. For example, if ABC, Inc. is an aviation supplier, and
it performs ground handling services at one or more air stops for CDE, Inc., CDE
must certify in writing that:

I certify that at the following air stops ground handling services are being
performed by ABC, and that to the best of my knowledge, ABC is an aviation
supplier of air transportation services under contract number    . A listing of
airports served by ABC is attached hereto as follows.

Aviation suppliers must have clauses in their contracts with subcontractors
requiring adherence to the Postal Service screening procedures contained in this
contract.

 

Page 22 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  1. Requirements: The aviation supplier employing individuals to perform duties
under this contract must provide the following documentation as early as
possible, to the SISC in Memphis, Tennessee, with respect to those individuals
whose duties will or likely may involve handling the mail. The items listed in
sections (a) through (d) below must be completed prior to the employee being
granted permission to handle mail. For purposes of this requirement, the term
“completed” means that all tasks have been done, and the required submissions to
the SISC in Memphis have been made.

The aviation supplier is required to maintain all certifications required in
sections a., b., and d.

 

  a. Drug Screening: The aviation supplier must certify that individuals
providing service under this contract have passed a screening test for those
substances identified by the Substance Abuse and Mental Health Services
Administration (SAMHSA) as the five (5) most abused substances which are
cocaine, marijuana, amphetamine / methamphetamine, opiates, and phencyclidine
(PCP). The tests must be performed by a SAMHSA approved certified laboratory.
The drug test must meet the cut-off levels established by SAMHSA. All drug
screening tests must be completed within ninety (90) days prior to having access
to the mail since drug tests older than ninety (90) days are invalid and must be
redone. The prime aviation suppliers and all subcontractors must maintain the
name of the institution conducting the test and a document indicating if the
employee passed or tested positive.

 

  b. Criminal History: The aviation supplier must certify, based upon a criminal
records check (a state records check) of each employee through local agencies
(state, county, or city) where the applicant has resided and worked for the past
five (5) years (this may require multiple checks for applicants who live in one
location and work in another location, or for applicants who have moved within
that time period), that each individual:

 

  i. Has not been convicted of a felony criminal violation in the past five
(5) years;

 

  ii. Has not been convicted of serious criminal charges (e.g. murder, rape,
robbery, burglary, physical assaults, weapons violations, or drug charges
[felony or misdemeanor]);

 

  iii. Does not have any pending felony or serious criminal charges; and

 

  iv. Is not on parole for or probation for any felony or serious criminal
charges.

This will be documented on the Certification and Transmittal Cover Sheet. This
form is provided under Personnel Security Administrative Instructions, and may
be reproduced by the aviation supplier.

 

  c. Fingerprinting: The aviation supplier must obtain two sets of fingerprints
for each applicant. Each fingerprint card, FD-258, Applicant Fingerprint Chart,
and subsequent supplies will be issued by the Postal Service. The Postal
Inspection Service will provide additional original copies for aviation supplier
use. These additional forms may be obtained by calling the Memphis office at
(901) 747-7712.

A copy of a Case Closing Transmittal (CCT) from the Office of Personnel
Management (OPM) may be submitted in lieu of fingerprint cards if the CCT was
dated within twelve (12) months of the date the SISC receives the submission.

 

  d. Citizenship: Certification of U.S. citizenship must be documented on PS
Form 2025, Contract Personnel Questionnaire, or legal work status authorizing
the individual to work in the United States is required. (I-9 Form, Employment
Eligibility Verification, is to be used for non-citizens).

 

Page 23 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  2. Processing:

 

  a. The Postal Service agrees to use reasonable efforts to insure that security
clearance decisions are issued within thirty (30) days after the aviation
supplier submits the required documents and information to the SISC. The Postal
Service, however, cannot guarantee that processing will be complete within
thirty (30) days due to circumstances beyond its control.

 

  b. For each individual employed by the aviation supplier or any subcontractor,
the aviation supplier will submit to the SISC:

 

  •  

Full name

 

  •  

Social security number

 

  •  

Drug screening data (1.a)

 

  •  

Criminal history certifications (1.b)

 

  •  

Both sets of fingerprints (1.c)

 

  •  

Citizenship certifications (1.d)

Upon receipt of the required documentation, the SISC will submit the fingerprint
cards (1.c) to the Federal Bureau of Investigation, and perform a search of the
National Crime Information Center (NCIC) Wants and Warrants and Inspection
Service databases at its cost.

 

  c. In cases where an individual business entity is predominant at a given
airport, the Contracting Officer in consultation with the Inspection Service may
approve the receipt of screening documents from that entity.

 

  d. The aviation supplier shall maintain supporting documentation for the drug
screening (1.a), criminal history inquiries (1.b), and citizenship verifications
(1.d) subject to review by the Postal Service, for the life of this contract in
accordance with its internal procedures, advising the Inspection Service SISC on
the Certification and Transmittal Cover Sheet.

At the employee’s local station, aviation suppliers are only required to
maintain a copy of the Certification and Transmittal Cover Sheet. The
Certification and Transmittal Cover Sheet is provided under Personnel Security
Administrative Instructions and may be reproduced by the aviation supplier, as
needed.

Aviation suppliers currently maintaining security screening files under existing
Postal Service contracts shall continue to maintain those files.

Submit all forms and certifications to:

Memphis SISC

Security Investigations Service Center

225 North Humphreys Boulevard

Fourth Floor, South

Memphis, TN 38161-0008

The Postal Service intends to make its best efforts to position itself to
eliminate the requirement for its set of FD-258 forms, and other submissions to
be determined, through cooperation with the Federal Aviation Administration,
Transportation Security Administration, and other agencies or associations to
share relevant information for its regulatory purposes.

 

  3. Access to the Mail – Screening Requirements:

“Access to the mail” refers to individuals who scan, transport, sort, load, and
unload mail to and from ground equipment and to and from the aircraft. This
includes employees handling sealed ULDs. This includes individuals who have
direct supervisory duties in directing the

 

Page 24 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

transporting, sorting, loading, and unloading of mail to and from ground
equipment and aircraft. Individuals providing services to the Postal Service
under this contract (including aviation suppliers, employees of aviation
suppliers, and subcontractors and their employees at any tier), hereinafter,
“individuals,” who have access to the mail, must obtain a security clearance
from the Postal Service before such access to the mail is granted.

 

  4. Denial:

Persons who meet the following criteria are not permitted to have access to the
mail under this contract:

 

  a. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has not received a security screening in accordance with the
criteria listed above under Personnel Screening.

 

  b. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has been convicted of, or is on probation or parole for, or
under suspended sentence for assault, theft, or weapons charges or for the
illegal use, possession, sale, or transfer of controlled substances during the
past five (5) years.

 

  c. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has been convicted of any criminal felony violation during the
past five (5) years, who is on parole, probation, or suspended sentence for
commission of a criminal felony during the past five (5) years.

 

  d. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has ever been convicted of theft of mail or other Postal
offense.

 

  e. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has an active warrant or is on probation or is on parole.

 

  f. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has any pending felony or serious criminal charges.

 

  g. Any other circumstance that in the determination of the Postal Service
makes the individual unfit to provide services under this contract.

In the event an employee is disqualified under the above criteria, the aviation
supplier has the responsibility to insure that the employee’s duties no longer
involve handling mail.

 

  5. Appeal Process:

An individual may appeal a decision to deny access made by the Postal Inspection
Service SISC by sending a letter to the Inspector In Charge, Security and Crime
Prevention, Washington, DC, within three (3) weeks of the date of the denial
letter. An individual may not handle the mail during the appeal process. The
letter must contain the following information:

 

  a. A statement that reconsideration of the decision is requested and the basis
on which it is sought.

 

  b. Additional information on the appellant’s behalf.

 

  c. A copy of the denial letter.

 

  6. Training: The Postal Service may, but is not required to, provide
orientation / training for aviation suppliers during the term of this contract
to clarify security clearance requirements, processes, and procedures necessary
to fully implement this program.

 

Page 25 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Procedures

Rates and Payment General

The aviation supplier will be compensated based upon properly scanned ULDs and
Handling Units. The payment for each ULD and Handling Unit will be based on the
network (i.e., Day or Night) to which the mail is assigned by the Postal
Service. This process will allow for automated payment.

[ * ]

Scan Requirements

All scan requirements listed below are specified in the Scanning and Data
Transmission section.

Night Turn Scan Requirements

 

  a. Possession Scan of all ULDs and Handling Units at the origin

 

  b. Delivery Scan of all ULDs and Handling Units delivered at destination

Day Turn Scan Requirements

 

  a. The aviation supplier will conduct a Possession Scan of all ULDs and
Handling Units at the origin.

 

  b. The aviation supplier will conduct a Nest Scan associating the Handling
Unit with a ULD at the hub.

 

  c. The aviation supplier will conduct a Delivery Scan of all ULDs and Handling
Units delivered at destination.

The Hub Sort Scans will be paid in accordance with the pricing listed in
Attachment 10: Pricing for Handling Units sorted at the hub on the Day Network
for which scans are provided. Hub Sort Scans will not be paid for Handling Units
assigned to a Bypass ULD or for the Night Network.

[ * ]

The base and tier pricing from Attachment 10: Pricing will be applied to the
volume measured in each Operating Period as follows. Volume within the base will
be paid at the Base Rate. The portion of volume exceeding the base volume and
falling within the Tier 1 volume will be paid at the Tier 1 rate. A similar
incremental process will be applied to volume that falls within subsequent
tiers.

Payments will be made by Electronic Funds Transfer (EFT).

[ * ]

The aviation supplier will bill additional charges not covered within the
automated payments system on a weekly basis. For correct and sufficient invoices
received by noon Wednesday of a given week, the Postal Service will process them
so as to generate a payment by Wednesday, three (3) weeks following the receipt
of the invoice through the EFT process.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 26 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Processing - Day Network - Per Cube

Invoicing

All invoices for the transportation of Handling Units or ULDs under this
contract will be paid by the cubic foot and payment will be based on completing
the required scans.

Mail Tendered in ULDs

The Line Haul rate for each ULD will be comprised of two components: Non-Fuel
Line Haul and Fuel Line Haul. The Non-Fuel Line Haul rate will include all of
the transportation and handling associated with a ULD. Hub Sort Scanning rates
are separate from the Non-Fuel Line Haul rate.

ULD cubic feet will be paid at the agreed cubic feet size for each ULD type
described in Attachment 10: Pricing.

The cubic feet paid will be based on the Postal assigned ULD type. If the Postal
ULD type is missing, the aviation supplier’s ULD type will be used for
invoicing. Any discrepancies between the types of ULD processed will be resolved
during the Reconciliation Process.

The transportation payment for mixed ULDs will be based on the applicable cubic
feet of the originating ULD. These transportation payments will be reduced for
Handling Units not receiving a Delivery Scan by converting the weight of the
Handling Units without a Delivery Scan at the correct destination to cubic feet
by the applicable mail class density.

The transportation payment for bypass ULDs will be based on the applicable cubic
feet of the originating ULD. These transportation payments will not be made for
Bypass ULDs without a Delivery Scan at the correct destination.

Recognizing operational inefficiencies filling the last ULD at every location,
the Postal Service will incorporate within the daily invoice a daily credit
based on the total cubic feet of the mixed ULDs in the Operating Plan divided by
the total number of mixed ULDs in the Operating Plan for each origin air stop
per day multiplied by 50%. The rate used will be the applicable base or tier
cubic foot rate used at the beginning of the invoice day.

Mail Tendered from Surface Trucks

If mail is tendered to the aviation supplier from a defined truck location as
identified in Attachments 3 and 4 at contract award, the invoiced cubic feet
will be calculated by dividing the Handling Unit’s Postal Service assigned
rounded weight by the applicable mail class density.

Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

The aviation supplier will accept ad hoc trucks from the Postal Service at the
proposed hub locations. The invoiced cubic feet for ad hoc trucks will be
calculated by dividing the Handling Unit’s Postal Service assigned rounded
weight by the applicable mail class density. Recognizing the reduced work
content, the aviation supplier will provide an unload rate in Attachment 10:
Pricing for the receipt and processing of all ad hoc truck mail volume. The
Postal Service will incorporate ad hoc truck payments in the weekly electronic
payment.

Aviation Supplier Surface Transportation – Not Included in the Transportation
Payment

The aviation supplier will include a separate rate per mile for Highway
Transportation in Attachment 10: Pricing which will be applied when the Postal
Service requires the aviation supplier to operate unplanned surface
transportation of mail.

Hub Sort Scan Charge

The Postal Service will pay a Hub Sort Scan charge for mail sorted and scanned
at a hub per Handling Unit (i.e., D&R Tag) as shown in Attachment 10: Pricing.
This rate will not be subject to an increase for the full term of the contract.

 

Page 27 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Handling Units sorted at a hub must receive a Hub Sort Scan for payment
purposes. The Postal Service will not pay a Hub Sort Scan charge for sorts not
supported by EDI scan information. The pieces scanned into a tendered Bypass
container are not eligible to receive Hub Sort Scan charges.

Re-Labeling Charge

The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service Handling Units at the hub for which the D&R tag is
missing or becomes illegible. The Postal Service will also provide all equipment
necessary to perform this function. The re-labeling charge per Handling Unit is
shown in Attachment 10: Pricing.

This rate will not be subject to an increase for the full term of the contract.

Payment to the aviation supplier for the transport of re-labeled Handling Units
will be based upon data received from the Hub Scan plus (combined and matched
with) the Delivery Scan for the Handling Unit. An average weight per Handling
Unit will be established based upon the previous month’s data for average weight
per Handling Unit, and for Handling Units that are not properly scanned due to
conditions beyond the aviation supplier’s control.

The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6: Postal Furnished Property, and will be covered by Clause
2-22, Postal Service Property. Attachment 6: Postal Furnished Property will be
created upon successful installation of the equipment. Upon reasonable advance
notice to the aviation supplier, the Postal Service shall be permitted to
perform maintenance on any of the equipment located in an aviation supplier’s
facility listed in Attachment 6: Postal Service Furnished Property.

Fuel Adjustment

There will be a monthly fuel adjustment to the Fuel Line Haul rate. Each “month”
is defined in Attachment 1: Postal Service Operating Periods. The adjustment
will become effective on the first operating day of each operating period after
contract commencement. The adjustment may be upward or downward.

The adjustment will be based on the U.S. Gulf Coast (USGC) prices for
Kerosene-type jet fuel reported by the U.S. Department of Energy for the month
that is two (2) months prior to the adjustment. The adjustment will be
calculated and applied monthly.

For example, assume the Fuel Line Haul rate is $0.10. If the June 20XX USGC
price for Kerosene-type jet fuel is $2.68 per gallon and the July 20XX price is
$3.00 per gallon, then the adjustment for September XX would be calculated as
follows:

($3.00 / $2.68) = 1.12

1.12 x $0.10 = $0.11

The new Fuel Line Haul rate would be $0.11 per cubic foot.

In August 20XX, if the USGC price is $2.70 per gallon, the calculation for the
October 20XX rate would be:

($2.70 / $3.00) = 0.90

0.90 x $0.11 = $0.10 per cubic foot

This calculation will be rounded after the decimal to four digits.

The proposal pricing should be based on the August 2012 U.S. Gulf Coast
Kerosene-type jet fuel reported by the U.S. Department of Energy ($3.156 per
gallon).

Fuel will be adjusted for October 2013 based on the August 2013 U.S. Gulf Coast
Kerosene-type jet fuel reported by the U.S. Department of Energy.

 

Page 28 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Processing - Night Network - Per Pound

Invoicing

All Handling Units tendered to the aviation supplier for the Night Network will
be paid by the pound and payment will be based on required scanning. The weight
will be derived from the assigned rounded weight of the Handling Unit. The
Non-Fuel Line Haul rate will include all of the transportation and handling
associated with a Handling Unit. The Fuel Line Haul rate for the Night Network
will not be subject to a fuel adjustment.

Re-Labeling Charge

The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service Handling Units for which the D&R tag is missing or
becomes illegible. The Postal Service will also provide all equipment necessary
to perform this function. The re-labeling charge per Handling Unit is shown in
Attachment 10: Pricing. This rate will not be subject to an increase for the
full term of the contract.

Payment to the aviation supplier for transport of re-labeled Handling Units will
be based upon data received from the Hub Scan plus (combined and matched with)
the Delivery Scan for the Handling Unit. An average weight per Handling Unit
will be established based upon the previous month’s data for average weight per
Handling Unit and for Handling Units that are not properly scanned due to
conditions beyond the aviation supplier’s control.

The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6: Postal Furnished Property, and will be covered by Clause
2-22, Postal Service Property. Attachment 6 will be created upon successful
installation of the equipment. Upon reasonable advance notice to the aviation
supplier, the Postal Service shall be permitted to perform maintenance on any of
the equipment located in an aviation supplier’s facility listed in Attachment 6.

The payment for the Night Network re-labeled Handling Units will be adjusted to
reflect the percentage of re-labeled Handling Units that have already been
scanned. This percentage of previously scanned Handling Units will be mutually
agreed upon by the Postal Service and the aviation supplier through an audit
sampling of re-labeled Handling Units. Contingency Handling Units are excluded
from this adjustment.

Reconciliation Process

Reconciliation of scanning and payment records between the Postal Service and
the aviation supplier will be conducted in a scheduled meeting attended by the
Postal Service and the aviation supplier on an Operating Period basis not more
than ninety (90) days after the close of an Operating Period, or a time frame as
agreed mutually by the parties. The following procedures will be observed for
the reconciliation process:

 

  a. All data exchanges between the aviation supplier and the Postal Service for
the reconciliation process will be performed electronically and sent to
specified mailboxes operated by each organization. Each file will have an
individually specified transmission interval.

 

  b. For all files exchanged between the aviation supplier and the Postal
Service, any changes to layout or data definition must be communicated to the
receiving party at a minimum of sixty (60) calendar days prior to
implementation, or sooner if mutually agreed.

 

  c. All file transfers must adhere to Postal Service Security and Privacy
rules.

 

  d. Supplemental Charges / Assessments may be assessed each Operating Period.
The charges shall include but not be limited to the following:

 

  i. Operating Period Volume Minimum and Contract Volume Minimum

 

Page 29 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  ii. Non-achievement of performance standards

 

  e. Once the parties have mutually agreed on the Operating Period
reconciliation, both parties agree that neither can re-open the Operating Period
for further adjustments. By mutually agreeing to the Operating Period
reconciliation, the parties thereby agree to waive their right to pursue a claim
under the Contract Disputes Act based upon the Operating Period reconciliation.

In the event there is a catastrophic equipment or information system failure,
the aviation supplier will provide electronic files to the Postal Service
identifying all D&R Tags the aviation supplier scanned that were lost. The
aviation supplier will notify the Contracting Officer and the COR as soon as the
aviation supplier becomes aware of such a failure.

If the Postal Service cannot produce D&R Tags, an emergency contingency will be
developed and implemented. Such a plan will include specifications for
operational and information technology issues, as well as payment.

 

Page 30 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Part 3: Contract Clauses

Clause B-1: Definitions (March 2006) (Tailored)

For purposes of this Contract, the following terms shall have the following
meanings:

 

  1. Acceptable Dangerous Goods and Acceptable Hazardous Material: Those
articles or substances which satisfy the air transportation requirements for the
transportation of Hazardous Goods set forth in Chapter 601.10.0 of the Domestic
Mail Manual and which are not required by applicable federal regulation to be
accessible to crew members during flight.

 

  2. Advertisement: A free or paid mass or targeted communication under the
control of a party intended for the general public or a specific potential or
existing customer, the ultimate purpose of which is to promote the sale of such
party’s products or services, including, but not limited to, television, radio
and internet commercials, out-of-home ads (e.g., billboards, sports stadium
displays, transit signs), direct mail ads, print ads and free standing inserts
in newspapers, magazines, and electronic media.

 

  3. All Mail Due Aviation Supplier: A designated time predetermined when the
Postal Service provides all mail to the aviation supplier as shown in
Attachments 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network

 

  4. Aviation Supplier: The person or persons, partnership, or corporation named
that has been awarded the contract.

 

  5. Bypass Container: A ULD of mail designated for delivery to destination
Service Point on the network which is transferred directly from one aircraft to
another without going through the sort operation.

 

  6. Con-Con: (Convoy and Conveyance) The concentration in a container of
Registered Mail for single, daily, daylight, or authorized night air dispatch

 

  7. Contract Volume Minimum: The volume (in cubic feet) per operational day,
averaged across six (6) days per week, and measured across each Operating Period
that is guaranteed by the Postal Service for the Day Network

 

  8. Contracting Officer: The person executing this contract on behalf of the
Postal Service and any other officer or employee who is a properly designated
Contracting Officer; the term includes, except as otherwise provided in the
contract, the authorized representative of a Contracting Officer acting within
the limits of the authority conferred upon that person.

 

  9. Contracting Officer’s Representative (COR): A person who acts within the
limits of authority delegated by the Contracting Officer.

 

  10. Contingency Handling Units: Handling Units entered into the transportation
network without an appropriate D&R tag. These Handling Units are subsequently
processed at the aviation supplier’s hub through the re-labeling process.

 

  11. Dangerous Goods (Hazardous Material): Articles or substances which are
capable of posing a significant risk to health, safety or to property when
transported by air and which are classified according to Section 3
(Classification) of the International Air Transport Association (IATA) Dangerous
Good Regulations, regardless of variations, exceptions, exemptions, or limited
quantity allowances.

 

  12. Day Network: Planned network that operates Tuesday through Sunday
primarily for the transportation of the Priority and First Class Mail.

 

Page 31 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  13. Delivery: The hand-off, at a destination Service Point, of all mail to the
Postal Service in accordance with contract requirements.

 

  14. Delivery Scan: A scan performed by the aviation supplier that indicates
that the aviation supplier has tendered volume to the Postal Service.

 

  15. D&R (Dispatch and Routing) Tag: Bar coded tag that identifies the origin
and destination airports, mail class, Handling Unit weight, and the assigned
network air carrier.

 

  16. Exception Sort Scan: A Hub Scan performed on mail Handling Units that
require re-labeling due to a missing or unreadable D&R tag.

 

  17. Express Mail: As defined in the U.S. Postal Service Domestic Mail Manual.

 

  18. Failure to Load: A failure to accept and load mail as specified in the
contract.

 

  19. Failure to Protect: Is a failure to protect and safeguard mail from
depredation, rifling, inclement weather, mistreatment, or other hazard while in
the aviation supplier’s control.

 

  20. Failure to Protect Postal Service Equipment: A failure to protect, return
or safeguard Postal Service provided equipment. This includes MTE and Postal
provided scanning equipment (if supplied by the Postal Service).

 

  21. First-Class Mail: As defined in the U.S. Postal Service Domestic Mail
Manual.

 

  22. Feeder: An aircraft normally used for local transport (for carriage of
cargo and / or containers) to and from locations not scheduled to be serviced by
primary aircraft from a hub, directly connecting these locations to a hub.

 

  23. Ground Handling: Handling of mail, including unloading of mail from
aircraft or ground vehicles, drayage, staging of mail, and loading of mail on
receiving aircraft or ground vehicles.

 

  24. Handling Unit: A piece of mail (an outside) or a receptacle (such as loose
sacks, pouches, trays, flat tubs) that contains multiple pieces of mail which is
individually processed.

 

  25. Hub: A central sort facility that supports multiple markets via air and
ground networks on a regional or national level by means of connecting flights
and ground transportation.

 

  26. Hub Sort Scan: A scan performed by the aviation supplier at a hub
location.

 

  27. Line Haul: Transporting mail by air between origin and destination
locations.

 

  28. Live Animals: Animals accepted by the Postal Service in accordance with
Chapter 601.9.3 of the Domestic Mail Manual.

 

  29. Mail: Product that carries U.S. postage and the receptacles in which it is
tendered for transportation. The term includes supplies and empty mail
transportation equipment of the U.S. Postal Service.

 

  30. Mail Bags: Postal Service bags which are used by the Postal Service in the
transportation of mail.

 

  31. Mis-delivered: Any mail delivered to the wrong destination. This includes,
but is not limited to, mail placed in the wrong ULD, ULDs loaded onto an
incorrect flight or truck, and ULDs incorrectly placarded.

 

Page 32 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  32. Mixed Container: A Unit Load Device (ULD) containing mail for multiple
destinations that requires sortation at the aviation supplier hub.

 

  33. Nest Scan: The scan that associates the Handling Unit with the ULD (air
container).

 

  34. Night Network: Planned network that operates Monday through Friday,
primarily for the transportation of Express Mail.

 

  35. Operating Period: A scheduled period ranging from four (4) to five
(5) weeks as agreed between the Postal Service and aviation supplier.

 

  36. Operating Period Volume Minimum: The volume minimum resulting from the
Planned Capacity established through the Ordering Process for the Day and Night
Networks.

 

  37. Overflow Mail: Mail that is tendered in excess of the Planned Capacity.

 

  38. Outsides: Individual mail piece, with dimensions no greater than 108
inches in combined length and girth and with no single dimension greater than 84
inches which is not otherwise containerized and must be processed as a Handling
Unit.

 

  39. Package: Any box or envelope that is accepted by the Postal Service for
delivery to a consignee.

 

  40. Perishables: Those items which are susceptible to decay, spoilage or
destruction.

 

  41. Planned Capacity: Volume that the parties have agreed to by way of the
Ordering Process for the Day and Night Networks.

 

  42. Possession Scan: A scan performed by the aviation supplier that indicates
the aviation supplier has accepted the volume from the Postal Service.

 

  43. Priority Mail: Priority Mail and First-Class zone rated (Priority) mail as
defined in the U.S. Postal Service Domestic Mail Manual, Chapter 3, Section 314.

 

  44. Registered Mail: A mail piece which is mailed in accordance with the
requirements of Chapter 501.2.0 of the Domestic Mail Manual. Registered Mail
provides added protection for valuable or important mail. Registered Mail
provides a receipt to the sender, special security between shipment points, a
record of acceptance and delivery maintained by the Postal Service and, at the
option of the mailer and for an additional fee, indemnity in case of loss or
damage.

 

  45. Re-Possessed: Regain possession of assigned mail.

 

  46. Required Delivery Time (RDT): The latest delivery time to the Postal
Service as indicated in Attachment 3: Operating Plan, Day Network, and
Attachment 4: Operating Plan, Night Network.

 

  47. Service Point: The physical location at which the aviation supplier must
hand-off mail to the Postal Service or its duly appointed agent as specified in
Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network.

 

  48. Tender: The drop-off, at an origin Service Point, of mail assigned by the
Postal Service to the aviation supplier.

 

  49. Tender Point: The physical location at which the Postal Service or its
duly appointed agent provides mail to the aviation supplier.

 

Page 33 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  50. Tender Time: The latest time at which the aviation supplier is required to
accept mail from the Postal Service at an origin Service Point in accordance
with contract requirements.

 

  51. Terminal Handling: The receipt, scanning, sorting, delivery and / or tug
and dolly transportation of mail tendered under this contract.

 

  52. Trans Log File: The Postal Service data file that contains, for each D&R
Tag, the actual weight, origin, and destination market for each Handling Unit.

 

  53. Transportation Payment:: Four items are included in the Transportation
Payment:

 

  a. Non-Fuel Line Haul

 

  b. Fuel Line Haul

 

  c. Aircraft Ground Handling

 

  d. Scanning

 

  54. Trucking Location: Those Service Points to which mail volume is
transported via highway.

 

  55. Unit Load Device (ULD): Airline container or pallet provided by the
aviation supplier

Clause B-3: Contract Type (March 2006) (Tailored)

This Contract is a fixed-price, indefinite quantity with adjustments contract
for the purchase of commercial services pursuant to 39 Code of Federal
Regulations, Part 601 et seq.

This is not a requirements-type contract.

Clause B-9: Claims and Disputes (March 2006) (Tailored)

 

  a. This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.
601-613) (“the Act” or “CDA”).

 

  b. Except as provided in the Act, all disputes arising under or relating to
this contract must be resolved under this clause.

 

  c. “Claim,” as used in this clause, means a written demand or written
assertion by one of the contracting parties seeking, as a matter of right, the
payment of money in a sum certain, the adjustment or interpretation of contract
terms, or other relief arising under or relating to this contract. However, a
written demand or written assertion by the aviation supplier seeking the payment
of money exceeding $100,000 is not a claim under the Act until certified as
required by subparagraph d.2 below. A voucher, invoice, or other routine request
for payment that is not in dispute when submitted is not a claim under the Act.
The submission may be converted to a claim under the Act by complying with the
submission and certification requirements of this clause, if it is disputed
either as to liability or amount is not acted upon in a reasonable time.

 

  d.     

 

  1. A claim by the aviation supplier must be made in writing and submitted to
the Contracting Officer for a written decision. A claim by the Postal Service
against the aviation supplier is subject to a written decision by the
Contracting Officer.

 

  2. For aviation supplier claims exceeding $100,000, the aviation supplier must
submit with the claim the following certification:

“I certify that the claim is made in good faith, that the supporting data are
accurate and complete to the best of my knowledge and belief, that the amount
requested accurately reflects the contract adjustment for which the aviation
supplier believes the Postal Service is liable, and that I am duly authorized to
certify the claim on behalf of the aviation supplier.”

 

Page 34 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  3. The certification may be executed by any person duly authorized to bind the
aviation supplier with respect to the claim.

 

  e. For aviation supplier claims of $100,000 or less, the Contracting Officer
must, if requested in writing by the aviation supplier, render a decision within
60 days of the request. For aviation supplier-certified claims over $100,000,
the Contracting Officer must, within 60 days, decide the claim or notify the
aviation supplier of the date by which the decision will be made.

 

  f. The Contracting Officer’s decision is final unless the aviation supplier
appeals or files a suit as provided in the Act.

 

  g. When a CDA claim is submitted by or against an aviation supplier, the
parties shall make a good faith attempt to resolve the dispute, including an
exchange of relevant information toward a mutual resolution. Accordingly, by
mutual consent, the parties may agree to use an alternative dispute resolution
(ADR) process to assist in resolving the claim. A certification as described in
d(2) of this clause must be provided for any claim, regardless of dollar amount,
before ADR is used. If either party declares the matter to be at an impasse, the
dispute will be resolved through the CDA process as contemplated by Clause B-9.

 

  h. The Postal Service will pay interest in the amount found due and unpaid
from:

 

  1. The date the Contracting Officer receives the claim (properly certified, if
required); or

 

  2. The date payment otherwise would be due, if that date is later, until the
date of payment.

 

  i. Simple interest on claims will be paid at a rate determined in accordance
with the Interest clause.

 

  j. The aviation supplier must proceed diligently with performance of this
contract, pending final resolution of any request for relief, claim, appeal, or
action arising under the contract regardless of the initiating party, and comply
with any decision of the Contracting Officer.

Clause B-10: Pricing of Adjustments (March 2006) (Tailored)

When costs are a factor in determining any contract price adjustment under the
Changes clause, the process set forth in Clause 4-1.c will be followed. For any
other provision of this contract, the parties agree to use the process set forth
in Attachment 10: Pricing and in the Payment Processing sections of Part 1 for
negotiating the adjustment.

Clause B-15: Notice of Delay (March 2006) (Tailored)

Immediately upon becoming aware of any difficulties that might delay deliveries
under this contract, the aviation supplier will notify the Postal Service in
writing. The notification must identify the difficulties, the reasons for them,
and the estimated period of delay anticipated. Failure to give notice may
preclude later consideration of any request for an extension of contract time.

Clause B-22: Interest (March 2006) (Tailored)

The Postal Service will pay interest on late payments and unearned prompt
payment discounts in accordance with the Prompt Payment Act, 31 U.S.C. 3901 et.
seq., as amended by the Prompt Payment Act Amendments of 1988, P.L. 100-496. The
aviation supplier will pay interest on any payment to the Postal Service at a
rate equivalent to the prevailing Contract Disputes Act interest rate.

 

Page 35 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause B-25: Advertising of Contract Awards (March 2006)

Except with the Contracting Officer’s prior approval, the aviation supplier
agrees not to refer in its commercial advertising to the fact that it was
awarded a Postal Service contract or to imply in any manner that the Postal
Service endorses its products.

Clause B-30: Permits and Responsibilities (March 2006) (Tailored)

The aviation supplier is responsible, without additional expense to the Postal
Service, for obtaining any necessary licenses and permits, and for complying
with any applicable federal, state, and municipal laws, codes, and regulations
in connection with the performance of the contract. The aviation supplier is
responsible for all damage to persons or property, including environmental
damage that occurs as a result of its omission(s) or negligence. While in
performance of the contract, the aviation supplier must take proper safety and
health precautions to protect the work, the workers, the public, the
environment, and the property of others.

Clause B-39: Indemnification (March 2006) (Tailored)

The aviation supplier must save harmless and indemnify the Postal Service and
its officers, agents, representatives, and employees from all claims, losses,
damage, actions, causes of action, expenses, and/or liability resulting from,
brought forth, or on account of any personal injury or property damage received
or sustained by any person, persons, or property growing out of, occurring, or
attributable to any work performed under or related to this contract, resulting
in whole or in part from negligent acts or omissions of the aviation supplier,
any subcontractor of the aviation supplier, or any employee, agent, or
representative of the aviation supplier or of the aviation supplier’s
subcontractor.

The Postal Service must save harmless and indemnify the aviation supplier and
its officers, agents, representatives, and employees from all claims, losses,
damage, actions, causes of action, expenses, and / or liability resulting from,
brought forth, or on account of any personal injury or property damage received
or sustained by any person, persons, or property growing out of, occurring, or
attributable to any work performed under or related to this contract, resulting
in whole or in part from negligent acts or omissions of the Postal Service, or
any employee, agent, or representative of the Postal Service.

Clause B-45: Other Contracts (March 2006) (Tailored)

The Postal Service may award other contracts for additional work, and the
aviation supplier must cooperate fully with the other aviation suppliers and
Postal Service employees. The aviation supplier must not commit or permit any
act that will interfere with the performance of work by any other aviation
supplier or by Postal Service employees.

Clause B-65: Adjustments to Compensation (March 2006) (Tailored)

Contract compensation may be adjusted, from time to time, by mutual agreement of
the aviation supplier and the Contracting Officer. No adjustment to compensation
will be made for changes arising from Clause 9-10: Service Contract Act or from
Clause 9-12: Fair Labor Standards Act and Service Contract Act – Price
Adjustment. Adjustments in compensation pursuant to this clause shall be
memorialized by formal modification to the contract. All negotiations between
the parties shall be conducted with respect to the implied covenant of good
faith and fair dealing.

 

Page 36 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause B-69: Events of Default (March 2006) (Tailored)

The aviation supplier’s right to perform this contract is subject to
termination, in whole or in part, in the event of any of the following events of
default.

 

  a. The aviation supplier’s failure to perform service according to the terms
of the contract;

 

  b. If the aviation supplier has been administratively determined to have
violated Postal laws and regulations and other laws related to the performance
of the service;

 

  c. Failure to follow the instructions of the Contracting Officer that fall
within the scope of the contract;

 

  d. If the aviation supplier transfers or assigns his contract, except as
authorized herein, or sublets the whole or a portion of this contract contrary
to the applicable provisions of the U.S. Postal Service Supplying Principles and
Practices or without any required approval of the Contracting Officer;

 

  e. If the aviation supplier combines to prevent others from proposing for the
performance of Postal Service contracts;

 

  f. If the aviation supplier or corporate officer has been or is, during the
term of the contract, convicted of a crime affecting his or her reliability or
trustworthiness as a mail transportation aviation supplier, such as any form of
fraud or embezzlement that has impacted the Postal Service or the U.S.
Government;

 

  g. If at any time the aviation supplier, its principal owners, corporate
officers or personnel are disqualified by law or regulation from performing
services under this contract, and upon notice thereof, the aviation supplier
fails to remove any such disqualification;

 

  h. If the aviation supplier fails to provide any notification of a change in
corporate officers which this contract may require; or

 

  i. If the aviation supplier materially breaches any other requirement or
clause of this contract.

Clause B-75: Accountability of the Aviation Supplier (Non-Highway) (March 2006)
(Tailored)

 

  a. The aviation supplier shall supervise its operations and the operations of
its subcontractors that provide services under this contract personally or
through representatives. The aviation supplier or its supervising
representatives must be easily accessible in the event of emergencies or
interruptions in service.

 

  b. In all cases, the aviation supplier shall be liable to the Postal Service
for the Postal Service’s damages if mail is subject to loss, rifling, damage,
wrong delivery, depredation, and other mistreatment while in the custody and
control of the aviation supplier or its subcontractors. The aviation supplier
shall also be accountable and answerable in damages for the faithful performance
of all other obligations assumed under this contract, whether or not it has
entrusted part or all of its performance to another, except for any failure to
perform that is excused by the Force Majeure clause of this contract.

 

  c. The aviation supplier shall faithfully account for and deliver to the
Postal Service all:

 

  1. Mail,

 

  2. Moneys, and

 

  3. Other property of any kind belonging to or entrusted to the care of the
Postal Service, that come into the possession of the aviation supplier during
the term of this contract.

 

Page 37 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  d. The aviation supplier shall, promptly upon discovery, refund (i) any
overpayment made by the Postal Service for service performed, or (ii) any
payment made by the Postal Service for service not rendered.

Clause B-77: Protection of the Mail (Non-Highway) (March 2006) (Tailored)

The aviation supplier must protect and safeguard the mail from loss, theft, or
damage while it is in the aviation supplier’s custody or control, and prevent
unauthorized persons from having access to the mail.

 

  a. Classification of Irregularities

The following classifications of irregularities are those that preclude the
Postal Service from accomplishing its mission. The damage caused from these
irregularities result in actual damage and degradation to its brand, and
therefore, is associated with liquidated damages as stated:

 

  1. Failure to Protect

Failure to protect the mail consists of: failure to protect or safeguard the
mail from inclement weather, from damage caused by the mechanized sort, from
acts of the aviation supplier’s employees or contractors, and from loss,
depredation, or other hazards while in the control or custody of the aviation
supplier.

 

  2. Theft of Mail

The theft of mail can cause immeasurable damage to the Postal Service, both in
terms of actual economic loss to our customers and to the competitive standing
of our products and services. The aviation supplier will support law enforcement
efforts to prevent theft of mail, and will support enforcement officials in the
apprehension of those who may be perpetrating such crimes.

 

  b. Damages and Liquidated Damages

The following liquidated damages for damaged and unprotected mail are applicable
to the associated classifications of irregularities:

 

  1. Damaged and Unprotected Mail

Liquidated damages may be assessed for damaged and unprotected mail. For
purposes of this section, damaged mail will consist of mail pieces whether
inside or outside of Postal Service MTE. This category includes but may not be
limited to:

 

  i. Failure to Protect – Causing Damage to Mail

Failure to protect causing physical damage to the U.S. Mail or MTE for which
there may be damage assessed equal to the actual costs incurred by the Postal
Service necessary to remedy the situation and forward the mail onward to its
next processing or delivery operation. Such actual costs may include items such
as administrative time at an appropriate hourly rate for documenting the
irregular condition and implementing the damage, labor time used to repossess
the mail, unpack, sort, dry, repack / repackage, and re-dispatch to a subsequent
destination or processing operation.

If actual damages are not ascertainable, a liquidated damage may be assessed as
follows, taking into account the actual damage that may typically result from
such situations:

 

Per Letter Tray:    [ * ] per letter tray Per Flat Tub:    [ * ] per flat tub
Per Mail Sack or Pouch:    [ * ] per sack or pouch Per Outside Parcel:    [ * ]
per piece

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 38 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  ii. Failure to Protect – Dropped or Abandoned Pouch or Piece

When U.S. Mail is discovered unprotected in an unsecured location or on the
airport ramp, Liquidated Damages may be assessed at $50.00 per incident.

 

  c. Investigative Costs for Theft of Mail

In cases where a mail theft is committed by the aviation supplier’s or its
subcontractor’s personnel, actual investigative costs to the U.S. Postal
Inspection Service and/or the Office of the Inspector General may be assessed as
actual damages. These costs will be reasonably determined and may begin accruing
only when a specific investigation begins on the basis of probable cause. The
costs of routine surveillance not associated with a specific theft or series of
thefts will not be assessed. In addition to allocable investigative expenses,
the Postal Service may assess actual damages for loss of product value resulting
from insurance claims where payouts to postal customers can be traced to the
incident(s).

In addition to the above, in cases where mail theft occurs and the Postal
Service determines that the aviation supplier’s failure to properly execute the
mail handling employee screening requirements set forth in the Contract was a
proximate cause of the theft, and that by reason of the theft it is necessary to
conduct a complete audit of the aviation supplier’s adherence to the screening
requirements with respect to the employment of other employees subject to those
requirements, the Postal Service may assess an administrative damage in the
amount of $5,000 in lieu of actual costs associated with that audit.

Depending upon the circumstances of the incident, the Vice President, Network
Operations, in consultation with the Postal Inspection Service or Office of the
Inspector General, and the Contracting Officer, may determine that damages
pursuant to this section are not appropriate, and may waive all or a portion of
the amounts that may otherwise be due the Postal Service hereunder. Factors such
as the seriousness of the misconduct, the aviation supplier’s level of
cooperation in investigations, implementing corrective actions, and efforts
directed at loss recovery will be considered in reaching that determination.

Clause B-80: Laws and Regulations Applicable (March 2006) (Tailored)

This contract and the services performed under it are subject to all applicable
federal, state, and local laws and regulations. The aviation supplier assumes
sole responsibility to faithfully discharge all duties and obligations imposed
by such laws and regulations, and shall obtain and pay for all permits,
licenses, and other authorities required to perform this contract. The aviation
supplier shall hold harmless, save, and defend the Postal Service from any
consequence of the aviation supplier’s failure to abide by all applicable
federal, state, and local laws and regulations (including but not limited to
regulations promulgated by the DOL and IRS) relating to the contract and
throughout the term of the contract and any subsequent renewal periods.

Clause B-81: Information or Access by Third Parties (March 2006) (Tailored)

The Postal Service retains exclusive authority to release any or all information
about mail matter in the custody of the aviation supplier and to permit access
to that mail in the custody of the aviation supplier. All requests by non-postal
individuals for information about mail matter in the custody of the aviation
supplier or for access to mail in the custody of the aviation supplier must be
referred to the Contracting Officer or his or her designee.

Clause B-82: Access by Officials (March 2006) (Tailored)

The aviation supplier shall deny access to the cargo compartment of aircrafts or
a vehicle containing mail therein to state or local officials except at a postal
facility or in the presence of a postal employee or a Postal Inspection Service
officer, unless to prevent immediate damage to the aircraft, vehicle, or their
contents. If authorized Federal law enforcement seeks access to the cargo
compartment of

 

Page 39 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

aircrafts or vehicles contained mail therein, the aviation supplier shall notify
the Postal Inspection Service before permitting access, unless to prevent
immediate damage to the aircraft, vehicle, or their contents.

Clause 1-1: Privacy Protection (July 2007)

In addition to other provisions of this contract, the aviation supplier agrees
to the following:

 

  a. Privacy Act. If the aviation supplier operates a system of records on
behalf of the Postal Service, the Privacy Act (5 U.S.C. 522a) and Postal Service
regulations at 39 CFR Parts 266-267 apply to those records. The aviation
supplier is considered to operate a system of records if it manages records
(including collecting, revising, or disseminating records) from which
information is retrieved by the name of an individual or by some number, symbol,
or other identifier assigned to the individual. The aviation supplier agrees to
comply with the Act and the Postal Service regulations in designing, developing,
and operating the system of records, including ensuring that records are current
and accurate for their intended use, and incorporating adequate safeguards to
prevent misuse or improper disclosure of personal information. Violations of the
Act may subject the violator to criminal penalties.

 

  b. Customer or Employee Information. If the aviation supplier has access to
Postal Service customer or employee information, including address information,
whether collected online or offline by the Postal Service or by a aviation
supplier acting on its behalf, the aviation supplier must comply with the
following:

 

  1. General. With regard to the Postal Service customer information to which it
has access pursuant to this contract, the aviation supplier has that access as
an agent of the Postal Service and must adhere to its postal privacy policy at
www.usps.com/common/docs/privpol.htm.

 

  2. Use, Ownership, and Nondisclosure. The aviation supplier may use Postal
Service customer or employee information solely for purposes of this contract,
and may not collect or use such information for non-Postal Service marketing,
promotion, or any other purpose without the prior written approval of the
Contracting Officer. The aviation supplier must restrict access to such
information to those employees who need the information to perform work under
this contract, and must ensure that each such employee (including
subcontractors’ employees) sign a nondisclosure agreement, in a form suitable to
the Contracting Officer, prior to being granted access to the information. The
Postal Service retains sole ownership and rights to its customer or employee
information. Unless the contract states otherwise, upon completion of the
contract, the aviation supplier must turn over all Postal Service customer or
employee information in its possession to the Postal Service, and must certify
that no Postal Service customer or employee information has been retained unless
otherwise authorized in writing by the Contracting Officer.

 

  3. Security Plan. When applicable, and unless waived in writing by the
Contracting Officer, the aviation supplier must work with the Postal Service to
develop and implement a security plan that addresses the protection of customer
or employee information. The plan will be incorporated into the contract and
followed by the aviation supplier, and must, at a minimum, address notification
to the Postal Service of any security breach. If the contract does not include a
security plan at the time of contract award, it must be added within 60 days
after contract award.

 

  4. Breach Notification. If there is a breach of any nature in the security of
Postal Service data, including customer or employee data, the aviation supplier
must follow the breach notification requirements included in the security plan
discussed in (3) above. The aviation supplier will be required to follow Postal
Service policies regarding breach notification to customers and/or employees.

 

Page 40 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  5. Legal Demands for Information. If a legal demand is made for Postal Service
customer or employee information (such as by subpoena), the aviation supplier
must immediately notify the Contracting Officer and the nearest office of the
Postal Inspection Service. After notification, the Postal Service will determine
whether and to what extent to comply with the legal demand. Should the Postal
Service agree to or unsuccessfully resist a legal demand, the aviation supplier
may, with the written permission of the Contracting Officer, release the
information specifically demanded.

 

  c. Online Assistance. If the aviation supplier assists in the design,
development, or operation of a Postal Service customer Web site, or if it
designs or places an ad banner, button, or link on a Postal Service Web site or
any Web site on the Postal Service’s behalf, the aviation supplier must comply
with the limitations in subparagraph b (1) above relating to ad banners,
buttons, or links, and the use of cookies, web beacons, or other web analysis
tools. Exceptions to these limitations require the prior written approval of the
Contracting Officer and the Postal Service’s chief privacy officer.

 

  d. Marketing E-Mail. If the aviation supplier assists the Postal Service in
conducting a marketing e-mail campaign, the aviation supplier does so as an
agent of the Postal Service and must adhere to the Postal Service policies set
out in Postal Service Management Instruction AS-350-2004-4, Marketing E-mail.
Aviation suppliers wishing to conduct marketing email campaigns to postal
employees must first obtain the prior written approval of the Contracting
Officer.

 

  e. Audits. The Postal Service may audit the aviation supplier’s compliance
with the requirements of this clause, including through the use of online
compliance software.

 

  f. Indemnification. The aviation supplier will indemnify the Postal Service
against all liability (including costs and fees) for damages arising out of
violations of this clause.

 

  g. Flow-down. The aviation supplier will flow this clause down to
subcontractors that would be covered by any portion of this clause if they were
the aviation supplier.

Clause 1-5: Gratuities or Gifts (March 2006)

 

  a. The Postal Service may terminate this contract for default if, after notice
and a hearing, the Postal Service Board of Contract Appeals determines that the
aviation supplier or the aviation supplier’s agent or other representative:

 

  1. Offered or gave a gratuity or gift (as defined in 5 CFR 2635) to an officer
or employee of the Postal Service; and

 

  2. Intended by the gratuity or gift to obtain a contract or favorable
treatment under a contract.

 

  b. The rights and remedies of the Postal Service provided in this clause are
in addition to any other rights and remedies provided by law or under this
contract.

Clause 1-6: Contingent Fees (March 2006)

 

  a. The aviation supplier warrants that no person or selling agency has been
employed or retained to solicit or obtain this contract for a commission,
percentage, brokerage, or contingent fee, except bona fide employees or bona
fide, established commercial or selling agencies employed by the aviation
supplier for the purpose of obtaining business.

 

  b. For breach or violation of this warranty, the Postal Service has the right
to annul this contract without liability or to deduct from the contract price or
otherwise recover the full amount of the commission, percentage, brokerage fee,
or contingent fee.

 

Page 41 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 1-11: Prohibition Against Contracting with Former Officers or PCES
Executives (March 2006) (Tailored)

During the performance of this contract, former Postal officers or Postal Career
Executive Service (PCES) executives are prohibited from employment by the
contractor as key personnel, experts or consultants, if such individuals, within
two years after their retirement from the Postal Service, would be performing
substantially the same duties as they performed during their career with the
Postal Service.

Clause 1-12: Use of Former Postal Service Employees (March 2006) (Tailored)

During the term of this contract, the aviation supplier must identify any former
Postal Service officers or Postal Career Executive Service (PCES) employees it
proposes to be engaged, directly or indirectly, in contract performance. Such
individuals may not commence performance without the Contracting Officer’s prior
approval. If the Contracting Officer does not provide such approval, the
aviation supplier must replace the proposed individual former employee with
another individual equally qualified to provide the services called for in the
contract.

Clause 2-11: Postal Service Property - Fixed-Price (March 2006) (Tailored)

 

  a. Postal Service-Furnished Property

 

  1. The Postal Service will deliver to the aviation supplier, for use in
connection with and under the terms of this contract, the property described as
Postal Service-furnished property in the Schedule or specifications, together
with any related information the aviation supplier may request that may
reasonably be required for the intended use of the property (hereinafter
referred to as “Postal Service-furnished property”).

 

  2. The contract delivery or performance dates are based on the expectation
that Postal Service-furnished property suitable for use (except for property
furnished “as is”) will be delivered at the times stated in the Schedule or, if
not so stated, in sufficient time to enable the aviation supplier to meet these
delivery or performance dates. If Postal Service-furnished property is not
delivered by these times, the Contracting Officer will, upon timely written
request from the aviation supplier, make a determination of any delay occasioned
the aviation supplier and will equitably adjust the delivery or performance
dates or the contract price, or both, and any other contractual provision
affected by the delay, in accordance with the Changes clause.

 

  3. Except for Postal Service-furnished property furnished “as is,” if the
Postal Service-furnished property is received in a condition not suitable for
its intended use, the aviation supplier must notify the Contracting Officer and
(as directed by the Contracting Officer) either (a) return it at the expense of
the Postal Service or otherwise dispose of it, or (b) effect repairs or
modifications. Upon the completion of (a) or (b), the Contracting Officer (upon
written request from the aviation supplier) will equitably adjust the delivery
or performance dates or the contract price, or both, and any other affected
contractual provision, in accordance with the Changes clause.

 

  4. The provisions for adjustment in this paragraph a are exclusive, and the
Postal Service is not liable to suit for breach of contract by reason of any
delay in delivery of Postal Service-furnished property or its delivery in a
condition not suitable for its intended use.

 

  b. Changes in Postal Service-Furnished Property

 

  1. By written notice, the Contracting Officer may (a) decrease the property
provided or to be provided by the Postal Service under this contract, or
(b) substitute other Postal Service-owned property for the property to be
provided by the Postal Service, or to be acquired by the aviation supplier for
the Postal Service under this contract. The aviation supplier must promptly take
any action the Contracting Officer may direct regarding the removal and shipping
of the property covered by this notice.

 

Page 42 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2. In the event of any decrease in or substitution of property pursuant to
subparagraph b.1 above, or any withdrawal of authority to use property provided
under any other contract or lease, which property the Postal Service had agreed
in the Schedule to make available for the performance of this contract, the
Contracting Officer, upon the aviation supplier’s written request (or - if
substitution causes a decrease in the cost of performance - on the Contracting
Officer’s own initiative), will equitably adjust any contractual provisions
affected by the decrease, substitution, or withdrawal, in accordance with the
Changes clause.

 

  c. Use of Postal Service Property. The Postal Service property, unless
otherwise provided in this contract or approved by the Contracting Officer, must
be used only for performing this contract.

 

  d. Utilization, Maintenance, and Repair of Postal Service Property. The
aviation supplier must maintain and administer, in accordance with sound
industrial practice, a program or system for the utilization, maintenance,
repair, protection, and preservation of Postal Service property until it is
disposed of in accordance with this clause. If any damage occurs to Postal
Service property, the risk of which has been assumed by the Postal Service under
this contract, the Postal Service will replace the items or the aviation
supplier must make such repairs as the Postal Service directs; provided,
however, that if the aviation supplier cannot effect these repairs within the
time required, the aviation supplier will dispose of the property in the manner
directed by the Contracting Officer. The contract price includes no compensation
to the aviation supplier for performing any repair or replacement for which the
Postal Service is responsible, and an equitable adjustment will be made in any
contractual provisions affected by such repair or replacement made at the
direction of the Postal Service, in accordance with the Changes clause. Any
repair or replacement for which the aviation supplier is responsible under the
provisions of this contract must be accomplished by the aviation supplier at the
aviation supplier’s own expense.

 

  e. Risk of Loss. Unless otherwise provided in this contract, the aviation
supplier assumes the risk of, and becomes responsible for, any loss or damage to
Postal Service property provided under this contract upon its delivery to the
aviation supplier or upon passage of title to the Postal Service as provided in
paragraph i below, except for reasonable wear and tear and except to the extent
that it is consumed in performing this contract.

 

  f. Access. The Postal Service, and any persons designated by it, must at
reasonable times have access to premises where any Postal Service property is
located, for the purpose of inspecting it.

 

  g. Final Accounting for and Disposition of Postal Service Property. Upon
completion, or at such earlier dates as may be fixed by the Contracting Officer,
the aviation supplier must submit, in a form acceptable to the Contracting
Officer, inventory schedules covering all items of Postal Service property not
consumed in performing this contract (including any resulting scrap) or not
previously delivered to the Postal Service, and will prepare for shipment,
deliver f.o.b. origin, or dispose of this property, as the Contracting Officer
may direct or authorize. The net proceeds of disposal will be credited to the
contract price or will be paid in such other manner as the Contracting Officer
may direct.

 

  h. Restoration of Aviation Supplier’s Premises and Abandonment. Unless
otherwise provided in this contract, the Postal Service:

 

  1. May abandon any Postal Service property in place, whereupon all obligations
of the Postal Service regarding it will cease; and

 

Page 43 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2. Has no obligation with regard to restoration or rehabilitation of the
aviation supplier’s premises, either in case of abandonment, disposition on
completion of need or of the contract, or otherwise, except for restoration or
rehabilitation costs properly included in an equitable adjustment under
paragraph b or e above.

 

  i. Title.

 

  1. Title to all Postal Service-furnished property remains in the Postal
Service. To define the obligations of the parties under this clause, title to
each item of facilities, special test equipment, or special tooling (other than
that subject to a special-tooling clause) acquired by the aviation supplier on
behalf of the Postal Service under this contract will pass to and vest in the
Postal Service when its use in the performance of this contract begins, or upon
payment for it by the Postal Service, whichever is earlier, whether or not title
was previously vested.

 

  2. Title to all material purchased by the aviation supplier for whose cost the
aviation supplier is entitled to be reimbursed as a direct item of cost under
this contract will pass to and vest in the Postal Service upon delivery of the
material to the aviation supplier by the vendor.

 

  3. Title to other material whose cost is reimbursable to the aviation supplier
under this contract will pass to and vest in the Postal Service upon:

 

  a) Its issuance for use in the performance of this contract; or

 

  b) Reimbursement of its cost by the Postal Service, whichever occurs first.

 

  4. All Postal Service-furnished property, together with all property acquired
by the aviation supplier, title to which vests in the Postal Service under this
subsection i, is subject to the provisions of this clause and is hereinafter
collectively referred to as “Postal Service property.” Title to Postal Service
property is not affected by its incorporation into or attachment to any property
not owned by the Postal Service, nor does Postal Service property become a
fixture or lose its identity as personal property by being attached to any real
property.

Clause 2-22: Value Engineering Incentive (March 2006)

 

  a. General.

The right of each party to improve its own methods for its own benefit, absent a
change to the obligations of the other party which requires an modification to
this Contract, and to retain such savings for itself is not affected by this
clause.

The aviation supplier is encouraged to develop and submit Value Engineering
Change Proposals (VECPs) voluntarily. The aviation supplier will share in
savings realized from an accepted VECP as provided in paragraph (h) below. No
document submitted by the aviation supplier shall be considered to be a VECP
unless the aviation supplier specifically marks on the document that it is to be
considered a VECP and contains a statement that the aviation supplier intends
the document to be a VECP subject to the provisions of this Clause of the
Contract.

 

  b. Definitions

 

  1. Value Engineering Change Proposal (VECP). A proposal that:

 

  i. Requires a change to the instant contract;

 

  ii. Results in savings to the instant contract; and

 

  iii. Does not involve a change in:

 

  a) Deliverable end items only;

 

  b) Test quantities due solely to results of previous testing under the instant
contract; or

 

  c) Contract type only.

 

Page 44 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2. Instant Contract. The contract under which a VECP is submitted. It does not
include additional contract quantities.

 

  3. Additional Contract Quantity. An increase in quantity after acceptance of a
VECP due to contract modification, exercise of an option, or additional orders
(except orders under indefinite-delivery contracts within the original maximum
quantity limitations).

 

  4. Postal Service Costs. Costs to the Postal Service resulting from developing
and implementing a VECP, such as net increases in the cost of testing,
operations, maintenance, logistics support, or property furnished. Normal
administrative costs of processing the VECP are excluded.

 

  5. Instant Contract Savings. The estimated cost of performing the instant
contract without implementing a VECP minus the sum of: (a) the estimated cost of
performance after implementing the VECP, and (b) Postal Service costs.

 

  6. Additional Contract Savings. The estimated cost of performance or
delivering additional quantities without the implementation of a VECP minus the
sum of (a) the estimated cost of performance after the VECP is implemented and
(b) Postal Service cost.

 

  7. Aviation Supplier’s Development and Implementation Costs. Aviation
supplier’s cost in developing, testing, preparing, and submitting a VECP. Also
included are the aviation supplier’s cost to make the contractual changes
resulting from the Postal Service acceptance of the VECP.

 

  c. Content. A VECP must include the following:

 

  1. A description of the difference between the existing contract requirement
and that proposed, the comparative advantages and disadvantages of each, a
justification when an item’s function or characteristics are being altered, the
effect of the change on the end item’s performance, and any pertinent objective
test data.

 

  2. A list and analysis of the contract requirements that must be changed if
the VECP is accepted, including any suggested specification revisions.

 

  3. A separate, detailed cost estimate for: (a) the affected portions of the
existing contract requirement and, (b) the VECP. The cost reduction associated
with the VECP must take into account the aviation supplier’s allowable
development and implementation costs.

 

  4. A description and estimate of costs the Postal Service may incur in
implementing the VECP, such as test and evaluation and operating and support
costs.

 

  5. A prediction of any effects the proposed change would have on Postal
Service costs.

 

  6. A statement of the time by which a contract modification accepting the VECP
must be issued in order to achieve the maximum cost reduction, noting any effect
on the contract completion time or delivery schedule.

 

  7. Identification of any previous submissions of the VECP to the Postal
Service, including the dates submitted, purchasing offices, contract numbers,
and actions taken.

 

  d. Submission. The aviation supplier must submit VECPs to the Contracting
Officer.

 

Page 45 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  e. Postal Service Action

 

  1. The Contracting Officer will give the aviation supplier written
notification of action taken on a VECP within 60 days after receipt. If
additional time is needed, the Contracting Officer will notify the aviation
supplier, within the 60-day period, of the expected date of a decision. The
Postal Service will process VECPs expeditiously but will not be liable for any
delay in acting upon a VECP.

 

  2. If a VECP is not accepted, the Contracting Officer will so notify the
aviation supplier, explaining the reasons for rejection.

 

  f. Withdrawal. The aviation supplier may withdraw a VECP, in whole or in part,
at any time before its acceptance.

 

  g. Acceptance

 

  1. Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental agreement modifying this contract and citing this clause. If
agreement on price (see paragraph h below) is reserved for a later supplemental
agreement, and if such agreement cannot be reached, the disagreement is subject
to the Claims and Disputes clause of this contract, or another clause of the
contract dealing with disputes.

 

  2. Until a VECP is accepted by contract modification, both parties must
perform in accordance with the existing contract.

 

  3. The Contracting Officer’s decision to accept or reject all or any part of a
VECP is final and not subject to the Claims and Disputes clause or otherwise
subject to litigation under the Contract Disputes Act of 1978.

 

  h. Sharing. If a VECP is accepted, the aviation supplier and the Postal
Service shall negotiate their respective shares of the contract savings. The
contract savings are calculated by subtracting the estimated cost of performing
the contract with the VECP, Postal Service costs, and the allowable development
and implementation costs from the estimated cost of performing the contract
without the VECP. Profit is excluded when calculating contract savings.

 

  i. Data

 

  1. The aviation supplier may restrict the Postal Service’s right to use any
part of a VECP or the supporting data by marking the following legend on the
affected parts:

“These data, furnished under the Value Engineering Incentive clause of contract,
may not be disclosed outside the Postal Service or duplicated, used, or
disclosed, in whole or in part, for any purpose other than to evaluate a value
engineering change proposal submitted under the clause. This restriction does
not limit the Postal Service’s right to use information contained in these data
if it has been obtained or is otherwise available from the aviation supplier or
from another source without limitation.”

 

  2. If a VECP is accepted, the aviation supplier hereby grants the Postal
Service unlimited rights in the VECP and supporting data, except that, with
respect to data qualifying and submitted as limited rights technical data, the
Postal Service will have the rights specified in the contract modification
implementing the VECP and will appropriately mark the data.

 

Page 46 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 3-1: Small, Minority, and Woman-owned Business Subcontracting
Requirements (March 2006)

 

  a. All aviation suppliers, except small businesses, must submit a
subcontracting plan that is specific to this contract and that separately
addresses subcontracting with small, minority, and woman-owned businesses. A
plan approved by the Postal Service must be included in and made a part of the
contract. Lack of an approved plan may make the aviation supplier ineligible for
award. A subcontract is defined as any agreement (other than one involving an
employer-employee relationship) entered into by a Postal Service aviation
supplier or subcontractor calling for supplies or services required for
performance of the contract or subcontract.

 

  b. The aviation supplier’s subcontracting plan must include the following:

 

  1. Goals, in terms of percentages of the total amount of this contract that
the aviation supplier will endeavor to subcontract to small, minority, and
woman-owned businesses. The aviation supplier must include all subcontracts that
contribute to contract performance, and may include a proportionate share of
supplies and services that are normally allocated as indirect costs.

 

  2. A statement of the:

 

  i. Total dollars planned to be subcontracted under this contract; and

 

  ii. Total of that amount planned to be subcontracted to small, minority, and
woman-owned businesses.

 

  3. A description of the principal types of supplies and services to be
subcontracted under this contract, identifying the types planned for
subcontracting to small, minority, and woman-owned businesses.

 

  4. A description of the method used to develop the subcontracting goals for
this contract.

 

  5. A description of the method used to identify potential sources for
solicitation purposes and a description of efforts the aviation supplier will
make to ensure that small, minority, and woman-owned businesses have an
equitable opportunity to compete for subcontracts.

 

  6. A statement as to whether the offer included indirect costs in establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small,
minority, and woman-owned businesses.

 

  7. The name of the individual employed by the aviation supplier who will
administer the subcontracting program and a description of the individual’s
duties.

 

  8. Assurances that the aviation supplier will require all subcontractors
receiving subcontracts in excess of $1,000,000 to adopt a plan similar to the
plan agreed to by the aviation supplier.

 

  9. A description of the types of records the aviation supplier will maintain
to demonstrate compliance with the requirements and goals in the plan for this
contract. The records must include at least the following:

 

  i. Source lists, guides, and other data identifying small, minority, and
woman-owned businesses;

 

  ii. Organizations contacted in an attempt to locate sources that are small,
minority, and woman-owned businesses;

 

  iii. Records on each subcontract solicitation resulting in an award of more
than $100,000, indicating whether small, minority, or woman-owned businesses
were solicited and if not, why not; and

 

Page 47 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  iv. Records to support subcontract award data, including the name, address,
and business size of each subcontractor.

 

  c. Reports. The aviation supplier must provide reports on subcontracting
activity under this contract on a calendar-quarter basis. The report must be one
of the types described in Clause 3-2, Participation of Small, Minority, and
Woman-owned Businesses.

Clause 3-2: Participation of Small, Minority, and Woman-owned Businesses (March
2006)

 

  a. The policy of the Postal Service is to encourage the participation of
small, minority, and woman-owned business in its purchases of supplies and
services to the maximum extent practicable consistent with efficient contract
performance. The aviation supplier agrees to follow the same policy in
performing this contract.

 

  b. Subject to the agreement of the aviation supplier and the Postal Service,
the aviation supplier will report subcontracting activity on one of the
following bases:

 

  1. Showing the amount of money paid to subcontractors during the reporting
period;

 

  2. Showing subcontracting activity that is allocable to this contract using
generally accepted accounting practices; or

 

  3. A combination of the methods listed above.

 

  c. The aviation supplier will submit a report to the Contracting Officer
within 15 calendar days after the end of each calendar-year quarter, describing
all subcontract awards to small, minority, or woman-owned businesses. The
Contracting Officer may require more frequent reports.

Clause 4-1: General Terms and Conditions (July 2007) (Tailored)

 

  a. Inspection and Acceptance. Not applicable

 

  b. Assignment. If this contract provides for payments aggregating $10,000 or
more, claims for monies due or to become due from the Postal Service under it
may be assigned to a bank, trust company, or other financing institution,
including any federal lending agency, and may thereafter be further assigned and
reassigned to any such institution. Any assignment or reassignment must cover
all amounts payable and must not be made to more than one party, except that
assignment or reassignment may be made to one party as agent or trustee for two
or more parties participating in financing this contract. No assignment or
reassignment will be recognized as valid and binding upon the Postal Service
unless a written notice of the assignment or reassignment, together with a true
copy of the instrument of assignment, is filed with:

 

  1. The Contracting Officer;

 

  2. The surety or sureties upon any bond; and

 

  3. The office, if any, designated to make payment, and the Contracting Officer
has acknowledged the assignment in writing.

 

  4. Assignment of this contract or any interest in this contract other than in
accordance with the provisions of this clause will be grounds for termination of
the contract for default at the option of the Postal Service.

 

  c. Changes

 

  1. The Contracting Officer may, in writing, without notice to any sureties,
order changes within the general scope of this contract in the following:

 

  i. Drawings, designs, or specifications when supplies to be furnished are to
be specially manufactured for the Postal Service in accordance with them;

 

  ii. Statement of work or description of services;

 

  iii. Method of shipment or packing;

 

Page 48 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  iv. Places of delivery of supplies or performance of services;

 

  v. Delivery or performance schedule;

 

  vi. Postal Service furnished property or facilities.

 

  2. Changes pursuant to the Ordering Process and the Operating Period Volume
Minimum sections in Part 1- Statement of Work are not applicable under this
clause.

 

  3. Any other written or oral order (including direction, instruction,
interpretation, or determination) from the Contracting Officer that causes a
change will be treated as a change order under this paragraph, provided that the
aviation supplier gives the Contracting Officer written notice stating: (a) the
date, circumstances, and source of the order and (b) that the aviation supplier
regards the order as a change order.

 

  4. If any such change affects the cost of performance or the delivery
schedule, the contract may be modified to effect an equitable adjustment.

 

  5. The aviation supplier’s claim for equitable adjustment must be asserted
within 60 days of receiving a written change order, or on a date otherwise
agreed to by the parties in writing. A later claim may be acted upon — but not
after final payment under this contract — if the Contracting Officer decides
that the facts justify such action.

 

  6. Failure to agree to any adjustment is a dispute under Clause B-9, Claims
and Disputes.

 

  d. Reserved

 

  e. Reserved

 

  f. Reserved

 

  g. Invoices

The Postal Service intends to certify payment for services based, in part, upon
collected scanned data. For services based upon scanned data, the aviation
supplier need not submit an invoice for payment. Rather, payment will be
automatically processed, on a weekly basis, based on the scan data. In addition,
certain supplemental charges (including, but not limited to, charges related to
minimum guaranteed volumes, surface transportation, and non-achievement of
performance standards) may be assessed under the contract.

Any service requiring invoicing must meet the requirements specified herein. The
aviation supplier shall submit an original invoice (or electronic invoice if
authorized) to the Contracting Officer’s Representative. All invoices must be
submitted within ninety (90) days from completion of the service or the
applicable Operating Period to be eligible for payment. Invoices received after
ninety (90) days from completion of the service or Operating Period will be
subject to a 10% deduction or a deduction of $10,000, whichever is less, as a
liquidated damage. The aviation supplier shall allow at least twenty-eight
(28) calendar days before submitting a second invoice to the Postal Service for
the same service.

To ensure prompt payment, an original paper invoice (or electronic invoice, if
authorized) must contain:

 

  1. Aviation supplier’s name, remit to address (including ZIP+4), contact
person and phone number;

 

  2. Unique invoice number and invoice date;

 

  3. Contract number;

 

  4. A description of the supplies or services and the dates delivered or
performed;

 

  5. Points (air stops or facility) of shipment tender and delivery; if
applicable;

 

  6. Quantity, unit of measure, unit price(s) and extension(s) of the items
delivered; if applicable;

 

Page 49 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  7. Payment terms, including any discounts offered;

 

  8. Name, title, and phone number of the person to be notified in the event of
a defective invoice; and

 

  9. Any additional information required by the contract or specified by the
Contracting Officer.

Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C.
3903) and Office of Management and Budget (OMB) Circular A-125, Prompt Payment.
Further guidelines may be found in the Payment Processing and Reconciliation
Process sections of Part I – Statement of Work.

 

  h. Patent Indemnity. The aviation supplier will indemnify the Postal Service
and its officers, employees and agents against liability, including costs for
actual or alleged direct or contributory infringement of, or inducement to
infringe, any United States or foreign patent, trademark, or copyright, arising
out of the performance of this contract, provided the aviation supplier is
reasonably notified of such claims and proceedings.

 

  i. Payment

Payment will only be made for:

 

  1. Items that have been properly scanned and delivered to the correct delivery
destination Service Points set forth in this contract, and

 

  2. Other services and charges agreed upon by the parties.

The Postal Service will make payment in accordance with the Prompt Payment Act
(31 U.S.C. 3903) and 5 CFR 1315. Payments under this contract may be made by the
Postal Service either by electronic funds transfer or other method agreed upon
by the parties.

 

  j. Risk of Loss. The Postal Service shall be liable for all third-party
customer claims arising from or in connection with the loss, damage, or delay of
any mail transported under this contract, except to the extent of any insurance
proceeds received by the aviation supplier as a result of a catastrophic loss of
an aircraft or other transport vehicle and attributable to Postal Service mail.

 

  k. Taxes. The contract price includes all applicable federal, state, and local
taxes and duties except the applicable Federal excise tax on the transportation
of property via air. The aviation supplier is required to report to the Postal
Service on an annual basis (October 1), the portion of the rates listed in
Attachment 10: Pricing that are subject to federal excise tax. The Postal
Service shall hold harmless, save, and defend the aviation supplier from any
demand or claim of, or on behalf of, the IRS or the United States based on the
application of federal excise taxes applicable to the transportation services
performed by the aviation supplier under this contract.

 

  l. Termination on Notice.

 

  1. This contract does not contain a Termination for Convenience clause. In
lieu of a Termination for Convenience, either party may terminate this contract
without cause by providing advanced written notice to the non-terminating party
and a termination fee as follows:

 

Page 50 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

Advanced Notice

Provided

  

Postal Service

Termination Fee

  

Aviation Supplier

Termination Fee

[ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]   
[ * ]    [ * ]

 

  2. The terminating party must pay the termination fee corresponding to the
advanced written notice within ninety (90) of the written notice of termination.

 

  3. If the aviation supplier terminates the contract under this provision, the
aviation supplier guarantees to provide the Postal Service a daily average
capacity through the effective date of the termination of not less than the
daily average capacity offered in the two most recently completed Operating
Periods prior to the date of the receipt of the notice of termination, or, if
two Operating Periods have not been completed when the notice of termination is
received, the daily average capacity offered shall be at least equal to the
average daily capacity transported prior to the receipt of the written notice of
termination.

 

  4. Either party’s termination under this provision shall not prejudice the
aviation supplier’s right to payment for services rendered, but neither party
shall be liable to the other for any other damages, fees, or payment except for
the termination fee above.

 

  5. This clause does not apply to changes in service resulting from the Postal
Service changing from six (6) days to less than six (6) days of delivery per
week. If such a scenario should occur, refer to the Frequency Adjustment clause
of this contract.

 

  m. Termination for Default. The Postal Service may terminate this contract, or
any part hereof, for default if the aviation supplier fails to cure such default
within thirty (30) days of being advised in writing of such by the Postal
Service, or if the aviation supplier fails to provide the Postal Service, upon
request, with adequate assurances of future performance. In the event of
termination for default, the Postal Service will not be liable to the aviation
supplier for any amount for supplies or services not provided, and the Postal
Service shall have any and all rights and remedies provided by law, including
the right to assess reasonable excess re-procurement costs. The Postal Service
may withhold payment otherwise due the aviation supplier for services already
performed in order to protect its interest in recouping excess re-procurement
costs, and will promptly determine such costs so as to mitigate damage to the
aviation supplier.

 

  n. Title. Not applicable

 

  o. Warranty. The aviation supplier warrants and represents that the services
delivered under this contract shall be in accordance with the requirements and
performance standards set forth in the contract. With respect to services for
which performance standards are set forth in the contract, the Postal Service’s
exclusive remedy (other than termination for default) shall be price adjustments
as provided in this contract. With respect to all other services, the Postal
Service’s exclusive remedy (other than termination for default) shall be for the
aviation supplier to promptly correct, replace, or otherwise cure such
performance at no cost to the Postal Service.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 51 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  p. Limitation of Liability. Except as otherwise provided by an express or
implied warranty, the supplier will not be liable to the Postal Service for
consequential damages resulting from any defect or deficiencies in accepted
items or services.

 

  q. Other Compliance Requirements. The aviation supplier will comply with all
applicable Federal, State, and local laws, executive orders, rules and
regulations applicable to its performance under this contract.

 

  r. Order of Precedence. Any inconsistencies in this solicitation or contract
will be resolved by giving precedence in the following order:

 

  1. Contract clauses;

 

  2. Statement of Work;

 

  3. Attachments to the Statement of Work;

 

  4. Solicitation provisions

 

  5. Form 8203;

 

  6. Other documents and attachments associated with the contract.

 

  s. Incorporation by Reference. Not applicable

 

  t. Shipping. Not applicable

Clause 4-2: Contract Terms and Conditions Required to Implement Policies,
Statutes, or Executive Orders (July 2009) (Tailored)

 

  a. Incorporation by Reference. Not applicable

 

  b. Examination of Records.

 

  1. Records. “Records” includes books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of whether such
items are in written form, in the form of computer data, or in any other form.

 

  2. Examination of Costs. If this is a cost-type contract, the aviation
supplier must maintain, and the Postal Service will have the right to examine
and audit all records and other evidence sufficient to reflect properly all
costs claimed to have been incurred or anticipated to be incurred directly or
indirectly in performance of this contract. This right of examination includes
inspection at all reasonable times of the aviation supplier’s plants, or parts
of them, engaged in the performance of this contract.

 

  3. Cost or Pricing Data. If the aviation supplier is required to submit cost
or pricing data in connection with any pricing action relating to this contract,
the Postal Service, in order to evaluate the accuracy, completeness, and
currency of the cost or pricing data, will have the right to examine and audit
all of the aviation supplier’s records, including computations and projections
directly, related to:

 

  a. The proposal for the contract, subcontract, or modification;

 

  b. Pricing of the contract, subcontract, or modification; or

 

  c. Performance of the contract, subcontract or modification.

 

  4. Reports. If the aviation supplier is required to furnish cost, funding or
performance reports, the Contracting Officer or any authorized representative of
the Postal Service will have the right to examine and audit the supporting
records and materials, for the purposes of evaluating:

 

  a. The effectiveness of the aviation supplier’s policies and procedures to
produce data compatible with the objectives of these reports; and

 

  b. The data reported.

 

Page 52 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  5. Availability. The aviation supplier must maintain and make available at its
office at all reasonable times the records, materials, and other evidence
described in (b)(1)-(4) of this clause, for examination, audit, or reproduction,
until three years after final payment under this contract or any longer period
required by statute or other clauses in this contract. In addition:

 

  a. If this contract is completely or partially terminated, the aviation
supplier must make available the records related to the work terminated until
three years after any resulting final termination settlement; and

 

  b. The aviation supplier must make available records relating to appeals under
the claims and disputes clause or to litigation or the settlement of claims
arising under or related to this contract. Such records must be made available
until such appeals, litigation or claims are finally resolved.

Clause 4-7: Records Ownership (March 2006)

Notwithstanding any state law providing for retention of rights in the records,
the aviation supplier agrees that the Postal Service may, at its option, demand
and take without additional compensation all records relating to the services
provided under this agreement. The aviation supplier must turn over all such
records upon request but may retain copies of documents produced by the aviation
supplier.

Clause 6-1: Contracting Officer’s Representative (March 2006)

The Contracting Officer will appoint a Contracting Officer’s representative
(COR), responsible for the day-to-day administration of the contract, who will
serve as the Postal Service’s point of contact with the aviation supplier on all
routine matters. A copy of the notice of appointment defining the COR’s
authority will be furnished to the aviation supplier upon award of the contract.

 

  a. The COR may be changed at any time by the Postal Service without prior
notice to the aviation supplier, but notification of the change, including the
name and address of the successor COR, will be promptly provided to the aviation
supplier by the Contracting Officer in writing.

 

  b. The responsibilities and limitations of the COR are as follows:

 

  1. The COR is responsible for the operational and administrative aspects of
the contract and technical liaison with the aviation supplier. The COR is
responsible also for the final inspection and acceptance of aviation supplier
performance and submitted reports and has other responsibilities as specified by
the contract.

 

  2. The COR is not authorized to make any commitments or otherwise obligate the
Postal Service or authorize any changes affecting the contract price, terms, or
conditions. Any aviation supplier request for changes must be referred to the
Contracting Officer directly or through the COR. No such changes may be made
without the Contracting Officer’s express prior authorization.

 

  3. The COR may place orders for the aviation supplier to transport and process
mail in accordance with the provisions of the contract at the agreed-upon rate
only.

Clause 9-1: Convict Labor (March 2006)

In connection with the work under this contract, the aviation supplier agrees
not to employ any person undergoing sentence of imprisonment, except as provided
by E.O. 11755, December 28, 1973, as amended and 18 USC 3621 and 3622.

 

Page 53 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 9-2: Contract Work Hours and Safety Standards Act - Overtime Compensation
(March 2006)

 

  a. No aviation supplier or subcontractor contracting for any part of the
contract work may require or permit any laborer or mechanic to work more than 40
hours in any workweek on work subject to the provisions of the Contract Work
Hours and Safety Standards Act, unless the laborer or mechanic receives
compensation at a rate not less than one-and-one-half times the laborer’s or
mechanic’s basic rate of pay for all such hours worked in excess of 40 hours.

 

  b. Violation, Liability for Unpaid Wages, and Liquidated Damages. In the event
of any violation of paragraph a above, the aviation supplier and any
subcontractor responsible for the violation are liable to any affected employee
for unpaid wages. The aviation supplier and subcontractor are also liable to the
Postal Service for liquidated damages, which will be computed for each laborer
or mechanic at $10 for each day on which the employee was required or permitted
to work in violation of paragraph a above.

 

  c. Withholding for Unpaid Wages and Liquidated Damages. The Contracting
Officer may withhold from the aviation supplier, from any moneys payable to the
aviation supplier or subcontractor under this or any other contract with the
same aviation supplier, or any other federally assisted contract subject to the
Contract Work Hours and Safety Standards Act held by the same aviation supplier,
sums as may administratively be determined necessary to satisfy any liabilities
of the aviation supplier or subcontractor for unpaid wages and liquidated
damages pursuant to paragraph b above.

 

  d. Records. The aviation supplier or subcontractor must maintain for 3 years
from the completion of the contract for each laborer and mechanic (including
watchmen and guards) working on the contract payroll records which contain the
name, address, social security number, and classification(s) of each such
employee, hourly rates of wages paid, number of daily and weekly hours worked,
deductions made, and actual wages paid. The aviation supplier or subcontractor
must make these records available for inspection, copying, or transcription by
authorized representatives of the Contracting Officer and the Department of
Labor, and must permit such representatives to interview employees during
working hours on the job. (The Department of Labor information collection and
record keeping requirements in this paragraph d have been approved by the Office
of Management and Budget under OMB control numbers 1215-0140 and 1215-0017.)

 

  e. Subcontracts. The aviation supplier must insert paragraphs a through d of
this clause in all subcontracts, and must require their inclusion in all
subcontracts at any tier.

Clause 9-7: Equal Opportunity (March 2006) (Tailored)

During the performance of this contract, the contractor agrees as follows:

 

  1. The contractor may not discriminate against employees or applicants for
employment because of race, color, religion, sex, or national origin. The
contractor will take affirmative action to ensure that applicants are employed,
and that employees are treated during employment, without regard to race, color,
religion, sex, or national origin. Such action shall include, but not be limited
to the following: Employment, upgrading, demotion, or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeship. The
contractor agrees to post in conspicuous places, available to employees and
applicants for employment, notices to be provided by the Contracting Officer
setting forth the provisions of this nondiscrimination clause.

 

  2. The contractor, in all solicitations or advertisements for employees placed
by or on behalf of the contractor, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex, or national origin.

 

  3.

The contractor will send to each labor union or representative of workers with
which he has a collective bargaining agreement or other contract or
understanding, a notice, provided by the

 

Page 54 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

agency Contracting Officer, advising the labor union or workers’ representative
of the contractor’s commitments under section 202 of Executive Order 11246 of
September 24, 1965, and must post copies of the notice in conspicuous places
available to employees and applicants for employment.

 

  4. The contractor will comply with all provisions of Executive Order (EO)
11246 of September 24, 1965, as amended, and of the rules, regulations, and
relevant orders of the Secretary of Labor.

 

  5. The contractor will furnish all information and reports required by
Executive Order, 11246 of September 24, 1964, and by the rules, regulations, and
orders of the Secretary of Labor, or pursuant thereto, and will permit access to
his books, records, and accounts by the contracting agency and the Secretary of
Labor for purposes of investigation to ascertain compliance with such rules,
regulations, and orders.

 

  6. In the event of the contractor’s non-compliance with the non-discrimination
clauses of this contract or with any of such rules, regulations, or orders, this
contract may be canceled, terminated, or suspended, in whole or in part and the
contractor may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order 11246 of September 24,
1965, and such other sanctions may be imposed and remedies invoked as provided
in Executive Order 11246 of September 24, 1965, or by rule, regulation, or order
of the Secretary of Labor, or as otherwise provided by law.

 

  7. The contractor will include the provisions of paragraphs (1) through (7) in
every subcontract or purchase order under this contract unless exempted by
rules, regulations, or orders of the Secretary of Labor issued pursuant to
section 204 of Executive Order 11246 of September 24, 1965, so that such
provisions will be binding upon each subcontractor or vendor. The contractor
will take such action with respect to any subcontract or purchase order as may
be directed by the Secretary of Labor as a means of enforcing such provisions
including sanctions for noncompliance, provided, however, that in the event the
contractor becomes involved in, or is threatened with, litigation with a
subcontractor or vendor as a result of such direction, the contractor may
request the United States to enter into such litigation to protect the interest
of the United States.

Clause 9-9: Equal Opportunity Preaward Compliance of Subcontracts (March 2006)
(Tailored)

The aviation supplier may not enter into a first-tier subcontract for an
estimated or actual amount of $1 million or more without obtaining in writing
from the Contracting Officer a clearance that the proposed subcontractor is in
compliance with equal opportunity requirements and therefore eligible for award.

Clause 9-10: Service Contract Act (March 2006)

 

  a. This contract is subject to the Service Contract Act of 1965, as amended
(41 U.S.C. 351 et seq.), and to the following provisions and all other
applicable provisions of the Act and regulations of the Secretary of Labor
issued under the Act (29 CFR Part 4).

 

  b.     

 

  1) Each service employee employed in the performance of this contract by the
aviation supplier or any subcontractor must be: a) paid not less than the
minimum monetary wages and b) furnished fringe benefits in accordance with the
wages and fringe benefits determined by the Secretary of Labor or an authorized
representative, as specified in any wage determination attached to this
contract.

 

Page 55 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2)     

 

  a) If a wage determination is attached to this contract, the Contracting
Officer must require that any class of service employees not listed in it and to
be employed under the contract (that is, the work to be performed is not
performed by any classification listed in the wage determination) be classified
by the aviation supplier so as to provide a reasonable relationship (that is,
appropriate level of skill comparison) between the unlisted classifications and
the classifications in the wage determination. The conformed class of employees
must be paid the monetary wages and furnished the fringe benefits determined
under this clause. (The information collection requirements contained in this
paragraph b have been approved by the Office of Management and Budget under OMB
control number 1215-0150.)

 

  b) The conforming procedure must be initiated by the aviation supplier before
the performance of contract work by the unlisted class of employees. A written
report of the proposed conforming action, including information regarding the
agreement or disagreement of the authorized representative of the employees
involved or, if there is no authorized representative, the employees themselves,
must be submitted by the aviation supplier to the Contracting Officer no later
than 30 days after the unlisted class of employees performs any contract work.
The Contracting Officer must review the proposed action and promptly submit a
report of it, together with the agency’s recommendation and all pertinent
information, including the position of the aviation supplier and the employees,
to the Wage and Hour Division, Employment Standards Administration, U.S.
Department of Labor, for review. Within 30 days of receipt, the Wage and Hour
Division will approve, modify, or disapprove the action, render a final
determination in the event of disagreement, or notify the Contracting Officer
that additional time is necessary.

 

  c) The final determination of the conformance action by the Wage and Hour
Division will be transmitted to the Contracting Officer, who must promptly
notify the aviation supplier of the action taken. The aviation supplier must
give each affected employee a written copy of this determination, or it must be
posted as a part of the wage determination.

 

  d)     

 

  i. The process of establishing wage and fringe benefit rates bearing a
reasonable relationship to those listed in a wage determination cannot be
reduced to any single formula. The approach used may vary from determination to
determination, depending on the circumstances. Standard wage and salary
administration practices ranking various job classifications by pay grade
pursuant to point schemes or other job factors may, for example, be relied upon.
Guidance may also be obtained from the way various jobs are rated under federal
pay systems (Federal Wage Board Pay System and the General Schedule) or from
other wage determinations issued in the same locality. Basic to the
establishment of conformable wage rates is the concept that a pay relationship
should be maintained between job classifications on the basis of the skill
required and the duties performed.

 

Page 56 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  ii. If a contract is modified or extended or an option is exercised, or if a
contract succeeds a contract under which the classification in question was
previously conformed pursuant to this clause, a new conformed wage rate and
fringe benefits may be assigned to the conformed classification by indexing
(that is, adjusting) the previous conformed rate and fringe benefits by an
amount equal to the average (mean) percentage increase change in the wages and
fringe benefits specified for all classifications to be used on the contract
that are listed in the current wage determination, and those specified for the
corresponding classifications in the previously applicable wage determination.
If these conforming actions are accomplished before the performance of contract
work by the unlisted class of employees, the aviation supplier must advise the
Contracting Officer of the action taken, but the other procedures in b.2(c)
above need not be followed.

 

  iii. No employee engaged in performing work on this contract may be paid less
than the currently applicable minimum wage specified under section 6(a)(1) of
the Fair Labor Standards Act of 1938, as amended.

 

  e) The wage rate and fringe benefits finally determined pursuant to b.2(a) and
(b) above must be paid to all employees performing in the classification from
the first day on which contract work is performed by them in the classification.
Failure to pay unlisted employees the compensation agreed upon by the interested
parties and/or finally determined by the Wage and Hour Division retroactive to
the date the class of employees began contract work is a violation of the
Service Contract Act and this contract.

 

  f) Upon discovery of failure to comply with b.2(a) through (e) above, the Wage
and Hour Division will make a final determination of conformed classification,
wage rate, and / or fringe benefits that will be retroactive to the date the
class of employees commenced contract work.

 

  3) If, as authorized pursuant to section 4(d) of the Service Contract Act, the
term of this contract is more than one year, the minimum monetary wages and
fringe benefits required to be paid or furnished to service employees will be
subject to adjustment after one year and not less often than once every two
years, pursuant to wage determinations to be issued by the Wage and Hour
Division, Employment Standards Administration of the Department of Labor.

 

  c. The aviation supplier or subcontractor may discharge the obligation to
furnish fringe benefits specified in the attachment or determined conformably to
it by furnishing any equivalent combinations of bona fide fringe benefits, or by
making equivalent or differential payments in cash in accordance with the
applicable rules set forth in Subpart D of 29 CFR Part 4, and not otherwise.

 

  d.     

 

  1) In the absence of a minimum-wage attachment for this contract, neither the
aviation supplier nor any subcontractor under this contract may pay any person
performing work under the contract (regardless of whether they are service
employees) less than the minimum wage specified by section 6(a)(1) of the Fair
Labor Standards Act of 1938. Nothing in this provision relieves the aviation
supplier or any subcontractor of any other obligation under law or contract for
the payment of a higher wage to any employee.

 

Page 57 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2)     

 

  a) If this contract succeeds a contract subject to the Service Contract Act,
under which substantially the same services were furnished in the same locality,
and service employees were paid wages and fringe benefits provided for in a
collective bargaining agreement, in the absence of a minimum wage attachment for
this contract setting forth collectively bargained wage rates and fringe
benefits, neither the aviation supplier nor any subcontractor under this
contract may pay any service employee performing any of the contract work
(regardless of whether or not the employee was employed under the predecessor
contract), less than the wages and fringe benefits provided for in the
agreement, to which the employee would have been entitled if employed under the
predecessor contract, including accrued wages and fringe benefits and any
prospective increases in wages and fringe benefits provided for under the
agreement.

 

  b) No aviation supplier or subcontractor under this contract may be relieved
of the foregoing obligation unless the limitations of section 4.1(b) of 29 CFR
Part 4 apply or unless the Secretary of Labor or an authorized representative
finds, after a hearing as provided in section 4.10 of 29 CFR Part 4, that the
wages and/or fringe benefits provided for in the agreement vary substantially
from those prevailing for services of a similar character in the locality, or
determines, as provided in section 4.11 of 29 CFR Part 4, that the agreement
applicable to service employees under the predecessor contract was not entered
into as a result of arm’s-length negotiations.

 

  c) If it is found in accordance with the review procedures in 29 CFR 4.10
and/or 4.11 and Parts 6 and 8 that wages and/or fringe benefits in a predecessor
aviation supplier’s collective bargaining agreement vary substantially from
those prevailing for services of a similar character in the locality, and/or
that the agreement applicable to service employees under the predecessor
contract was not entered into as a result of arm’s-length negotiations, the
Department will issue a new or revised wage determination setting forth the
applicable wage rates and fringe benefits. This determination will be made part
of the contract or subcontract, in accordance with the decision of the
Administrator, the Administrative Law Judge, or the Board of Service Contract
Appeals, as the case may be, irrespective of whether its issuance occurs before
or after award (53 Comp. Gen. 401 (1973)). In the case of a wage determination
issued solely as a result of a finding of substantial variance, it will be
effective as of the date of the final administrative decision.

 

  e. The aviation supplier and any subcontractor under this contract must notify
each service employee starting work on the contract of the minimum monetary wage
and any fringe benefits required to be paid pursuant to the contract, or must
post the wage determination attached to this contract. The poster provided by
the Department of Labor (Publication WH 1313) must be posted in a prominent and
accessible place at the worksite. Failure to comply with this requirement is a
violation of section 2(a)(4) of the Act and of this contract. (Approved by the
Office of Management and Budget under OMB control number 1215-0150.)

 

  f. The aviation supplier or subcontractor may not permit services called for
by this contract to be performed in buildings or surroundings or under working
conditions provided by or under the control or supervision of the aviation
supplier or subcontractor that are unsanitary or hazardous or dangerous to the
health or safety of service employees engaged to furnish these services, and the
aviation supplier or subcontractor must comply with the safety and health
standards applied under 29 CFR Part 1925.

 

Page 58 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  g.     

 

  1) The aviation supplier and each subcontractor performing work subject to the
Act must maintain for 3 years from the completion of the work records containing
the information specified in (a) through (f) following for each employee subject
to the Service Contract Act and must make them available for inspection and
transcription by authorized representatives of the Wage and Hour Division,
Employment Standards Administration of the U.S. Department of Labor (approved by
the Office of Management and Budget under OMB control numbers 1215-0017 and
1215-0150):

 

  a) Name, address, and social security number of each employee.

 

  b) The correct work classification, rate or rates of monetary wages paid and
fringe benefits provided, rate or rates of fringe benefit payments in lieu
thereof, and total daily and weekly compensation of each employee.

 

  c) The number of daily and weekly hours so worked by each employee.

 

  d) Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.

 

  e) A list of monetary wages and fringe benefits for those classes of service
employees not included in the wage determination attached to this contract but
for whom wage rates or fringe benefits have been determined by the interested
parties or by the Administrator or authorized representative pursuant to
paragraph b above. A copy of the report required by b.2(b) above is such a list.

 

  f) Any list of the predecessor aviation supplier’s employees furnished to the
aviation supplier pursuant to section 4.6(1)(2) of 29 CFR Part 4.

 

  2) The aviation supplier must also make available a copy of this contract for
inspection or transcription by authorized representatives of the Wage and Hour
Division.

 

  3) Failure to make and maintain or to make available the records specified in
this paragraph g for inspection and transcription is a violation of the
regulations and this contract, and in the case of failure to produce these
records, the Contracting Officer, upon direction of the Department of Labor and
notification of the aviation supplier, must take action to suspend any further
payment or advance of funds until the violation ceases.

 

  4) The aviation supplier must permit authorized representatives of the Wage
and Hour Division to conduct interviews with employees at the worksite during
normal working hours.

 

  h. The aviation supplier must unconditionally pay to each employee subject to
the Service Contract Act all wages due free and clear and without subsequent
deduction (except as otherwise provided by law or regulations, 29 CFR Part 4),
rebate, or kickback on any account. Payments must be made no later than one pay
period following the end of the regular pay period in which the wages were
earned or accrued. A pay period under the Act may not be of any duration longer
than semimonthly.

 

  i.

The Contracting Officer must withhold or cause to be withheld from the Postal
Service aviation supplier under this or any other contract with the aviation
supplier such sums as an appropriate official of the Department of Labor
requests or the Contracting Officer decides may be necessary to pay underpaid
employees employed by the aviation supplier or subcontractor. In the event of
failure to pay employees subject to the Act wages or fringe benefits due under
the Act, the Postal Service may, after authorization or by direction of the
Department of Labor and written notification to the aviation supplier, suspend
any further

 

Page 59 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  payment or advance of funds until the violations cease. Additionally, any
failure to comply with the requirements of this clause may be grounds for
termination of the right to proceed with the contract work. In this event, the
Postal Service may enter into other contracts or arrangements for completion of
the work, charging the aviation supplier in default with any additional cost.

 

  j. The aviation supplier agrees to insert this clause in all subcontracts
subject to the Act. The term “aviation supplier,” as used in this clause in any
subcontract, is deemed to refer to the subcontractor, except in the term
“aviation supplier.”

 

  k. Service employee means any person engaged in the performance of this
contract other than any person employed in a bona fide executive,
administrative, or professional capacity, as those terms are defined in Part 541
of Title 29, Code of Federal Regulations, as of July 30, 1976, and any
subsequent revision of those regulations. The term includes all such persons
regardless of any contractual relationship that may be alleged to exist between
an aviation supplier or subcontractor and them.

 

  l.     

 

  1) If wages to be paid or fringe benefits to be furnished service employees
employed by the aviation supplier or a subcontractor under the contract are
provided for in a collective bargaining agreement that is or will be effective
during any period in which the contract is being performed, the aviation
supplier must report this fact to the Contracting Officer, together with full
information as to the application and accrual of these wages and fringe
benefits, including any prospective increases, to service employees engaged in
work on the contract, and furnish a copy of the agreement. The report must be
made upon starting performance of the contract, in the case of collective
bargaining agreements effective at the time. In the case of agreements or
provisions or amendments thereof effective at a later time during the period of
contract performance, they must be reported promptly after their negotiation.
(Approved by the Office of Management and Budget under OMB control number
1215-0150.)

 

  2) Not less than 10 days before completion of any contract being performed at
a Postal facility where service employees may be retained in the performance of
a succeeding contract and subject to a wage determination containing vacation or
other benefit provisions based upon length of service with a aviation supplier
(predecessor) or successor (section 4.173 of Regulations, 29 CFR Part 4), the
incumbent aviation supplier must furnish to the Contracting Officer a certified
list of the names of all service employees on the aviation supplier’s or
subcontractor’s payroll during the last month of contract performance. The list
must also contain anniversary dates of employment on the contract, either with
the current or predecessor aviation suppliers of each such service employee. The
Contracting Officer must turn over this list to the successor aviation supplier
at the commencement of the succeeding contract. (Approved by the Office of
Management and Budget under OMB control number 1215-0150.)

 

  m. Rulings and interpretations of the Service Contract Act of 1965, as
amended, are contained in Regulations, 29 CFR Part 4.

 

  n.     

 

  1) By entering into this contract, the aviation supplier and its officials
certify that neither they nor any person or firm with a substantial interest in
the aviation supplier’s firm are ineligible to be awarded government contracts
by virtue of the sanctions imposed pursuant to section 5 of the Act.

 

  2) No part of this contract may be subcontracted to any person or firm
ineligible for award of a government contract pursuant to section 5 of the Act.

 

Page 60 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  3) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

 

  o. Notwithstanding any of the other provisions of this clause, the following
employees may be employed in accordance with the following variations,
tolerances, and exemptions, which the Secretary of Labor, pursuant to section
4(b) of the Act before its amendment by Public Law 92-473, found to be necessary
and proper in the public interest or to avoid serious impairment of the conduct
of government business:

 

  1) Apprentices, student-learners, and workers whose earning capacity is
impaired by age, or physical or mental deficiency or injury may be employed at
wages lower than the minimum wages otherwise required by section 2(a)(1) or
2(b)(1) of the Service Contract Act without diminishing any fringe benefits or
cash payments in lieu thereof required under section 2(a)(2) of the Act, in
accordance with the conditions and procedures prescribed for the employment of
apprentices, student-learners, handicapped persons, and handicapped clients of
sheltered workshops under section 14 of the Fair Labor Standards Act of 1938, in
the regulations issued by the Administrator (29 CFR Parts 520, 521, 524, and
525).

 

  2) The Administrator will issue certificates under the Service Contract Act
for the employment of apprentices, student-learners, handicapped persons, or
handicapped clients of sheltered workshops not subject to the Fair Labor
Standards Act of 1938, or subject to different minimum rates of pay under the
two Acts, authorizing appropriate rates of minimum wages (but without changing
requirements concerning fringe benefits or supplementary cash payments in lieu
thereof), applying procedures prescribed by the applicable regulations issued
under the Fair Labor Standards Act of 1938 (29 CFR Parts 520, 521, 524, and
525).

 

  3) The Administrator will also withdraw, annul, or cancel such certificates in
accordance with the regulations in Parts 525 and 528 of Title 29 of the Code of
Federal Regulations.

 

  p. Apprentices will be permitted to work at less than the predetermined rate
for the work they perform when they are employed and individually registered in
a bona fide apprenticeship program registered with a State Apprenticeship Agency
recognized by the U.S. Department of Labor, or if no such recognized agency
exists in a state, under a program registered with the Bureau of Apprenticeship
and Training, Employment and Training Administration, U.S. Department of Labor.
Any employee not registered as an apprentice in an approved program must be paid
the wage rate and fringe benefits contained in the applicable wage determination
for the journeyman classification of work actually performed. The wage rates
paid apprentices may not be less than the wage rate for their level of progress
set forth in the registered program, expressed as the appropriate percentage of
the journeyman’s rate contained in the applicable wage determination. The
allowable ratio of apprentices to journeymen employed on the contract work in
any craft classification may not be greater than the ratio permitted to the
aviation supplier for its entire workforce under the registered program.

 

  q. An employee engaged in an occupation in which he or she customarily and
regularly receives more than $30 a month tips may have the amount of tips
credited by the employer against the minimum wage required by section 2(a)(1) or
section 2(b)(1) of the Act in accordance with section 3(m) of the Fair Labor
Standards Act and Regulations, 29 CFR Part 531. However, the amount of this
credit may not exceed $1.24 per hour beginning January 1, 1980, and $1.34 per
hour after December 31, 1980. To utilize this proviso:

 

  1) The employer must inform tipped employees about this tip credit allowance
before the credit is utilized;

 

Page 61 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  2) The employees must be allowed to retain all tips (individually or through a
pooling arrangement and regardless of whether the employer elects to take a
credit for tips received);

 

  3) The employer must be able to show by records that the employee receives at
least the applicable Service Contract Act minimum wage through the combination
of direct wages and tip credit (approved by the Office of Management and Budget
under OMB control number 1214-0017); and

 

  4) The use of tip credit must have been permitted under any predecessor
collective bargaining agreement applicable by virtue of section 4(c) of the Act.

 

  r. Disputes arising out of the labor standards provisions of this contract are
not subject to the Claims and Disputes clause but must be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR Parts 4, 6,
and 8. Disputes within the meaning of this clause include disputes between the
aviation supplier (or any of its subcontractors) and the Postal Service, the
U.S. Department of Labor, or the employees or their representatives.

Clause 9-12: Fair Labor Standards Act and Service Contract Act - Price
Adjustment (February 2010)

 

  a. The aviation supplier warrants that the contract prices do not include
allowance for any contingency to cover increased costs for which adjustment is
provided under this clause.

 

  b. The minimum prevailing wage determination, including fringe benefits,
issued under the Service Contract Act of 1965 by the Department of Labor (DOL),
current at least every two years after the original award date, current at the
beginning of any option or renewal period, or in the case of a significant
change in labor requirements, applies to this contract and any exercise of an
option or renewal of this contract. When no such determination has been made as
applied to this contract, the minimum wage established in accordance with the
Fair Labor Standards Act applies to any exercise of an option or renewal of this
contract.

 

  c. When, as a result of the determination of minimum prevailing wages and
fringe benefits applicable (1) every two years after original award date, (2) at
the beginning of any option or renewal period, or (3) in the case of a
significant change in labor requirements, an increased or decreased wage
determination is applied to this contract, or when as a result of any amendment
to the Fair Labor Standards Act enacted after award that affects minimum wage,
and whenever such a determination becomes applicable to this contract under law,
the aviation supplier increases or decreases wages or fringe benefits of
employees working on the contract to comply, the aviation supplier and the
Contracting Officer will negotiate whether and to what extent either party will
absorb the costs of the wage change. Any resulting change in contract price is
limited to increases or decreases in wages or fringe benefits, and the
concomitant increases or decreases in Social Security, unemployment taxes, and
workers’ compensation insurance, but may not otherwise include any amount for
general and administrative costs, overhead, or profit.

 

  d. The aviation supplier or Contracting Officer may request a contract price
adjustment within 30 days of the effective date of a wage change. If a request
for contract price adjustment has been made, and the parties have not reached an
agreement within thirty days of that request, the Contracting Officer should
issue a unilateral change order in the amount considered to be a fair and
equitable adjustment. The aviation supplier may then either accept the amount,
or the aviation supplier may file a claim under Clause B-9: Claims and Disputes
unless the Contracting Officer and aviation supplier extend this period in
writing. Upon agreement of the parties, the contract price or unit price labor
rates will be modified in writing. Pending agreement on or determination of any
such adjustment and its effective date, the aviation supplier must continue
performance.

 

Page 62 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  e. The Contracting Officer or the Contracting Officer’s authorized
representative must, for 3 years after final payment under the contract, be
given access to and the right to examine any directly pertinent books, papers,
and records of the aviation supplier.

Clause 9-13: Affirmative Action for Workers with Disabilities (March 2006)
(Tailored)

 

  a. The contractor will not discriminate against any employee or applicant for
employment because of physical or mental disability in regard to any position
for which the employee or applicant for employment is qualified. The contractor
agrees to take affirmative action to employ, advance in employment, and
otherwise treat qualified individuals with disabilities without discrimination
based on their physical or mental disability in all employment practices,
including the following:

 

  1. Recruitment, advertising, and job application procedures;

 

  2. Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring

 

  3. Rates of pay or any other form of compensation and changes in compensation

 

  4. Job assignments, job classifications, organizational structures, position
descriptions, lines of progression, and seniority lists

 

  5. Leaves of absence, sick leave, or any other leave

 

  6. Fringe benefits available by virtue of employment, whether or not
administered by the contractor

 

  7. Selection and financial support for training, including apprenticeship,
professional meetings, conferences, and other related activities, and selection
for leaves of absence to pursue training

 

  8. Activities sponsored by the contractor including social or recreational
programs; and

 

  9. Any other term, condition, or privilege of employment.

 

  b. The contractor agrees to comply with the rules, regulations, and relevant
orders of the Secretary of Labor issued pursuant to the Rehabilitation Act of
1973, as amended.

 

  c. In the event of the contractor’s noncompliance with the requirements,
actions for noncompliance may be taken in accordance with the rules,
regulations, and relevant orders of the Secretary of Labor issued pursuant to
the act.

 

  d. The contractor agrees to post in conspicuous places, available to employees
and applicants for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for Federal Contract Compliance Programs, provided by or
through the Contracting Officer. Such notices shall state the rights of
applicants and employees as well as the contractor’s obligation under the law to
take affirmative action to employ and advance in employment qualified employees
and applicants with disabilities. The contractor must ensure that applicants and
employees with disabilities are informed of the contents of the notice (e.g.,
the contractor may have the notice read to a visually disabled individual, or
may lower the posted notice so that it might be read by a person in a
wheelchair).

 

  e. The contractor will notify each labor organization or representative of
workers with which it has a collective bargaining agreement or other
understanding that the contractor is bound by the terms of section 503 of the
Rehabilitation Act of 1973, as amended, and is committed to take affirmative
action to employ and advance in employment individuals with physical or mental
disabilities.

 

Page 63 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  f. The contractor must include the provisions of this clause in every
subcontract or purchase order in excess of $10,000, unless exempted by the
rules, regulations, or orders of the Secretary issued pursuant to section 503 of
the Act, as amended, so that such provisions will be binding upon each
subcontractor or vendor. The contractor will take such action with respect to
any subcontract or purchase order as the Deputy Assistant Secretary for Federal
Contract Compliance Programs may direct to enforce such provisions, including
action for noncompliance.

Clause 9-14: Equal Opportunity for Disabled Veterans, Recently Separated
Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans
(February 2010) (Tailored)

 

  a. The contractor will not discriminate against any employee or applicant for
employment because he or she is a disabled veteran, recently separated veteran,
other protected veteran, or Armed Forces service medal veteran in regard to any
position for which the employee or applicant for employment is qualified. The
contractor agrees to take affirmative action to employ, advance in employment
and otherwise treat qualified individuals without discrimination based on their
status as a disabled veteran, recently separated veteran, other protected
veteran, or Armed Forces service medal veteran in all employment practices,
including the following:

 

  1. Recruitment, advertising, and job application procedures;

 

  2. Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring;

 

  3. Rates of pay or any other form of compensation and changes in compensation;

 

  4. Job assignments, job classifications, organizational structures, position
descriptions, lines of progression, and seniority lists;

 

  5. Leaves of absence, sick leave, or any other leave;

 

  6. Fringe benefits available by virtue of employment, whether or not
administered by the contractor;

 

  7. Selection and financial support for training, including apprenticeship, and
on-the-job training under 38 U.S.C. 3687, professional meetings, conferences,
and other related activities, and selection for leaves of absence to pursue
training;

 

  8. Activities sponsored by the contractor including social or recreational
programs; and

 

  9. Any other term, condition, or privilege of employment.

 

  b. The contractor agrees to immediately list all employment openings which
exist at the time of the execution of this contract and those which occur during
the performance of this contract, including those not generated by this contract
and including those occurring at an establishment of the contractor other than
the one where the contract is being performed, but excluding those of
independently operated corporate affiliates, with the appropriate employment
service delivery system where the opening occurs. Listing employment openings
with the state workforce agency job bank or with the local employment service
delivery system where the opening occurs will satisfy the requirement to list
jobs with the appropriate employment service delivery system.

 

Page 64 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  c. Listing of employment openings with the appropriate employment service
delivery system pursuant to this clause shall be made at least concurrently with
the use of any other recruitment source or effort and shall involve the normal
obligations which attach to the placing of a bona fide job order, including the
acceptance of referrals of veterans and nonveterans. The listing of employment
openings does not require the hiring of any particular job applicants or from
any particular group of job applicants, and nothing herein is intended to
relieve the contractor from any requirements in Executive orders or regulations
regarding nondiscrimination in employment.

 

  d. Whenever a contractor, other than a state or local governmental contractor,
becomes contractually bound to the listing provisions in paragraphs 2 and 3 of
this clause, it shall advise the state workforce agency in each state where it
has establishments of the name and location of each hiring location in the
state. As long as the contractor is contractually bound to these provisions and
has so advised the state agency, there is no need to advise the state agency of
subsequent contracts. The contractor may advise the state agency when it is no
longer bound by this contract clause.

 

  e. The provisions of paragraphs 2 and 3 of this clause do not apply to the
listing of employment openings which occur and are filled outside of the 50
states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the
Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana
Islands, Wake Island, and the Trust Territories of the Pacific Islands.

 

  f. As used in this clause:

 

  1. All employment openings includes all positions except executive and senior
management, those positions that will be filled from within the contractor’s
organization, and positions lasting three days or less. This term includes
full-time employment, temporary employment of more than three days’ duration,
and part-time employment.

 

  2. Executive and senior management means: (1) Any employee (a) compensated on
a salary basis at a rate of not less than $455 per week (or $380 per week, if
employed in American Samoa by employers other than the Federal Government),
exclusive of board, lodging or other facilities; (b) whose primary duty is
management of the enterprise in which the employee is employed or of a
customarily recognized department or subdivision thereof; (c) who customarily
and regularly directs the work of two or more other employees; and (d) who has
the authority to hire or fire other employees or whose suggestions and
recommendations as to the hiring, firing, advancement, promotion or any other
change of status of other employees are given particular weight; or (2) any
employee who owns at least a bona fide 20-percent equity interest in the
enterprise in which the employee is employed, regardless of whether the business
is a corporate or other type of organization, and who is actively engaged in its
management.

 

  3. Positions that will be filled from within the contractor’s organization
means employment openings for which no consideration will be given to persons
outside the contractor’s organization (including any affiliates, subsidiaries,
and parent companies) and includes any openings which the contractor proposes to
fill from regularly established “recall” lists. The exception does not apply to
a particular opening once an employer decides to consider applicants outside of
his or her own organization.

 

  g. The contractor agrees to comply with the rules, regulations, and relevant
orders of the Secretary of Labor issued pursuant to the Act.

 

Page 65 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  h. In the event of the contractor’s noncompliance with the requirements of
this clause, actions for noncompliance may be taken in accordance with the
rules, regulations, and relevant orders of the Secretary of Labor issued
pursuant to the Act.

 

  i. The contractor agrees to post in conspicuous places, available to employees
and applicants for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for Federal Contract Compliance, provided by or through the
Contracting Officer. Such notices shall state the rights of applicants and
employees as well as the contractor’s obligation under the law to take
affirmative action to employ and advance in employment qualified employees and
applicants who are disabled veterans, recently separated veterans, other
protected veterans, or Armed Forces service medal veterans. The contractor must
ensure that applicants or employees who are disabled veterans are informed of
the contents of the notice (e.g., the contractor may have the notice read to a
visually disabled individual, or may lower the posted notice so that it might be
read by a person in a wheelchair).

 

  j. The contractor will notify each labor organization or representative of
workers with which it has a collective bargaining agreement or other contract
understanding, that the contractor is bound by the terms of the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, and is committed to
take affirmative action to employ and advance in employment qualified disabled
veterans, recently separated veterans, other protected veterans, and Armed
Forces service medal veterans.

 

  k. The contractor will include the provisions of this clause in every
subcontract or purchase order of $100,000 or more, unless exempted by the rules,
regulations, or orders of the Secretary issued pursuant to the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, so that such
provisions will be binding upon each subcontractor or vendor. The contractor
will take such action with respect to any subcontract or purchase order as the
Deputy Assistant Secretary for Federal Contract Compliance may direct to enforce
such provisions, including action for noncompliance.

Contract Term

The contract base period of performance will be October 1, 2013, through
September 30, 2020, with two, five year renewal periods to be exercised by
mutual agreement of the parties. The Night Network will begin operation on
September 30, 2013; the Day Network will begin operation on October 1, 2013.

Renewal Process

[ * ]

Amendments or Modifications

In order to be binding upon the Postal Service or the aviation supplier, any
amendment or modification of this Contract must be in writing signed by the
Contracting Officer on behalf of the Postal Service and an officer of the
aviation supplier authorized to bind the company.

Assignment

Neither Party shall, directly or indirectly (whether by succession, merger, or
otherwise) assign, delegate, novate, or otherwise transfer this Contract or any
of its rights or obligations hereunder, without the prior written approval of
the other. However, the aviation supplier may assign this contract to any of its
internal business affiliates upon written notice to the Postal Service.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 66 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Bankruptcy

In the event the aviation supplier enters into proceedings relating to
bankruptcy, whether voluntary or involuntary, the aviation supplier will
furnish, by certified mail, written notification of the bankruptcy to the
Contracting Officer responsible for administering the contract. The notification
must be furnished within five days of the initiation of the bankruptcy
proceedings. The notification must include the date on which the bankruptcy
petition was filed, the court in which the petition was filed, and a list of
Postal Service contracts and Contracting Officers for all Postal Service
contracts for which final payment has not yet been made. This obligation remains
in effect until final payment under this contract.

Confidentiality

 

  a. During the term of this contract and until the earlier of five (5) years
after such termination or until such time as the information is no longer
confidential as described below, each party shall treat as confidential and
appropriately safeguard and shall not use for the benefit of any person or
corporation other than the other party:

 

  1. Written information identified in writing as confidential or oral
information promptly confirmed in writing as being confidential;

 

  2. Written information or oral information disclosed by the parties during the
negotiation of this contract and written information or oral information
promptly confirmed in writing as confidential pertaining to a party’s pricing,
business or assets which is received at any time from a party that is identified
in writing; or

 

  3. Any information or knowledge concerning the methods of operation,
promotion, sale, or distribution used by a party which may be communicated to
the other party or which a party may otherwise acquire by virtue of its
performance of this Agreement.

 

  b. Notwithstanding the provisions of subparagraphs 1 through 3, above, neither
party shall be required to obtain prior written approval before providing
information regarding this contract:

 

  1. To Members of Congress serving on a committee or subcommittee with
oversight responsibility of the Postal Service;

 

  2. In response to legal process or otherwise required by law;

 

  3. In response to a request from the Department of Justice Antitrust Division
attorneys or economists in pursuit of a non-public investigation; or

 

  4. In response to requests submitted to the Postal Service under the Freedom
of Information Act. In this regard, the Postal Service shall follow the
procedures promulgated at 39 CFR Section 265.8.

 

  c. Information shall not be considered confidential if it is:

 

  1. Generally known to the trade or public;

 

  2. Rightfully possessed by a party prior to the effective date of this
contract;

 

  3. Received by a party from a third party which rightfully possesses it;

 

  4. Independently developed by the other party; or

 

  5. Releasable pursuant to Postal Service regulations addressing how
information is maintained by the Postal Service.

Entire Agreement

This Contract, together with all Attachments, constitutes the entire agreement
and understanding between the Parties in connection with the subject matter
described, and supersedes and cancels all previous negotiations, commitments,
and writings related to the subject matter.

 

Page 67 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Force Majeure

Both the Postal Service and the aviation supplier shall be excused from their
obligations for volume guarantees or service performance, respectively, under
this Contract, and neither Party shall be liable to the other or any other
person or entity for loss, damage, delay, mis-delivery or non-delivery of
shipments transported pursuant to this Contract, resulting in whole or in part
from any of the following:

 

  a. When there occurs a State or Federal government-declared State of Emergency
and / or instructions by a government agency that has actual or apparent powers
or authority (including, but not limited to, the Federal Aviation Administration
(FAA) or the Transportation Security Administration (TSA)) to order airport
closures or limitations on airport activity;

 

  b. When the failure to meet contractual obligations results in whole or in
part from public enemies, terrorist acts, criminal acts of any person or entity,
public authorities acting with actual or apparent authority (including U.S.
Postal Inspectors), civil commotion, hazards incident to a state of war,
national disruptions in transportation networks or operations (of any mode) of
the aviation supplier, Postal Service, or any other entity, strikes, natural
disasters, or disruption or failure of third-party communication and information
systems; or

 

  c. When there exist any conditions that present a danger to each Party’s
personnel.

 

  d. In every case the failure to perform must be beyond the control and without
the fault or negligence of the party claiming that its performance is excused.
Each Party is required to continue and attempt to recommence performance to the
greatest extent possible without delay.

It is the responsibility of the Party asserting the Force Majeure event to
formally declare that a Force Majeure event has taken place within twenty-four
(24) hours of the event. The party declaring the Force Majeure event must
document the circumstances of the event in writing to the Contracting Officer,
who will review the information with the Manager, Air Transportation Operations,
and relevant aviation supplier officials. In the absence of a formal request for
relief under this clause, all appropriate volume guarantees and performance
standards will remain in force. Except for the calculation of the service
levels, nothing in this section shall relieve or excuse the aviation supplier of
its service obligations. Subsequent to a Force Majeure event being declared, the
declaring party must provide reasonable, written documentation with sufficient
detail to support the declaration.

If, as a result of the occurrence of one of the foregoing events, the aviation
supplier is excused from performance, and the Postal Service is excused from
meeting its minimum volume commitment for the identified period, the Parties
will meet to agree upon the pro-rata adjustments to be made.

On days where mail volume is withdrawn, withheld, or not transported under this
provision, the minimum volume commitment for the identified period will be
reduced for that period by the amount of that volume.

Frequency Adjustment

If, during the term of this contract, the Postal Service decides to reduce, in
whole or in part, the number of delivery days, for any mail type it provides, to
fewer than six (6) per week, the Postal Service reserves the right to effectuate
a change in delivery days by adjusting the Statement of Work of this contract,
including, but not limited to, the annual number of operating days or the
frequency of service hereunder. The parties agree that such an adjustment does
not constitute a partial termination of the contract, nor will it give rise to
an equitable adjustment.

If the number of delivery days is reduced, in whole or in part, to five (5) and
the Postal Service decides to reduce the number of operating days under this
contract, in whole or in part, to five (5), the parties agree to reduce the
Contract Volume Minimum calculation. The Contract Volume Minimum calculation

 

Page 68 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

will be reduced by the average daily volume for the previous twelve (12) months
excluding the weeks of Peak associated with the removed day of service without
adjustment to the tier structure, the contract rate, or be subject to any other
price-related adjustment. The monies associated with the volume removed from the
calculation will be eliminated.

If the number of delivery days is reduced to fewer than five (5), and the Postal
Service decides to reduce the number of operating days under this contract, in
whole or in part, to fewer than five (5), the parties will negotiate an
equitable adjustment if necessary.

No later than 120 days prior to the effective date of such reduction in delivery
days, the parties shall commence discussions as to how to implement the change.
Within 90 days of such notice, the supplier must implement the changes outlined
above.

Notices

Any notice, report, demand, acknowledgement or other communication which under
the terms of this Contract or otherwise must be given or made by either Party,
unless specifically otherwise provided in this Contract, shall be in the English
language and in writing, and shall be given or made by express delivery service
with proof of delivery, certified air mail (return receipt requested). The
parties may also send a copy of the same communication through electronic mail,
facsimile with acknowledgement of receipt/proof of receipt, or personal
delivery. If a party sends a copy of the official correspondence by electronic
mail or facsimile, the correspondence shall not be deemed received until the
receiving party confirms receipt.

Such notice, report, demand, acknowledgement or other communication shall be
deemed to have been given or made in the case of express delivery service with
tracking and tracing capability on the date of signature of the proof of
delivery, and in the case of certified mail on the fifth business day in the
place of receipt after the date sent.

The notice address for the Postal Service shall be:

U.S. Postal Service

Air Transportation CMC

Attention: Manager

475 L’Enfant Plaza SW, Room 1P 650

Washington, DC 20260-0650

The notice address for the aviation supplier shall be:

Federal Express Corporation

Attention: Vice President, Postal Transportation Management

3610 Hacks Cross Road

Building A 1st Floor

Memphis, TN 38125-8800

Severability

 

  a. If any term, provision, covenant or condition of this Contract is held by a
court or Board of competent jurisdiction or by a request, direction or
indication of an agency or department of a Governmental Body having subject
matter jurisdiction to be invalid or unenforceable, the remainder of the
provisions shall continue in full force and effect unless the rights and
obligations of the parties have been materially altered or abridged by such
invalidation or unenforceability.

 

  b. If a material provision of this Contract is materially altered or abridged
as the result of a final and binding order of a Governmental Body having subject
matter jurisdiction, then the Postal Service and the aviation supplier will meet
to negotiate in good faith to reach a mutually satisfactory modification to this
Contract. If the Parties are unable to reach a mutually satisfactory resolution,
then either Party may declare the negotiations to be at an impasse and the
parties shall resolve the dispute in accordance with the provisions of this
contract.

 

Page 69 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

 

  c. Notwithstanding the foregoing, the Parties agree to make their best efforts
to oppose any changes requested by a Governmental Body to any material provision
of this Contract.

Third Party Governmental Delays

If, during the term of this contract, a governmental entity with subject matter
jurisdiction enacts laws, promulgates regulations, or issues orders mandating
that the aviation supplier screen mail dispatched for transportation by aircraft
within the United States for bombs, explosives, or other hazardous materials,
and aviation supplier does not have a method for otherwise complying at no
additional cost to the Postal Service, either party may, at no cost to the other
party, suspend performance under the contract during the period in which such
screening is actually required to be accomplished.

Within fourteen (14) days of the enactment of any law, promulgation of any
regulation, or issuance of any order referenced above, the parties shall
commence negotiations in an attempt to modify this contract to address any
adverse impacts and / or other concerns asserted by one or both parties that may
arise as a result of additional screening requirements.

If the parties cannot agree upon such a modification within 180 days, or within
such longer period as the parties may mutually agree, the contract and all
orders hereunder may be terminated at no cost to either party.

Waiver of Breach

No waiver of breach of any of the provisions of this Contract shall be construed
to be a waiver of any succeeding breach of the same or any other provision.

 

Page 70 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 4: List of Attachments

 

Part 4 - List of Attachments and Forms

 

Attachments:

      

Attachment 1

  Postal Service Operating Periods, dated October 4, 2012     

Attachment 2

  Air Stops & Projected Volumes, dated January 8, 2013     

Attachment 3

  Operating Plan, Day Network, dated April 22, 2013     

Attachment 4

  Operating Plan, Night Network, dated April 22, 2013     

Attachment 5

  Reserved     

Attachment 6

  Postal Furnished Property, April 16, 2013     

Attachment 7

  Electronic Data Interchange Service Requirements, dated September 1, 2012     

Attachment 8

  Investigative / Security Protocol and Guidelines, dated July 2012     

Attachment 9

  Wage Determination, dated October 31, 2012     

Attachment 10

  Pricing, dated April 18, 2013     

Attachment 11

  Perishable Mail and Lives, April 22, 2013     

Attachment 12

  Reserved     

Attachment 13

  Service Contract Act Wage Determinations, dated April 17, 2013   

Forms:

      

DOT Form F 5800.1

  Hazardous Materials Incident Report     

I-9 Form

  Employment Eligibility Verification     

PS Form 2025

  Contract Personnel Questionnaire     

PS Form 8203

  Order / Solicitation / Offer / Award     

US Treasury Form 941

  Quarterly Federal Tax Return   

 

Page 71 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

Attachment 1

Postal Service Operating Periods

October 4, 2012

Operating Period: Monday – Sunday

*All Operating Periods begin with the Monday Night Network

 

Operating

Period

  

Begin

  

End

  

Number

of

Weeks

  

Month

  

Peak

Periods

1    09/30/13    11/03/13    5    OCT    2    11/04/13    12/01/13    4    NOV
   3    12/02/13    01/05/14    5    DEC    2013 PEAK 4    01/06/14    02/02/14
   4    JAN    5    02/03/14    03/02/14    4    FEB    6    03/03/14   
03/30/14    4    MAR    7    03/31/14    04/27/14    4    APR    8    04/28/14
   06/01/14    5    MAY    9    06/02/14    06/29/14    4    JUN    10   
06/30/14    07/27/14    4    JUL    11    07/28/14    08/31/14    5    AUG    12
   09/01/14    09/28/14    4    SEP    13    09/29/14    10/26/14    4    OCT   
14    10/27/14    11/30/14    5    NOV    15    12/01/14    01/04/15    5    DEC
   2014 PEAK 16    01/05/15    02/01/15    4    JAN    17    02/02/15   
03/01/15    4    FEB    18    03/02/15    03/29/15    4    MAR    19    03/30/15
   04/26/15    4    APR    20    04/27/15    05/31/15    5    MAY    21   
06/01/15    06/28/15    4    JUN    22    06/29/15    08/02/15    5    JUL    23
   08/03/15    08/30/15    4    AUG    24    08/31/15    09/27/15    4    SEP   
25    09/28/15    11/02/15    5    OCT    26    11/03/15    11/29/15    4    NOV
   27    11/30/15    01/03/16    5    DEC    2015 PEAK 28    01/04/16   
01/31/16    4    JAN    29    02/01/16    02/28/16    4    FEB    30    02/29/16
   04/03/16    5    MAR    31    04/04/16    05/01/16    4    APR    32   
05/02/16    05/29/16    4    MAY    33    05/30/16    06/26/16    4    JUN    34
   06/27/16    07/31/16    5    JUL    35    08/01/16    08/28/16    4    AUG   
36    08/29/16    10/02/16    5    SEP    37    10/03/16    10/30/16    4    OCT
   38    10/31/16    12/04/16    5    NOV    39    12/05/16    01/01/17    4   
DEC    2016 PEAK 40    01/02/17    01/29/17    4    JAN    41    01/30/17   
02/26/17    4    FEB   

 

Page 72 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

 

42    02/27/17    04/02/17    5    MAR    43    04/03/17    04/30/17    4    APR
   44    05/01/17    06/04/17    5    MAY    45    06/05/17    07/02/17    4   
JUN    46    07/03/17    07/30/17    4    JUL    47    07/31/17    08/27/17    4
   AUG    48    08/28/17    10/01/17    5    SEP    49    10/02/17    10/29/17
   4    OCT    50    10/30/17    11/27/17    4    NOV    51    11/28/17   
12/30/17    5    DEC    2017 PEAK 52    12/31/17    01/28/18    4    JAN    53
   01/29/18    02/25/18    4    FEB    54    02/26/18    04/01/18    5    MAR   
55    04/02/18    04/29/18    4    APR    56    04/30/18    06/03/18    5    MAY
   57    06/04/18    07/01/18    4    JUN    58    07/02/18    07/29/18    4   
JUL    59    07/30/18    08/26/18    4    AUG    60    08/27/18    09/30/18    5
   SEP    61    10/01/18    10/28/18    4    OCT    62    10/29/18    12/02/18
   5    NOV    63    12/03/18    01/06/19    5    DEC    2018 PEAK 64   
01/07/19    02/03/19    4    JAN    65    02/04/19    03/03/19    4    FEB    66
   03/04/19    03/31/19    4    MAR    67    04/01/19    04/28/19    4    APR   
68    04/29/14    06/02/19    5    MAY    69    06/03/19    06/30/19    4    JUN
   70    07/01/19    07/28/19    4    JUL    71    07/29/19    09/01/19    5   
AUG    72    09/02/19    09/29/19    4    SEP    73    09/30/19    10/27/19    4
   OCT    74    10/30/19    12/01/19    5    NOV    75    12/02/19    01/05/20
   5    DEC    2019 PEAK 76    01/06/20    02/02/20    4    JAN    77   
02/03/20    03/01/20    4    FEB    78    03/02/20    03/29/20    4    MAR    79
   03/30/20    05/03/20    5    APR    80    05/04/20    05/31/20    4    MAY   
81    06/01/20    06/28/20    4    JUN    82    06/29/20    08/02/20    5    JUL
   83    08/03/20    08/30/20    4    AUG    84    08/31/20    09/30/20    5   
SEP   

 

Page 73 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 2: Air Stops & Projected Volumes

 

Attachment 2

Air Stops & Projected Volumes

January 8, 2013

Refer to the Excel file provided with the awarded contract.

 

** Attachment 2 contains an Excel file totaling approximately 2000 pages that
outlines daily air stops and projected volumes by USPS service product for each
air stop. Because this information is not material, it has been omitted from
this exhibit. FedEx Corporation will furnish supplementally a copy of this
Attachment 2 to the Securities and Exchange Commission upon request.

 

Page 74 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

Exercised Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network

Origin City

  

Service

Point

   ALL Mail Due
Aviation Supplier
Tuesday through Saturday   ALL Mail Due
Aviation Supplier
Sunday 1    ALBUQUERQUE NM    ABQ    [ * ]   [ * ] 2    ANCHORAGE AK    ANC   
[ * ]   [ * ] 3    ATLANTA GA    ATL    [ * ]   [ * ] 4    AUSTIN TX    AUS   
[ * ]   [ * ] 5    BALTIMORE MD    BWI    [ * ]   [ * ] 6    BILLINGS MT    BIL
   [ * ]   [ * ] 7    BIRMINGHAM AL    BHM    [ * ]   [ * ] 8    BOISE ID AMF   
BOI    [ * ]   [ * ] 9    BOSTON MA    BOS    [ * ]   [ * ] 10    CHARLESTON WV
   CRW    [ * ]   [ * ] 11    CHARLOTTE NC    CLT    [ * ]   [ * ] 12    CHICAGO
IL    ORD    [ * ]   [ * ] 13    CINCINNATI OH    CVG    [ * ]   [ * ] 14   
CLEVELAND OH    CLE    [ * ]   [ * ] 15    COLUMBUS OH    CMH    [ * ]   [ * ]
16    DALLAS TX    DFW    [ * ]   [ * ] 17    DENVER CO    DEN    [ * ]   [ * ]
18    DES MOINES IA    DSM    [ * ]   [ * ] 19    DETROIT MI    DTW    [ * ]  
[ * ] 20    DULLES VA    IAD    [ * ]   [ * ] 21    EL PASO TX    ELP    [ * ]  
[ * ] 22    FARGO ND    GFK    [ * ]   [ * ] 23    GRAND RAPIDS MI    GRR   
[ * ]   [ * ] 24    GREAT FALLS MT    GTF    [ * ]   [ * ] 25    GREENSBORO NC
   GSO    [ * ]   [ * ] 26    HONOLULU HI    HNL    [ * ]   [ * ] 27    HOUSTON
TX    IAH    [ * ]   [ * ] 28    INDIANAPOLIS IN    IND    [ * ]   [ * ] 29   
JACKSON MS    JAN    [ * ]   [ * ] 30    JACKSONVILLE FL    JAX    [ * ]   [ * ]
31    KANSAS CITY MO    MCI    [ * ]   [ * ] 32    KNOXVILLE TN    TYS    [ * ]
  [ * ] 33    LAS VEGAS NV    LAS    [ * ]   [ * ] 34    LITTLE ROCK AR    LIT
   [ * ]   [ * ] 35    LOS ANGELES CA    LAX    [ * ]   [ * ] 36    LOUISVILLE
KY    SDF    [ * ]   [ * ] 37    LUBBOCK TX    LBB    [ * ]   [ * ] 38   
MEMPHIS TN    MEM    [ * ]   [ * ] 39    MIAMI FL    MIA    [ * ]   [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 75 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

         

Originating Operation

    

Air Cargo Network

Origin City

  

Service

Point

   ALL Mail Due
Aviation Supplier
Tuesday through Saturday   ALL Mail Due
Aviation Supplier
Sunday 40    MILWAUKEE WI    MKE    [ * ]   [ * ] 41    MINNEAPOLIS MN    MSP   
[ * ]   [ * ] 42    MOBILE AL    MOB    [ * ]   [ * ] 43    NASHUA NH    MHT   
[ * ]   [ * ] 44    NASHVILLE TN    BNA    [ * ]   [ * ] 45    NEW ORLEANS LA   
MSY    [ * ]   [ * ] 46    NEWARK NJ    EWR    [ * ]   [ * ] 47    NORFOLK VA   
ORF    [ * ]   [ * ] 48    NY METRO    JFK    [ * ]   [ * ] 49    OAKLAND CA   
OAK    [ * ]   [ * ] 50    OKLAHOMA CITY OK    OKC    [ * ]   [ * ] 51    OMAHA
NE    OMA    [ * ]   [ * ] 52    ONTARIO CA    ONT    [ * ]   [ * ] 53   
ORLANDO FL    MCO    [ * ]   [ * ] 54    PHILADELPHIA PA    PHL    [ * ]   [ * ]
55    PHOENIX AZ    PHX    [ * ]   [ * ] 56    PITTSBURGH PA    PIT    [ * ]  
[ * ] 57    PORTLAND OR    PDX    [ * ]   [ * ] 58    QUAD CITIES IL    MLI   
[ * ]   [ * ] 59    RALEIGH NC    RDU    [ * ]   [ * ] 60    RENO NV    RNO   
[ * ]   [ * ] 61    RICHMOND VA    RIC    [ * ]   [ * ] 62    ROCHESTER NY   
ROC    [ * ]   [ * ] 63    SACRAMENTO CA    SMF    [ * ]   [ * ] 64    SALT LAKE
CITY UT    SLC    [ * ]   [ * ] 65    SAN ANTONIO TX    SAT    [ * ]   [ * ] 66
   SAN DIEGO CA    SAN    [ * ]   [ * ] 67    SAN FRANCISCO CA    SFO    [ * ]  
[ * ] 68    SAN JUAN PR    SJU    [ * ]   [ * ] 69    SEATTLE WA    SEA    [ * ]
  [ * ] 70    SHREVEPORT LA    SHV    [ * ]   [ * ] 71    SIOUX FALLS SD    FSD
   [ * ]   [ * ] 72    SPOKANE WA    GEG    [ * ]   [ * ] 73    SPRINGFIELD MA
   BDL    [ * ]   [ * ] 74    SPRINGFIELD MO    SGF    [ * ]   [ * ] 75   
SPRINGFIELD IL    SPI    [ * ]   [ * ] 76    ST. LOUIS MO    STL    [ * ]  
[ * ] 77    TAMPA FL    TPA    [ * ]   [ * ] 78    TUCSON AZ    TUS    [ * ]  
[ * ] 79    TULSA OK    TUL    [ * ]   [ * ] 80    WICHITA KS    ICT    [ * ]  
[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 76 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

Exercised Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

          Destinating Operation     

Air Cargo Network

Destination City

   Service
Point    Required
Delivery Time to
Postal Service
Tuesday - Friday   Required
Delivery Time to
Postal Service
Saturday   Required
Delivery Time to
Postal Service
Sunday 1    ALBUQUERQUE NM    ABQ    [ * ]   [ * ]   [ * ] 2    ANCHORAGE AK   
ANC    [ * ]   [ * ]   [ * ] 3    ATLANTA GA    ATL    [ * ]   [ * ]   [ * ] 4
   AUSTIN TX    AUS    [ * ]   [ * ]   [ * ] 5    BALTIMORE MD    BWI    [ * ]  
[ * ]   [ * ] 6    BILLINGS MT    BIL    [ * ]   [ * ]   [ * ] 7    BIRMINGHAM
AL    BHM    [ * ]   [ * ]   [ * ] 8    BOISE ID    BOI    [ * ]   [ * ]   [ * ]
9    BOSTON MA    BOS    [ * ]   [ * ]   [ * ] 10    CHARLESTON WV    CRW   
[ * ]   [ * ]   [ * ] 11    CHARLOTTE NC    CLT    [ * ]   [ * ]   [ * ] 12   
CHICAGO IL    ORD    [ * ]   [ * ]   [ * ] 13    CINCINNATI OH    CVG    [ * ]  
[ * ]   [ * ] 14    CLEVELAND OH    CLE    [ * ]   [ * ]   [ * ] 15    COLUMBUS
OH    CMH    [ * ]   [ * ]   [ * ] 16    DALLAS TX    DFW    [ * ]   [ * ]  
[ * ] 17    DENVER CO    DEN    [ * ]   [ * ]   [ * ] 18    DES MOINES IA    DSM
   [ * ]   [ * ]   [ * ] 19    DETROIT MI    DTW    [ * ]   [ * ]   [ * ] 20   
DULLES VA    IAD    [ * ]   [ * ]   [ * ] 21    EL PASO TX    ELP    [ * ]  
[ * ]   [ * ] 22    FARGO ND P&DC    GFK    [ * ]   [ * ]   [ * ] 23    GRAND
RAPIDS MI    GRR    [ * ]   [ * ]   [ * ] 24    GREAT FALLS MT    GTF    [ * ]  
[ * ]   [ * ] 25    GREENSBORO NC    GSO    [ * ]   [ * ]   [ * ] 26    HONOLULU
HI    HNL    [ * ]   [ * ]   [ * ] 27    HOUSTON TX    IAH    [ * ]   [ * ]  
[ * ] 28    INDIANAPOLIS IN    IND    [ * ]   [ * ]   [ * ] 29    JACKSON MS   
JAN    [ * ]   [ * ]   [ * ] 30    JACKSONVILLE FL    JAX    [ * ]   [ * ]  
[ * ] 31    KANSAS CITY MO    MCI    [ * ]   [ * ]   [ * ] 32    KNOXVILLE TN   
TYS    [ * ]   [ * ]   [ * ] 33    LAS VEGAS NV    LAS    [ * ]   [ * ]   [ * ]
34    LITTLE ROCK AR    LIT    [ * ]   [ * ]   [ * ] 35    LOS ANGELES CA    LAX
   [ * ]   [ * ]   [ * ] 36    LOUISVILLE KY    SDF    [ * ]   [ * ]   [ * ] 37
   LUBBOCK TX    LBB    [ * ]   [ * ]   [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 77 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

          Destinating Operation     

Air Cargo Network

Destination City

   Service
Point    Required
Delivery Time to
Postal Service
Tuesday - Friday   Required
Delivery Time to
Postal Service
Saturday   Required
Delivery Time to
Postal Service
Sunday 38    MEMPHIS TN    MEM    [ * ]   [ * ]   [ * ] 39    MIAMI FL    MIA   
[ * ]   [ * ]   [ * ] 40    MILWAUKEE WI    MKE    [ * ]   [ * ]   [ * ] 41   
MINNEAPOLIS MN    MSP    [ * ]   [ * ]   [ * ] 42    MOBILE AL    BFM    [ * ]  
[ * ]   [ * ] 43    NASHUA NH    MHT    [ * ]   [ * ]   [ * ] 44    NASHVILLE TN
   BNA    [ * ]   [ * ]   [ * ] 45    NEW ORLEANS LA    MSY    [ * ]   [ * ]  
[ * ] 46    NEWARK NJ    EWR    [ * ]   [ * ]   [ * ] 47    NORFOLK VA    ORF   
[ * ]   [ * ]   [ * ] 48    NY METRO    JFK    [ * ]   [ * ]   [ * ] 49   
OAKLAND CA    OAK    [ * ]   [ * ]   [ * ] 50    OKLAHOMA CITY OK    OKC   
[ * ]   [ * ]   [ * ] 51    OMAHA NE    OMA    [ * ]   [ * ]   [ * ] 52   
ONTARIO CA    ONT    [ * ]   [ * ]   [ * ] 53    ORLANDO FL    MCO    [ * ]  
[ * ]   [ * ] 54    PHILADELPHIA PA    PHL    [ * ]   [ * ]   [ * ] 55   
PHOENIX AZ    PHX    [ * ]   [ * ]   [ * ] 56    PITTSBURGH PA    PIT    [ * ]  
[ * ]   [ * ] 57    PORTLAND OR    PDX    [ * ]   [ * ]   [ * ] 58    QUAD
CITIES IL    MLI    [ * ]   [ * ]   [ * ] 59    RALEIGH NC    RDU    [ * ]  
[ * ]   [ * ] 60    RENO NV    RNO    [ * ]   [ * ]   [ * ] 61    RICHMOND VA   
RIC    [ * ]   [ * ]   [ * ] 62    ROCHESTER    ROC    [ * ]   [ * ]   [ * ] 63
   SACRAMENTO CA    SMF    [ * ]   [ * ]   [ * ] 64    SALT LAKE CITY    SLC   
[ * ]   [ * ]   [ * ] 65    SAN ANTONIO    SAT    [ * ]   [ * ]   [ * ] 66   
SAN DIEGO    SAN    [ * ]   [ * ]   [ * ] 67    SAN FRANCISCO CA    SFO    [ * ]
  [ * ]   [ * ] 68    SAN JUAN PR    SJU    [ * ]   [ * ]   [ * ] 69    SEATTLE
WA    SEA    [ * ]   [ * ]   [ * ] 70    SHREVEPORT LA    SHV    [ * ]   [ * ]  
[ * ] 71    SIOUX FALLS SD    FSD    [ * ]   [ * ]   [ * ] 72    SPOKANE WA   
GEG    [ * ]   [ * ]   [ * ] 73    SPRINGFIELD MA    BDL    [ * ]   [ * ]  
[ * ] 74    SPRINGFIELD MO    SGF    [ * ]   [ * ]   [ * ] 75    SPRINGFIELD IL
   SPI    [ * ]   [ * ]   [ * ] 76    ST. LOUIS MO    STL    [ * ]   [ * ]  
[ * ] 77    TAMPA FL    TPA    [ * ]   [ * ]   [ * ] 78    TUCSON AZ    TUS   
[ * ]   [ * ]   [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 78 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

79    TULSA OK    TUL    [ * ]   [ * ]   [ * ] 80    WICHITA KS    ICT    [ * ]
  [ * ]   [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 79 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

Exercised Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A    Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE B
   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs
C    Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to
Ramp D    Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs
from Plant E    Postal Service Deck loads    J    Aviation Supplier Delivers
ULDs to Plant

 

    

Air Cargo Network City

   Service Point    Tender Code    Delivery Code 1    ALBUQUERQUE NM    ABQ   
A , B    H 2    ANCHORAGE AK    ANC    A , B    H 3    ATLANTA GA    ATL    A ,
B    H 4    AUSTIN TX    AUS    A , B    H 5    BALTIMORE MD    BWI    A , B   
H 6    BILLINGS MT    BIL    A , B    H 7    BIRMINGHAM AL    BHM    E    K 8   
BOISE ID    BOI    A , B    H 9    BOSTON MA    BOS    A , B    H 10   
CHARLESTON WV    CRW    A , B    H 11    CHARLOTTE NC    CLT    A , B    H 12   
CHICAGO IL    ORD    A , B    H 13    CINCINNATI OH    CVG    A , B    H 14   
CLEVELAND OH    CLE    A , B    H 15    COLUMBUS OH    CMH    A , B    H 16   
DALLAS TX    DFW    A , B    H 17    DENVER CO    DEN    A , B    H 18    DES
MOINES IA    DSM    A , B    H 19    DETROIT MI    DTW    A , B    H 20   
DULLES VA    IAD    A , B    H 21    EL PASO TX    ELP    A , B    H 22    FARGO
ND    GFK    A , B    H 23    GRAND RAPIDS MI    GRR    A , B    H 24    GREAT
FALLS MT    GTF    A , B    Origin Only 25    GREENSBORO NC    GSO    A , B    H
26    HONOLULU HI    HNL    A , B    H 27    HOUSTON TX    IAH    A , B    H 28
   INDIANAPOLIS IN    IND    A , B    H 29    JACKSON MS    JAN    E    K 30   
JACKSONVILLE FL    JAX    A , B    H 31    KANSAS CITY MO    MCI    A , B    H
32    KNOXVILLE TN    TYS    A , B    H 33    LAS VEGAS NV    LAS    A , B    H
34    LITTLE ROCK AR    LIT    A , B    H

 

Page 80 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

    

Air Cargo Network City

   Service Point    Tender Code    Delivery Code 35    LOS ANGELES CA    LAX   
A , B    H 36    LOUISVILLE KY    SDF    A , B    H 37    LUBBOCK TX    LBB    A
, B    H 38    MEMPHIS TN    MEM    A , B    H 39    MIAMI FL    MIA    A , B   
H 40    MILWAUKEE WI    MKE    A , B    H 41    MINNEAPOLIS MN    MSP    A , B
   H 42    MOBILE AL    MOB    A , B    H 43    NASHUA NH    MHT    A , I    J
44    NASHVILLE TN    BNA    E    K 45    NEW ORLEANS LA    MSY    A , B    H 46
   NEWARK NJ    EWR    A , B    H 47    NORFOLK VA    ORF    A , B    H 48    NY
METRO    JFK    A , I    J 49    OAKLAND CA    OAK    A , B    H 50    OKLAHOMA
CITY OK    OKC    A , B    H 51    OMAHA NE    OMA    A , B    H 52    ONTARIO
CA    ONT    A , B    H 53    ORLANDO FL    MCO    A , B    H 54    PHILADELPHIA
PA    PHL    A , B    H 55    PHOENIX AZ    PHX    A , B    H 56    PITTSBURGH
PA    PIT    A , B    H 57    PORTLAND OR    PDX    A , B    H 58    QUAD CITIES
IL    MLI    E    Origin Only 59    RALEIGH NC    RDU    A , B    H 60    RENO
NV    RNO    A , B    H 61    RICHMOND VA    RIC    A , B    H 62    ROCHESTER
NY    ROC    A , I    J 63    SACRAMENTO CA    SMF    A , B    H 64    SALT LAKE
CITY    SLC    A , B    H 65    SAN ANTONIO TX    SAT    A , B    H 66    SAN
DIEGO CA    SAN    A , B    H 67    SAN FRANCISCO CA    SFO    A , B    H 68   
SAN JUAN PR    SJU    A , B    H 69    SEATTLE WA    SEA    A , B    H 70   
SHREVEPORT LA    SHV    A , B    H 71    SIOUX FALLS SD    FSD    A , B    H 72
   SPOKANE WA    GEG    A , B    H 73    SPRINGFIELD MA    BDL    A , B    H 74
   SPRINGFIELD MO    SGF    E    Origin Only 75    SPRINGFIELD IL    SPI    E   
Origin Only 76    ST. LOUIS MO    STL    E    K 77    TAMPA FL    TPA    A , B
   H 78    TUCSON AZ    TUS    A , B    H 79    TULSA OK    TUL    A , B    H 80
   WICHITA KS    ICT    A , B    H

 

Page 81 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

Exercised Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

                 Originating Operations    Destinating Operations     

Air Cargo Network City

   Service
Point      ALL Mail Due  Aviation
Supplier
Monday - Friday    Required Delivery Time to
Postal Service
Tuesday - Friday    Required Delivery Time
to Postal Service
Saturday

1

   ALBANY NY      ALB       [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM      ABQ       [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA      ABE       [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK      ANC       [ * ]    [ * ]    [ * ]

5

   APPLETON WI      ATW       [ * ]    [ * ]    [ * ]

6

   ATLANTA GA      ATL       [ * ]    [ * ]    [ * ]

7

   AUSTIN TX      AUS       [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD      BWI       [ * ]    [ * ]    [ * ]

9

   BANGOR ME      BGR       [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA      BTR       [ * ]    [ * ]    [ * ]

11

   BEND OR      RDM       [ * ]    [ * ]    [ * ]

12

   BILLINGS MT      BIL       [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL      BHM       [ * ]    [ * ]    [ * ]

14

   BISMARK ND      BIS       [ * ]    [ * ]    [ * ]

15

   BOISE ID      BOI       [ * ]    [ * ]    [ * ]

16

   BOSTON MA      BOS       [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT      BZN       [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA      TRI       [ * ]    [ * ]    [ * ]

19

   BUFFALO NY      BUF       [ * ]    [ * ]    [ * ]

20

   BURBANK CA      BUR       [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT      BTV       [ * ]    [ * ]    [ * ]

22

   BUTTE MT      BTM       [ * ]    [ * ]    [ * ]

23

   CASPER WY      CPR       [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA      CID       [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV      CRW       [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC      CLT       [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN      CHA       [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY      CYS       [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)      ORD       [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH      CVG       [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH      CLE       [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO      COS       [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC      CAE       [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH      CMH       [ * ]    [ * ]    [ * ]

35

   DALLAS TX      DFW       [ * ]    [ * ]    [ * ]

36

   DAYTON OH      DAY       [ * ]    [ * ]    [ * ]

37

   DENVER CO      DEN       [ * ]    [ * ]    [ * ]

38

   DES MOINES IA      DSM       [ * ]    [ * ]    [ * ]

39

   DETROIT MI      DTW       [ * ]    [ * ]    [ * ]

40

   DULLES VA      IAD       [ * ]    [ * ]    [ * ]

41

   DULUTH MN      DLH       [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 82 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

               Originating Operations    Destinating Operations     

Air Cargo Network City

   Service
Point    ALL Mail Due  Aviation
Supplier
Monday - Friday    Required Delivery Time to
Postal Service
Tuesday - Friday    Required Delivery Time
to Postal Service
Saturday

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 83 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

               Originating Operations    Destinating Operations     

Air Cargo Network City

   Service
Point    ALL Mail Due  Aviation
Supplier
Monday - Friday    Required Delivery Time to
Postal Service
Tuesday - Friday    Required Delivery Time
to Postal Service
Saturday

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE COUNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

126

   SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ]

127

   SOUIX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

128

   SOUTH BEND IN    SBN    [ * ]    [ * ]    [ * ]

129

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

130

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

131

   ST CLOUD MN    STC    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 84 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

               Originating Operations    Destinating Operations     

Air Cargo Network City

   Service
Point    ALL Mail Due  Aviation
Supplier
Monday - Friday    Required Delivery Time to
Postal Service
Tuesday - Friday    Required Delivery Time
to Postal Service
Saturday

132

   ST LOUIS MO    STL    [ * ]    [ * ]    [ * ]

133

   STEWART NY    SWF    [ * ]    [ * ]    [ * ]

134

   SYRACUSE NY    SYR    [ * ]    [ * ]    [ * ]

135

   TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ]

136

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

137

   TRAVERSE CITY MI    TVC    [ * ]    [ * ]    [ * ]

138

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

139

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

140

   TWIN FALLS ID    TWF    [ * ]    [ * ]    [ * ]

141

   WATERLOO IA    ALO    [ * ]    [ * ]    [ * ]

142

   WAUSAU WI    CWA    [ * ]    [ * ]    [ * ]

143

   WENATCHEE WA    EAT    [ * ]    [ * ]    [ * ]

144

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

145

   YAKIMA WA    YKM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 85 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

Exercised Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

B Postal Service Transports ULDs to Ramp

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

E Aviation Supplier Picks Up ULDs

F Aviation Supplier Delivers in ULDs

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 1    ALBANY NY    ALB    D    D 2    ALBURQUERQUE NM   
ABQ    D    D 3    ALLENTOWN PA    ABE    D    Origin Only 4    ANCHORAGE AK   
ANC    D    D 5    APPLETON WI    ATW    D    D 6    ATLANTA GA    ATL    E    D
7    AUSTIN (Air Stop) TX    AUS    D    D 8    BALTIMORE MD    BWI    D    D 9
   BANGOR ME    BGR    D    D 10    BATON ROUGE LA    BTR    D    D 11    BEND
OR    RDM    D    Origin Only 12    BILLINGS MT    BIL    D    D 13   
BIRMINGHAM AL    BHM    D    D 14    BISMARK ND    BIS    D    Origin Only 15   
BOISE ID    BOI    E    F 16    BOSTON MA    BOS    D    D 17    BOZEMAN MT   
BZN    D    Origin Only 18    BRISTOL TN / VA    TRI    D    Origin Only 19   
BUFFALO NY    BUF    D    D 20    BURBANK CA    BUR    D    D 21    BURLINGTON
VT    BTV    D    D 22    BUTTE MT    BTM    D    Origin Only 23    CASPER WY   
CPR    D    Origin Only 24    CEDAR RAPIDS IA    CID    D    D 25    CHARLESTON
WV    CRW    D    D 26    CHARLOTTE NC    CLT    D    D 27    CHATTANOOGA P&DC
TN    CHA    D    D 28    CHEYENNE WY    CYS    D    Origin Only 29    CHICAGO
IL    ORD    D    D 30    CINCINNATI OH    CVG    D    D 31    CLEVELAND OH   
CLE    D    D

 

Page 86 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 32    COLORADO SPRINGS CO    COS    D    D 33    COLUMBIA
SC    CAE    D    D 34    COLUMBUS OH    CMH    D    D 35    DALLAS TX    DFW   
D    D 36    DAYTON OH    DAY    D    D 37    DENVER CO    DEN    D    D 38   
DES MOINES IA    DSM    D    D 39    DETROIT MI    DTW    D    D 40    DULLES VA
   IAD    D    D 41    DULUTH MN    DLH    D    D 42    DURANGO CO    DRO    D
   Origin Only 43    EL PASO TX    ELP    D    D 44    ELM NY    ELM    D    D
45    EUGENE OR    EUG    D    Origin Only 46    FAIRBANKS AK    FAI    D   
Origin Only 47    FLINT P&DC MI    FNT    D    D 48    FORT MYERS P&DC FL    RSW
   E    F 49    FORT WAYNE IN P&DC    FWA    D    D 50    FRESNO CA    FAT    D
   D 51    FT LAUDERDALE FL    FLL    D    F 52    GRAND FORKS ND    GFK    D   
D 53    GRAND JUNCTION CO    GJT    D    Origin Only 54    GRAND RAPIDS MI   
GRR    D    D 55    GREAT FALLS MT    GTF    D    D 56    GREENSBORO NC    GSO
   D    D 57    GREENVILLE SC    GSP    D    D 58    HARRISBURG PA    MDT    D
   D 59    HARTFORD CT    BDL    D    D 60    HONOLULU HI    HNL    D    D 61   
HOUSTON TX    IAH    D    D 62    HUNTSVILLE P&DF AL    HSV    D    D 63   
INDIANAPOLIS IN    IND    D    D 64    JACKSON MS    JAN    C    C 65   
JACKSONVILLE FL    JAX    E    F 66    JFK NY    JFK    BD    D 67    KALISPELL
MT    FCA    D    Origin Only 68    KANSAS CITY MO    MCI    D    D 69   
KNOXVILLE TN    TYS    D    D 70    LAS VEGAS NV    LAS    D    D 71    LITTLE
ROCK AR    LIT    C    C 72    LONG BEACH CA    LGB    D    Origin Only 73   
LOS ANGELES CA    LAX    D    D 74    LOUISVILLE KY    SDF    D    D 75   
LUBBOCK TX    LBB    D    D 76    MADISON WI    MSN    D    D 77    MANCHESTER
NH    MHT    D    D 78    MCALLEN TX    MFE    D    Origin Only 79    MEDFORD OR
   MFR    D    Origin Only

 

Page 87 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 80    MEMPHIS TN    MEM    D    D 81    MIAMI FL    MIA   
D    F/D 82    MILWAUKEE WI    MKE    D    D 83    MINNEAPOLIS MN    MSP    D   
D 84    MINOT ND    MOT    D    Origin Only 85    MISSOULA MT    MSO    D   
Origin Only 86    MOBILE AL    MOB    D    D 87    NASHVILLE TN    BNA    D    D
88    NEW ORLEANS LA    MSY    D    D 89    NEWARK NJ    EWR    E    F 90   
NORFOLK VA    ORF    D    D 91    OAKLAND CA    OAK    D    D 92    OKLAHOMA
CITY OK    OKC    D    D 93    OMAHA NE    OMA    D    D 94    ONTARIO CA    ONT
   D    D 95    ORANGE COUNTY AIRPORT    SNA    D    Origin Only 96    ORLANDO
FL    MCO    A    D 97    PALM BEACH FL    PBI    D    D (T-F) / G (Sat) 98   
PASCO WA    PSC    D    Origin Only 99    PEORIA MPO IL    PIA    D    D 100   
PHILADELPHIA PA    PHL    D    D 101    PHOENIX AZ    PHX    D    D 102   
PITTSBURGH PA    PIT    D/E    D 103    POCATELLO ID    PIH    D    Origin Only
104    PORTLAND ME    PWM    D    D 105    PORTLAND OR    PDX    D    D 106   
PRESQUE ISLE ME    PQI    D    D 107    PROVIDENCE RI    PVD    D    D 108   
RALEIGH NC    RDU    D    D 109    RAPID CITY SD    RAP    D    Origin Only 110
   RENO NV    RNO    D    D 111    RICHMOND VA    RIC    D    D 112    ROANOKE
VA    ROA    D    D 113    ROCHESTER MN    RST    D    D 114    ROCHESTER NY   
ROC    D    D 115    ROCK SPRINGS WY    RKS    D    Origin Only 116   
SACRAMENTO CA    SMF    D    D 117    SALT LAKE CITY UT    SLC    E    F 118   
SAN ANTONIO TX    SAT    D    D 119    SAN DIEGO CA    SAN    D    D 120    SAN
FRANCISCO CA    SFO    E/D    F/D 121    SAN JOSE CA    SJC    D    D 122    SAN
JUAN PR    SJU    D    D 123    SAVANNAH P&DF GA    SAV    D    D 124    SEATTLE
WA    SEA    D    D 125    SHREVEPORT LA    SHV    D    D 126    SIOUX CITY IA
   SUX    D    Origin Only 127    SOUIX FALLS SD    FSD    D    D

 

Page 88 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 1

 

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 128    SOUTH BEND IN P&DC    SBN    D    D 129    SPOKANE
WA    GEG    D    D 130    SPRINGFIELD MO    SGF    D    D 131    ST CLOUD MN   
STC    D    Origin Only 132    ST LOUIS MO    STL    D    D 133    STEWART NY
125    SWF    D    D 134    SYRACUSE NY    SYR    D    D 135    TALLAHASSEE P&DF
FL    TLH    D    D 136    TAMPA FL    TPA    A    D 137    TRAVERSE CITY MI   
TVC    D    D 138    TUCSON AZ    TUS    D    D 139    TULSA OK    TUL    D    D
140    TWIN FALLS ID    TWF    D    Origin Only 141    WATERLOO IA    ALO    D
   Origin Only 142    WAUSAU WI    CWA    D    D 143    WENATCHEE WA    EAT    D
   Origin Only 144    WICHITA KS    ICT    D    D 145    YAKIMA WA    YKM    D
   Origin Only

 

Page 89 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 6: Postal Furnished Property

 

 

Attachment 6

Postal Furnished Property

April 16, 2013

 

Description

   Quantity
Memphis:   Quantity
Indianapolis    Quantity
Oakland

Computer Workstation

   1*     

Hand Scanners

   14     

Intermec Printers

   14   8   

Keyboards / Mouse

   14   9    6

Keyboards / Mouse

   1     

Monitor

   1     

Monitors

   14     

MSWYB-2 HP Computers

   14     

Router

   1   1    1

S-AMS Computer & Monitor

   1**   9    6

Scales

   4     

 

* TIMES computer located at the Truck Gate office

** Located at FedEx administrative offices

 

Page 90 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 7: Electronic Data Interchange Service Requirements

 

 

Attachment 7

Electronic Data Interchange Service Requirements

September 1, 2012

Part I - RESDIT

Part II - CARDIT

Part III - INVOIC

Part IV - Claims

Refer to the rtf files provided with the contract.

**The Electronic Data Interchange Service Requirements referred to above have
not yet been provided by the USPS. Because this information in Attachment 7 is
not material, it will continue to be omitted when provided by the USPS. FedEx
Corporation will furnish supplementally a copy of this Attachment 7 (once it has
been provided to FedEx Express by the USPS) to the Securities and Exchange
Commission upon request.

 

Page 91 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

Attachment 8

Investigative / Security Protocol and Guidelines

U.S. Postal Inspection Service

July 2012

This document contains a statement of principles which will be used by the U.S.
Postal Inspection Service (“Inspection Service”) and the aviation supplier to
address U.S. Mail investigations and security matters related to contract
ACN-13-FX (“the Agreement”) between the aviation supplier and the United States
Postal Service (“the Postal Service”). This statement of principles is not
intended to be all-inclusive but is designed to provide a broad framework that
will allow flexibility for the parties to accomplish their respective security
and investigative missions. In no event should this statement of principles be
construed as an expansion of the aviation supplier’s obligations or the
Inspection Service’s authority under any applicable law or regulation or to
expand either party’s rights or obligations under the Agreement. For purposes of
this statement of principles, the term “mail” shall hereinafter mean any item
that is tendered to the aviation supplier by the Postal Service for
transportation. This statement of principles is based on open communication and
cooperation between the parties at each organizational level to the fullest
extent possible in postal-related matters.

Coordination

 

  1. The local contact points for the coordination of any mail related
investigations and security issues related to this agreement will be at the
aviation supplier’s Security Director level and the Inspection Service Division
level. (Attachment A: Postal Contact Listing and Attachment B: Aviation supplier
Contact Listing for Postal Service Inspectors)

 

  2. The aviation supplier’s Corporate Security and the Inspection Service,
Deputy Chief Inspector, Headquarters Operations, will address all policy issues
and any investigative or operational issues not resolved at the local level.

Communication

 

  1. The aviation supplier Security will notify the appropriate Inspection
Service Division of any known theft, vandalism or criminal activity involving
the mail while in the custody of the aviation supplier.

 

  2. The Inspection Service Division will notify the appropriate aviation
supplier representative of any criminal activity or security issues related
issues to the mail that is handled by the aviation supplier.

 

  3. The parties will cooperate and assist, with relevant security and
investigative information related to the transportation and handling of the mail
and with the aviation supplier facilities and equipment on postal owned or
leased property.

Security of U.S. Mails

 

  1. While in the custody of the aviation supplier, its employees or agents,
mail may not be opened, searched or seized unless (a) expressly authorized by a
Postal Inspector or (b) as required by a properly executed federal search
warrant. The aviation supplier shall notify a Postal Inspector of any warrants
served for mail in the custody of the aviation supplier before coordinating the
warrant execution.

 

  2.

Address information from the mail in the custody and control of the aviation
supplier may not be recorded or disclosed by the aviation supplier employees,
except as required for operational purposes regarding the sortation and
transportation of the mail. Address

 

Page 92 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

  information from the mail may only be disclosed to another law enforcement or
government agency upon express approval by a Postal Inspector in accordance with
postal regulations. The aviation supplier shall notify a Postal Inspector of all
requests from law enforcement for information about mail in the custody of the
aviation supplier.

 

  3. In situations where the aviation supplier has reason to believe that mail
contains dangerous or injurious contents (including hazmat) that pose potential
danger to the aviation supplier’s employees, customers, equipment, products or
facilities, the aviation supplier may take actions necessary to secure the item
and minimize the risk. In these situations, the Inspection Service immediately
will be notified and the aviation supplier and the Inspection Service will
coordinate the disposition of the item.

 

  4. In situations where the Inspection Service identifies dangerous or
hazardous mail that was transported by the aviation supplier that posed a risk
to the aviation supplier’s employees, equipment, products or facilities, the
Inspection Service immediately will notify the aviation supplier’s Security.

 

  5. Mail security regulations from the Administrative Support Manual, section
274, apply to this contract.

Investigations

 

  1. The aviation supplier’s Security will notify the Inspection Service of all
investigative and security issues affecting the mail in the custody of the
aviation supplier.

 

  2. The Inspection Service will be responsible for conducting all criminal
investigations involving the theft or obstruction of mail or contraband found in
the mail while in the aviation supplier’s system and for criminal activities
directed at the aviation supplier’s equipment, facilities, customers, or
employees on postal owned or leased property. The Inspection Service will give,
as much notice to the aviation supplier involving the aviation supplier’s
property or employees, and will coordinate with the aviation supplier to prevent
disruption to the aviation supplier’s business operations consistent with the
obligation under the Noninterference section of this document.

Criminal and Administrative Proceedings

 

  1. The aviation supplier (subject to the receipt of a properly issued subpoena
or other compulsory process) and Inspection Service personnel may serve as
witnesses in criminal and administrative proceedings that result from these
investigations.

Access to the Aviation Supplier’s Operations, Facilities, Personnel and Loss
Data

 

  1. The Inspection Service acknowledges that the prime responsibility of the
aviation supplier lies in the safe and expeditious movement of cargo. The
Inspection Service agrees not to direct any aviation supplier personnel to
facilitate the operations of a law enforcement agency.

 

  2. Subject always to the matters addressed under the heading Noninterference
below, the aviation supplier will provide the Inspection Service with reasonable
access to its facilities, operations, and records when necessary for
investigations involving the mail, as mutually agreed upon by the local Postal
Inspector and local security.

 

  3. The aviation supplier will coordinate interviews of its employees with the
Inspection Service relevant to their investigations involving the mail. Except
as otherwise agreed upon, it is within the aviation supplier’s sole discretion,
whether investigative interviews of the aviation supplier’s employees by the
Inspection Service shall occur on the aviation supplier’s facilities or
property. The aviation supplier may not participate in custodial interviews
conducted by Postal Inspectors.

 

Page 93 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

 

  4. Investigative reports prepared by the aviation supplier will be provided to
the Inspection Service in response to a validly issued subpoena after the
aviation supplier’s investigation has been completed. The aviation supplier’s
management will make independent determinations about the discipline or
discharge of any of the aviation supplier’s employee. The Inspection Service
shall not attempt to dictate, direct or carry out such actions.

 

  5. The Inspection Service will provide its investigative reports to the
aviation supplier through the Postal Service Contracting Officer and will
provide an information copy directly to the aviation supplier.

Surveillance Operations

 

  1. The aviation supplier will provide access to its own CCTV systems and will
assist the Inspection Service with the installation of temporary camera systems
required in investigations involving the mail. The installation of Inspection
Service camera systems will be in compliance with federal and state laws
governing video surveillance investigations, and the aviation supplier’s privacy
policies.

 

  2. Upon request of the aviation supplier, the Inspection Service will share
the information obtained from the use of its investigative camera systems
installed in the aviation supplier’s facilities and other surveillance equipment
used in their investigations.

Undercover Operations

 

  1. The aviation supplier may, subject to the heading Noninterference below,
authorize the temporary placement of Inspection Service undercover personnel in
its facilities where deemed necessary for investigations involving the mail,
provided, however, in no circumstances will the aviation supplier be responsible
for any controlled deliveries.

 

  2. The Postal Service will defend and indemnify the aviation supplier for any
loss, damage or other liability arising from the use of undercover personnel in
the aviation supplier’s facilities.

Contingency Planning and Notification

 

  1. The aviation supplier will ensure the Inspection Service is listed as a
party to be notified in its critical incident or contingency plans related to
the loss, destruction, or delay of the mail caused by catastrophic losses of an
aircraft or other vehicle transporting the mail, or at the aviation supplier’s
facility. The aviation supplier will cooperate with the Inspection Service in
the recovery of the mail where reasonable.

Overgoods Operations

 

  1. The aviation supplier will provide security to any identified mail or mail
contents processed in its overgoods operations and will ensure its transfer to
the Postal Service in accordance with standard operating plans.

 

  2. When directly relevant to mail security and investigations, the aviation
supplier may, in its sole discretion, provide information to the Inspection
Service regarding losses of the aviation supplier’s product identified in its
overgoods operations.

 

Page 94 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

Protection and Disclosure of Information from Investigations

 

  1. The aviation supplier and the Inspection Service agree to protect all
information obtained in the course of their respective investigations from any
unauthorized disclosure. Any confidential, proprietary, privileged, or otherwise
sensitive information obtained during the course of an investigation will be
handled under mutual agreement between the Inspection Service and the aviation
supplier.

 

  2. All information related to Inspection Service investigations involving mail
in the aviation supplier’s system or investigations of the aviation supplier’s
employees will be maintained in the Inspection Service Investigative File System
as prescribed by the Privacy Act of 1974, 5 U.S.C. 552a. Any requests by third
parties for records maintained in this system will be processed in accordance
with requirements of the Privacy Act and applicable privacy policies of the
aviation supplier.

 

  3. All public disclosures of information related to investigations conducted
by the Inspection Service and THE AVIATION SUPPLIER Security, including media
requests or press releases, will be coordinated between and approved by the
Inspection Service and the aviation supplier in accordance with a mutually
agreed communications plan and the aviation supplier’s privacy policies.

Noninterference

 

  1. The Inspection Service agrees that in the exercise of its rights under this
protocol it will not disrupt or interfere with any of the aviation supplier’s
operations.

Modifications

 

  1. This protocol and guidelines may be modified based on the mutual agreement
of the aviation supplier and the Inspection Service.

Postal Contact for Inspectors

Contact Number: 877-876-2455

Option 2 Emergency

Option 3 Mail Theft

 

Page 95 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

 

Attachment 9

Wage Determination

October 31, 2012

Due to the size and complexity of this solicitation, it is impracticable to
attach all relevant wage determinations to the solicitation packet. In lieu of a
physical attachment, the Postal Service has worked with the Department of Labor
to provide instructions to potential contractors for accessing the wage
determination(s) on the Department of Labor website. The instructions are as
follows:

Current wage determinations can be found at www.wdol.gov. This is the official
Department of Labor website from which to access wage determinations. To access
wage determinations, enter the website and click “Selecting SCA WDs” under the
column heading “Service Contract Act.” Use the drop down menu to select the
state and county for the designated wage determination, and then click
“Continue.” Answer “No” for the question “Were these services previously
performed at this locality under an SCA-covered contract?” Answer “No” for the
question “Are the contract services to be performed listed below as Non-Standard
Services?” Click on the Printer Friendly Version for a full view and printable
Wage Determination. Identify the SCA wage determination(s), including
determination number, revision date, and state and counties that were used to
determine that the rates offered are in compliance on Attachment 13: Service
Contract Act Wage Determinations.* The revision numbers of the wage
determinations listed in the solicitation index of wage determinations should be
used in the comparisons. For all the identified SCA eligible labor categories,
map the SCA equivalent labor category title (titles/descriptions available at
http://www.wdol.gov. Click on the “library” link, then download the SCA
Directory of Occupations, 5th Edition). Also identify the Wage Determination
number that the labor categories in your offer are predicated. Note that the
applicable revision number for all Wage Determination numbers is the revision
number identified in the solicitation index of wage determinations. In those
instances where the aviation supplier has a non-standard classification (a
standard wage does not fit the work category) that requires a special SCA wage
determination, the aviation supplier must contact the Postal Service Contracting
Officer at:

Manager, Air Transportation CMC

475 L’ Enfant Plaza SW, Room 1P650

Washington, DC 20260-0650

Although the aviation supplier assumes sole responsibility to faithfully
discharge all duties and obligations with regards to wage determinations imposed
by the Department of Labor, the Postal Service will assist the aviation supplier
upon the aviation supplier’s request, to the extent necessary, in selecting the
appropriate wage determinations.

The aviation supplier should review the Service Contract Act Directory of
Occupations to confirm whether the positions the aviation supplier wishes to
offer fit into the currently published occupation titles under the wage
determination. If the position will not fit into any of the currently published
occupation titles, please review the instructions in the wage determination
entitled “The process for preparing a conformance request.” In accordance with
the Department of Labor instructions (that can be found at www.wdol.gov) in each
wage determination, entitled Conformance Process, any class of service employee
that is not listed therein and that is to be employed under the contract (i.e.,
the work to be performed is not performed by any classification listed in the
wage determination) must be classified by the contractor so as to provide a
reasonable relationship (i.e., appropriate level of skill comparison) between
such unlisted classifications and the classifications listed in the wage
determination. Such conformed classes of employees shall be paid the monetary
wages and furnished the fringe benefits as are determined. Such conforming
process shall be initiated by the contractor prior to the

 

Page 96 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

 

performance of contract work by such unlisted class(es) of employees. The
conformed classification, wage rate, and/or fringe benefits shall be retroactive
to the commencement date of the contract.

* Given the desire of the offerors to seek additional information from the
Department of Labor regarding the applicability of the Service Contract Act to
the contract(s) that may result from this solicitation, the completed submission
of Attachment 13: Service Contract Act Wage Determination may be delayed until a
mutually agreeable date prior to contract award. As a condition of acceptance of
the offeror’s proposal(s), the offeror must explicitly state that the proposed
pricing will hold firm irrespective of any determination made by the Department
of Labor.

 

Page 97 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Modification 1

 

Exercised Option 1

Attachment 10

Pricing

April 18, 2013

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 98 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

 

Attachment 11

Perishable Mail and Lives

April 22, 2013

The aviation supplier will accept perishable mail and live animals as specified
under Domestic Mail Manual 601, subsection 9.3, effective on June 19, 2006. All
live animal shipments are designated as ‘air only’ shipments.

The Postal Service will tender perishable mail and live animal shipments to the
aviation supplier for the Day Network, Tuesday through Saturday, and for the
Night Network, Monday through Friday. Due to potential extended delivery times,
the Postal Service will not tender any live animal shipments the day before a
holiday.

All volume for perishable mail and live animals will be planned during the
Ordering Process.

The Postal Service will be required to supply each air stop with a determined
number of coverings of loosely woven material for covering the live animal
shipments in weather events.

The Postal Service shall ensure that its Terminal Handling Suppliers follow the
procedures established by the aviation supplier for the proper loading and
securing of live animal shipments.

For the Day and Night Networks, all bee shipments must be tendered separately
from all other shipments. Bee shipments are prohibited on the aviation
supplier’s Feeder Network.

The aviation supplier will provide specific details on the pallet building for
live animal shipments.

The Postal Service will tender all live animals with a ULD D&R tag attached to
the cargo net. The D&R tag will be attached to a manila tag (supplied by the
Postal Service) and secured to the net with a cable tie.

Day Network

All live animal shipments must be tendered to the aviation supplier on an
aircraft pallet per the market aircraft type as provided by the aviation
supplier. The pallet types and aircraft assignment per air stop will be provided
by the aviation supplier Tender will be by the ’All Mail Due Aviation Supplier’
column as shown in Attachment 3: Operating Plan, Day Network.

Night Network

The aviation supplier will accept live animals for loose loading for the Night
Network. The aviation supplier will accept a maximum of two hundred (200) cubic
feet (approximately twenty (20) pieces) of live animals for loose loading at the
time specified in the ‘All Mail Due Aviation Supplier’ column in Attachment 4:
Operating Plan, Night Network. For more than two hundred (200) cubic feet, the
Postal Service will be required to tender no less than two (2) hours prior to
the scheduled aircraft departure. More time may be required based on volume and
local ramp circumstances.

Terminal Handling

The Postal Service will not place live animals inside of a closed ULD. All live
animals will be shipped via pallet which will be provided by the aviation
supplier. Live animal shipments will be maintained in an upright position
throughout the transportation process to prevent fatality. The Postal Service
will not accept or load any shipment that appears to be damaged. The Postal
Service will ensure four (4) inches of air space around the perimeter of stacks
of boxes. The ‘spacers / pallets’ used between the stacks of live animals will
be provided by the Postal Service.

 

Page 99 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

 

The live animals cannot be left in direct sunlight for extended periods.
Additionally, the live animals cannot be left in drafty areas or exposed to
exhaust fumes. Live animals cannot be placed near dry ice shipments. If for any
particular trunk flight for any origin or destination air stop on the Night
Network there is more than 1,000 pounds of dry ice, any live animal shipments
will be rolled to the following Day Network operation. If it is necessary to
roll live animal shipments to the following Day Network operation, the aviation
supplier will not incur a reduction in payment for the applicable live animal
shipments. On the Day Network, live animal shipments have priority over dry ice.
Live animal shipments cannot be covered with any plastic. Cargo or mail cannot
be placed on top of live animals.

 

Page 100 of 101



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 13: Service Contract Act Wage Determinations

 

Attachment 13

Service Contract Act Wage Determinations

April 17, 2013

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 101 of 101